

Confidential    Execution Version


Dated 15 October, 2013. 






Oneida International Limited and others
(as Borrowers and/or Guarantors)
Burdale Financial Limited
(as Original Lender)
Burdale Financial Limited
(as Arranger)
Burdale Financial Limited
(as Agent and Security Trustee)






Facility Agreement






ReedSmith
Reed Smith LLP
The Broadgate Tower
20 Primrose Street London
EC2A 2RS
Tel: 020 3116 3000
Fax: 020 3116 3999








--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
Page
1
Definitions and interpretation
11
1.1
Definitions
11
1.2
Construction
33
1.3
Third party rights
35
1.4
Currency Equivalents
35
1.5
Intra-group arrangements
35
1.6
Cross-collateral
36
 
 
 
2
The Revolving Credit Facility
36
2.1
The Revolving Credit Facility
36
2.2
Finance Parties’ rights and obligations
36
2.3
Obligors’ Agent
36
 
 
 
3
Purpose
37
3.1
Purpose
37
3.2
Monitoring
37
 
 
 
4
Conditions of Utilisation
37
4.1
Initial conditions precedent
38
4.2
Further conditions precedent
38
 
 
 
5
Utilisation
38
5.1
Delivery of a Utilisation Request
38
5.2
Completion of a Utilisation Request
38
5.3
Lenders’ obligations
39
5.4
Settlement with respect to Stock Loans and Prepayments
39
 
 
 
6
Restrictions
40
6.1
Individual use
40
6.2
Overall Facility Limit
40
6.3
Specific Facility Limits
40
6.4
Adjustments
40
6.5
Prohibition on Utilisations
41
6.6
Deemed Utilisations
41
6.7
Availability Limits
41
 
 
 
7
Receivables Purchase
41


    2

--------------------------------------------------------------------------------




7.1
Sale of Receivables
41
7.2
Determination of Prepayment Amount
42
7.3
Order of Application
42
 
 
 
8
Provisions Concerning L/Cs
43
8.1
Restrictions
43
8.2
Immediately payable
43
8.3
Payment of L/Cs against demand
43
8.4
Indemnities
44
8.5
Cash collateral by Non-Acceptable L/C Lender and Borrower’s option to provide
cash cover
45
8.6
Requirement for cash cover from Borrower
47
8.7
Pledge
47
8.8
Perfection of pledge
47
8.9
Trust receipts
48
8.10
Separation
48
 
 
 
9
Receivables Agency and General Cure Rights
48
9.1
Agency
48
9.2
Cure Rights
48
 
 
 
10
Repayment
48
10.1
Receivables
48
10.2
Application
49
10.3
Revision of Order of Application
49
10.4
Currencies
50
10.5
Repayments and Facility Limits
50
10.6
Final Repayment
50
10.7
Collection of Receivables
50
10.8
Business Days
51
10.9
Calculation
51
 
 
 
11
Cancellation and Prepayment
51
11.1
Illegality
51
11.2
Change of Control
52
11.3
Voluntary cancellation
52
11.4
Voluntary prepayments/repayments - Revolving Credit Facility
52
11.5
Cancellation Fee
52
11.6
Right of Prepayment and Cancellation in relation to a single Lender
53
11.7
Right of cancellation in relation to a Defaulting Lender
54


    3

--------------------------------------------------------------------------------




11.8
Restrictions and conditions
54
 
 
 
12
Interest and Purchase Commission
54
12.1
Calculation of interest and Purchase Commission
54
12.2
Payment of interest and Purchase Commission
55
12.3
Default interest
55
12.4
Notification of rates of interest and Purchase Commission
55
 
 
 
13
Fees
55
13.1
Commitment fee
55
13.2
Arrangement fee
56
13.3
Monitoring and Agency fees
56
13.4
L/C Fee
56
 
 
 
14
Tax Gross-Up and Set Off
56
14.1
Definitions
56
14.2
Tax gross-up
58
14.3
Tax indemnity
60
14.4
Tax Credit
61
14.5
Lender Status Confirmation
62
14.6
HMRC DT Treaty Passport scheme confirmation
62
14.7
Stamp taxes
62
14.8
Value added tax
63
14.9
FATCA Information
64
14.10
FATCA Deduction
65
 
 
 
15
Increased Costs
65
15.1
Increased costs
65
15.2
Increased cost claims
66
15.3
Exceptions
66
 
 
 
16
Other Indemnities
66
16.1
Currency indemnity
66
16.2
Other indemnities
67
16.3
Indemnity to the Agent and Security Trustee
67
16.4
Indemnity to the Security Trustee
67
 
 
 
17
Mitigation by the Finance Parties
68
17.1
Mitigation
68
17.2
Limitation of liability
68


    4

--------------------------------------------------------------------------------




 
 
 
18
Costs and Expenses
68
18.1
Transaction expenses
68
18.2
Appraisal costs
68
18.3
Amendment costs
69
18.4
Collection Costs
69
18.5
Enforcement and other costs
69
 
 
 
19
Guarantee and indemnity
69
19.1
Guarantee and indemnity
69
19.2
Continuing guarantee
70
19.3
Reinstatement
70
19.4
Waiver of defences
70
19.5
Guarantor intent
71
19.6
Immediate recourse
71
19.7
Deferral of Guarantors’ rights
72
19.8
Additional security
73
19.9
Limitations applicable to US Guarantors
73
 
 
 
20
Representations
73
20.1
Status
73
20.2
Binding obligations
73
20.3
Non-conflict with other obligations
74
20.4
Power and authority
74
20.5
Validity and admissibility in evidence
74
20.6
Governing law, enforcement
74
20.7
No filing or stamp taxes
74
20.8
No default
75
20.9
No misleading information
75
20.10
Financial statements
75
20.11
Ranking
76
20.12
No proceedings pending or threatened
76
20.13
Intellectual Property
76
20.14
Retention of Title
76
20.15
Bank Accounts
76
20.16
COMI
77
20.17
Insolvency
77
20.18
Deduction of Tax
77
20.19
Pensions
77
20.20
Repetition
77


    5

--------------------------------------------------------------------------------




 
 
 
21
Information undertakings
78
21.1
Notification of default
78
21.2
Reporting Undertakings
78
21.3
COMALA System
78
21.4
Pensions Regulator
78
21.5
Know your customer checks
78
 
 
 
22
Financial covenants
80
22.1
Financial definitions
80
22.2
Financial condition
81
22.3
Change in accounting principles
82
 
 
 
23
General undertakings
83
23.1
Authorisations
83
23.2
Compliance with laws
83
23.3
Taxation
84
23.4
Mergers
84
23.5
Change of business
84
23.6
Acquisitions
84
23.7
Preservation of assets
85
23.8
Intellectual Property
85
23.9
Negative pledge
85
23.10
Disposals
86
23.11
lntra-Group Arrangements
86
23.12
Financial Indebtedness
87
23.13
Treasury Transactions
87
23.14
Making Loans
88
23.15
Guarantees and indemnities
88
23.16
Share capital
88
23.17
Bank Accounts
88
23.18
Insurance
88
23.19
Financial Year End/Change of Auditors
89
23.20
Change of Name
89
23.21
Pensions The Company shall ensure that:
90
23.22
Collateral obligations
90
23.23
Stock
91
23.24
Access
91
 
 
 
24
Events of Default
92


    6

--------------------------------------------------------------------------------




24.1
Non-payment
92
24.2
Other obligations
92
24.3
Misrepresentation
92
24.4
Cross default
92
24.5
Insolvency
93
24.6
insolvency proceedings
93
24.7
Cessation of Business
94
24.8
Creditors’ process
94
24.9
Change of ownership
94
24.10
Audit qualification
94
24.11
Blocked Account arrangements
94
24.12
Unlawfulness and invalidity
95
24.13
Expropriation
95
24.14
Repudiation and rescission of agreements
95
24.15
Litigation
95
24.16
Material adverse change
95
24.17
Pensions
95
24.18
Acceleration
96
24.19
Agent’s rights following Default
96
24.20
Recourse Repurchase
97
 
 
 
25
Change to the Lenders
97
25.1
Assignments and transfers by the Lenders
97
25.2
Conditions of assignment or transfer
97
25.3
Assignment or transfer fee
98
25.4
Limitation of responsibility of Existing Lenders
98
25.5
Procedure for transfer
99
25.6
Copy of Transfer Certificate to Company
100
 
 
 
26
Changes to the Obligors
100
26.1
Assignments and transfer by Obligors
100
26.2
Additional Borrowers
100
26.3
Acknowledgement and Authorisation by Obligors
100
26.4
Additional Guarantors
101
26.5
Repetition of Repeating Representations
101
 
 
 
27
Role of the Administrative Parties
101
27.1
Appointment of the Agent and Security Trustee
101
27.2
Duties of Security Trustee
101
27.3
Duties of the Agent
102


    7

--------------------------------------------------------------------------------




27.4
Role of the Arranger
102
27.5
No fiduciary duties
102
27.6
Administrative Parties’ rights to act and to deal
103
27.7
Business with the Group
103
27.8
Rights and discretions of the Administrative Parties
103
27.9
Majority Lenders’ instructions
104
27.10
Responsibility for documentation and customer identification
105
27.11
Exclusion of liability
106
27.12
Lenders’ indemnity
106
27.13
Resignation of the Administrative Parties
107
27.14
Replacement of the Agent
107
27.15
Confidentiality
108
27.16
Relationship with the Lenders
108
27.17
Credit appraisal by the Secured Parties
109
27.18
Administrative Parties’ management time
109
27.19
Deduction from amounts payable by an Administrative Party
110
27.20
Trustee provisions
110
27.21
Bank Product Providers
111
 
 
 
28
Additional Security Trustee Provisions
112
28.1
Appointments by the Security Trustee
112
28.2
The Security Documents
113
28.3
Security Trustee as proprietor
113
28.4
Investments
113
28.5
Releases of Charged Property
114
28.6
Exclusion of liability
114
28.7
Insurance
115
28.8
Appointment of successor Security Trustee
115
28.9
Powers supplemental
115
 
 
 
29
Distributions by Security Trustee
115
29.1
Order of Application
115
29.2
Prospective Liabilities
116
29.3
investment of proceeds
116
 
 
 
30
Conduct of Business by the Secured Parties
116
 
 
 
31
Sharing among the Finance Parties
117
31.1
Payments to Finance Parties
117
31.2
Redistribution of payments
117


    8

--------------------------------------------------------------------------------




31.3
Recovering Finance Party’s rights
117
31.4
Reversal of redistribution
117
31.5
Exceptions
118
 
 
 
32
Payment Mechanics
118
32.1
Payments to the Agent
118
32.2
Distributions by the Agent
118
32.3
Distributions to an Obligor
119
32.4
Clawback
119
32.5
Partial Payments
119
32.6
Set-off by Obligors
120
32.7
Currency of account
120
 
 
 
33
Amendments and Waivers
120
33.1
Required consents
120
33.2
Exceptions
120
33.3
Replacement of Lender
121
33.4
Disfranchisement of Defaulting Lenders
122
33.5
Replacement of a Defaulting Lender
123
33.6
Euro conventions
124
 
 
 
34
Set-Off
124
 
 
 
35
Notices
124
35.1
Communications in writing
124
35.2
Addresses
124
35.3
Delivery
125
35.4
Notification of address and fax number
125
35.5
Electronic communication
126
35.6
English language
126
 
 
 
36
Miscellaneous Provisions
126
36.1
Accounts
126
36.2
Certificates and determinations
126
36.3
Partial invalidity
127
36.4
Delegation
127
 
 
 
37
Euro Provisions
127
37.1
Withdrawal of euro as a Permitted Currency
127
37.2
Euro obligations
127


    9

--------------------------------------------------------------------------------




 
 
 
38
Remedies and Waivers
128
 
 
 
39
Confidentiality
128
39.1
Confidential Information
128
39.2
Disclosure of Confidential Information
128
39.3
Entire agreement
130
39.4
Inside information
130
39.5
Notification of disclosure
130
39.6
Continuing obligations
131
 
 
 
40
Counterparts
131
 
 
 
41
Governing Law
131
 
 
 
42
Jurisdiction
131
42.1
Jurisdiction of English Courts
131
42.2
Service of process
131




    10

--------------------------------------------------------------------------------




THIS AGREEMENT is dated 15 October 2013 and made
BETWEEN
(1)
ONEIDA INTERNATIONAL LIMITED registered in England with number 00995820 (the
Company);

(2)
THE AFFILIATES of the Company listed in Part 1 of Schedule 1 (The Original
Parties) as original guarantors (together with the Company, the Original
Guarantors);

(3)
THE FINANCIAL INSTITUTIONS listed in Part 2 of Schedule 1 (The Original Parties)
as original lenders (the Original Lenders);

(4)
BURDALE FINANCIAL LIMITED registered in England with number 2656007 as arranger
of the Revolving Credit Facility (in this capacity, the Arranger);

(5)
BURDALE FINANCIAL LIMITED registered in England with number 2656007 as agent for
the Lenders (in this capacity, the Agent); and

(6)
BURDALE FINANCIAL LIMITED registered in England with number 2656007 as security
trustee for the Secured Parties (in this capacity, the Security Trustee).

IT IS AGREED:
1Definitions and interpretation
1.1
Definitions

In this Agreement:
Accession Letter means a document substantially in the form set out in Schedule
6 (Form of Accession Letter).
Actual Date of Payment means in relation to a Purchased Receivable, the date on
which full payment in respect of that Purchased Receivable is made into a
Blocked Account by the relevant account debtor or the relevant Borrower.
Additional Borrower means a company which becomes an Additional Borrower in
accordance with clause 26.2 (Additional Borrowers).
Additional Guarantor means a company which becomes an Additional Guarantor in
accordance with clause 26.4 (Additional Guarantors).
Additional Obligor means an Additional Borrower or an Additional Guarantor.
Administrative Parties means the Arranger, the Agent and the Security Trustee.

    11

--------------------------------------------------------------------------------




Affiliate means in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
Appointee is defined in clause 28.1(b).
Arrangement Fee means the fee set out in clause 13.2 (Arrangement Fee).
Authorisation means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
Availability Limit means each of the limits on the utilisation of the Revolving
Credit Facility established or referred to in clause 5.3 (Restrictions).
Availability Period means the period from and including the date of this
Agreement to and including the date falling five Business Days prior to the
Final Repayment Date, or such later date as the Agent may allow.
Bank Product Agreements means all agreements relating to the provision of Bank
Products by a Bank Product Provider to an English Obligor.
Bank Product Provider means any Lender or any Affiliate of a Lender which
provides Bank Products to any English Obligor with the consent of the Agent and
which, in the case of any Bank Product Provider which is not also a Lender, has
executed a Bank Product Provider Confirmation.
Bank Product Provider Confirmation means a confirmation in the form set out in
Schedule 8 (Bank Product Provider Confirmation) executed by any Bank Product
Provider which is not also a Lender.
Bank Product Reserve means the amount established by the Agent in consultation
with the Bank Product Providers from time to time to reflect the then
outstanding potential liability of the English Obligors in relation to any Bank
Products.
Bank Products means any ancillary financial products or accommodations made
available to any English Obligor by a Bank Product Provider including any credit
or debit cards, credit or debit card processing services, Cash Management
Services, foreign exchange facilities, interest rate hedging and other
derivative products.
Base Reference Bank Rate means the arithmetic mean of the rates (rounded upwards
to four decimal places) as supplied to the Agent at its request by the Base
Reference Banks as the rate at which the relevant Base Reference Bank could
borrow funds in the London interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers for deposits in reasonable market size in that currency and for that
period.

    12

--------------------------------------------------------------------------------




Base Reference Banks means the principal London offices of HSBC Bank Plc,
Barclays Bank Plc and Bank of America, N.A., or such other banks as may be
appointed by the Agent in consultation with the Company.
Blocked Accounts means:
(a)
such bank accounts of the Borrowers as are designated Blocked Accounts from time
to time by the Agent and the Company whether in any Security Document or
otherwise;

(b)
any bank accounts of any Additional Borrower specified as Blocked Accounts in an
Accession Letter or deed of accession; and

(c)
such other bank accounts as may be designated as Blocked Accounts for the
purposes of the Finance Documents by the Company and the Agent,

in each case as redesignated, renumbered or renamed from time to time.
Borrower means the Company or an Additional Borrower.
Budget means the Company’s annual budget provided to the Agent in accordance
with paragraph 4(b) of Schedule 3 (Reporting Undertakings).
Business Day means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and in any country in which a transfer or
payment of funds is required to be made on that day.
Cash Management Services means any cash management or related services including
treasury, depository, return items, overdraft, controlled disbursement, merchant
store value cards, e-payables services, electronic funds transfer, depository
network, automatic clearing house transfer, BAGS facilities and other cash
management arrangements.
Cash Request means a request in the form set out in Part 1 of Schedule 4 (Forms
of Request).
Change of Control means initial shareholders or any funds controlled by initial
shareholders cease directly or indirectly to:
(a)
have the power (whether by way of ownership of shares, proxy, contract, agency
or otherwise) to:

(i)
cast, or control the casting of, more than 75% of the maximum number of votes
that might be cast at a general meeting of the Company; or

(ii)
appoint or remove all, or the majority, of the directors or other equivalent
officers of the Company; or


    13

--------------------------------------------------------------------------------




(iii)
give directions with respect to the operating and financial policies of the
Company with which the directors or other equivalent officers of the Company are
obliged to comply; and/or

(b)
hold beneficially more than 75% of the issued share capital of the Company
(excluding any part of that issued share capital that carries no right to
participate beyond a specified amount in a distribution of either profits or
capital).

Charged Accounts means the Blocked Accounts and the Other Accounts.
Charged Property means the assets of the Obligors subject to a Security Interest
under the Security Documents.
Code means the US Internal Revenue Code of 1986.
Collateral Reporting Obligations means the obligations of the English Obligors
under paragraphs 1, 2, 3(a), 3(b), 3(c), 3(e), 6(a), 6(a)(ii) and 6(a)(iii) of
Schedule 3 (Reporting Undertakings),
COMALA Authorised Accounts Form means each form (in the format provided by the
Agent from time to time) completed by a Borrower setting out details of each
bank account into which the proceeds of any Utilisation may be paid.
COMALA Request means any Cash Request made via the COMALA System (which is
referred to on the COMALA System as an Advance Request).
COMALA System means the password-protected COMALA System accessible via the
Designated Website.
COMALA User Form means each form (in the format provided by the Agent from time
to time) completed by a Borrower setting out details of each person authorised
by that Borrower to give Instructions and to access the COMALA System on behalf
of that Borrower (and the levels of authorised access for each such person).
Commitment means:
(a)
in relation to an Original Lender, the amount set out opposite its name under
the heading Commitment in Part 3 of Schedule 1 (The Original Parties) together
with the amount of any other Commitment transferred to it under this Agreement;

(b)
in relation to any other Lender, the amount of any Commitment transferred to it
under this Agreement, to the extent not cancelled, reduced or transferred to it
under this Agreement.

Confidential Information means all information relating to the Company, any
Obligor, the Finance Documents or the Revolving Credit Facility of which a
Finance Party becomes aware in its capacity as, or for the purpose of becoming,
a Finance Party or which is received

    14

--------------------------------------------------------------------------------




by a Finance Party in relation to, or for the purpose of becoming a Finance
Party under, the Finance Documents or the Revolving Credit Facility from either:
(a)
any Obligor or any of its advisers; or

(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any Obligor or any of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
(i)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of clause 39 (Confidentiality); or

(ii)
is identified in writing at the time of delivery as non-confidential by any
Obligor or any of its advisers; or

(iii)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Obligors and which, in either case,
as far as that Finance Party is aware, has not been obtained in breach of, and
is not otherwise subject to, any obligation of confidentiality

Confidentiality Undertaking means a confidentiality undertaking substantially in
a recommended form of the LMA from time to time or in any other form agreed
between the Company and the Agent.
Contribution Notice means a contribution notice issued by the Pensions Regulator
under section 38 or section 47 of the Pensions Act 2004.
CTA means the Corporation Tax Act 2009.
Debenture means the first-ranking debenture executed or to be executed by the
Obligors in favour of the Security Trustee.
Deed of Accession has the meaning given to it in the Debenture.
Default means an Event of Default or any event or circumstance specified in
clause 24 (Events of Default) which would (with the expiry of a grace period,
the lapse of time, the giving of notice, the making of any determination under
the Finance Documents or any combination of any of the foregoing) be an Event of
Default.
Defaulting Lender means any Lender:

    15

--------------------------------------------------------------------------------




(a)
which has failed to make its participation in a Utilisation available or has
notified the Agent that it will not make its participation in a Utilisation
available by the Utilisation Date of that Utilisation in accordance with clause
5.3 (Lenders’ obligations) or has failed to comply (or has notified the Agent
that it will not comply) with its obligations under clause 5.4 (Settlement with
respect to Utilisations);

(b)
which has otherwise rescinded or repudiated a Finance Document; or

(c)
with respect to which an Insolvency Event has occurred and is continuing,
unless, in the case of paragraph (a) above:

(i)
its failure to pay is caused by:

administrative or technical error; or
a Disruption Event; and
payment is made within two Business Days of its due date; or
(ii)
the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.

Delegate means any delegate, agent, attorney or co-trustee appointed by the
Security Trustee.
Designated Website means the website at www.burdale.co.uk or such other website
as the Agent may specify to the Company in writing.
Dilutions means all credit notes, debit notes, discounts, write-offs,
deductions, retentions, set-off, withholding, customer volume rebates or other
adjustments applicable to Receivables which would reduce the Notified Value of a
Receivable.
Dilution Rate means the monthly value of all Dilutions as a percentage of the
monthly value of sales.
Disruption Event means either or both of:
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Revolving Credit Facility (or
otherwise in order for the transactions contemplated by the Finance Documents to
be carried out) which disruption is not caused by, and is beyond the control of,
any of the Parties; or

(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

(i)
from performing its payment obligations under the Finance Documents; or


    16

--------------------------------------------------------------------------------




(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
Documents means (i) in the case of a trade or commercial L/C issued in
connection with the purchase of any Goods, any and all documents which represent
or relate to those Goods and/or the possession of and/or ownership of and/or
insurance of and/or warehousing of and/or any other dealing in or with those
Goods and (ii) in the case of a standby L/C issued in order to secure the
performance of an obligation or any liability arising in respect of a breach of
an obligation, a demand and any other document presented by the beneficiary of
such L/C.
Eligible Receivables means, at any time, any Receivables at such time which are
evidenced by an invoice rendered by a Borrower to account debtors save for any
Receivable which (in the reasonable opinion of the Agent):
(a)
does not arise from the actual and bona fide sale and delivery of goods or
rendering of services in the ordinary course of the business of the relevant
Borrower;

(b)
is not capable of being a Purchased Receivable or is not subject to a valid,
first ranking, fixed charge or equivalent Security Interest under the Security
Documents;

(c)
remains fully or partly unpaid after its Maturity Date or such longer period as
may be agreed by the Agent;

(d)
is owing by a single account debtor if Receivables representing 50% or more of
the aggregate balance owing by such account debtor to the Borrowers are not
Eligible Receivables by reason of the operation of paragraph (c) above;

(e)
is owed by a director, officer, employee or Affiliate of any English Obligor;

(f)
is the subject of an (alleged) counterclaim or set off to the extent of such
(alleged) counterclaim or set off;

(g)
is the subject of any Tax Deduction (to the extent of such Tax Deduction);

(h)
arises from or relates to a contract in respect of which (i) performance has not
been completed by the relevant Borrower, (ii) no invoice has been rendered or
(iii) the relevant Borrower is not entitled to effect an assignment;

(i)
involves an account debtor which is the subject of any winding up,
administration or similar procedure indicative of insolvency;

(j)
involves an account debtor whose obligation to pay the Receivable is in any
respect conditional or subject to any right of return, rejection or similar
right;


    17

--------------------------------------------------------------------------------




(k)
is owed by an account debtor incorporated or resident outside the United Kingdom
and is not credit insured under arrangements which are acceptable to the Agent
in its complete discretion;

(l)
is owed by an account debtor whose total indebtedness to the English Obligors
exceeds any credit limit set by the Agent from time to time;

(m)
is affected by proceedings or actions which are threatened or pending against
the relevant account debtors and which may result in any material adverse change
in any such account debtor’s financial condition; or

(n)
is subject to facts, events or occurrences which would impair the validity,
enforceability, collectability or full recoverability of that Receivable.

Eligible Stock means all Stock which constitutes finished goods save for any
Stock which, at any time and in the opinion of the Agent:
(a)
is obsolete, slow-moving, not in good condition or not currently usable or
saleable;

(b)
is held at third party premises without acceptable access arrangements for the
Agent;

(c)
constitutes materials over which the Security Trustee does not have a valid
first ranking Security Interest under the Security Documents;

(d)
constitutes consumables used in a Borrower’s business or constitutes packaging
or shipping materials;

(e)
constitutes returned, damaged or defective materials;

(f)
is held by a Borrower as consignee for a third party;

(g)
is not the property of the relevant Borrower by virtue of retention of title or
Romalpa provisions in favour of any person;

(h)
is spare parts or scrap;

(i)
is in transit outside property which is owned and controlled by any English
Obligor except in cases where they are (i) in transit between such properties
and the aggregate value of such Stock does not at any time exceed the sum of
£10,000 or (ii) in transit to an English Obligor and the Agent has direct access
to all originals of the bills of lading or other documents of title with respect
to such Stock and has received all such other documents as the Agent requires to
perfect its security and to obtain possession from any third party; or

(j)
is unsuitable for forming the basis of a lending decision as a result of any
legal, regulatory or similar consideration.


    18

--------------------------------------------------------------------------------




English Obligor means each Obligor incorporated in England and Wales.
Event of Default means any event or circumstance specified as such in clause 24
(Events of Default).
Exchange Rate means the prevailing spot rate of exchange of Wells Fargo Bank,
N.A. London Branch, at or around 11.00 am. on the date on which any conversion
of or calculation in any currency is to be made under this Agreement.
Expiry Date means, in relation to an L/C, the last day of its Term.
Facility Limit means £7,000,000.
Facility Office means the office notified by each Lender to the Agent in writing
on or before the date on which it becomes a Lender (or, following that date, by
not less than five Business Days written notice) as the office through which it
will perform its obligations under this Agreement.
FATCA means:
(a)
sections 1471 to 1474 of the Code or any associated regulations or other
official guidance;

(b)
any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
paragraph (a) above; or

(c)
any agreement pursuant to the implementation of paragraphs (a) or (b) above with
the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction.

FATCA Deduction means a deduction or withholding from a payment under a Finance
Document required by FATCA.
FATCA Exempt Party means a Party that is entitled to receive payments free from
any FATCA Deduction.
Fee Letter means any letter or letters dated on or about the date of this
Agreement between the Agent and the Company setting out the fees payable to the
Arranger, the Agent, the Security Trustee and/or the Lenders referred to in
clause 13 (Fees).
Final Repayment Date means the date falling 36 months after the date of this
Agreement.
Finance Document means this Agreement, the Security Documents, the Group
Subordination Agreement, any Accession Letter and any other document designated
as such by the Agent and the Company.

    19

--------------------------------------------------------------------------------




Finance Parties means the Arranger, the Agent, the Security Trustee and the
Lenders and Finance Party means any of them.
Financial Indebtedness means any indebtedness for or in respect of:
(a)
moneys borrowed;

(b)
any amount raised by acceptance under any acceptance credit facility;

(c)
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

(d)
the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a finance or capital lease;

(e)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

(f)
any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

(g)
any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);

(h)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

(i)
the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (a) to (h) above.

Financial Support Direction means a financial support direction issued by the
Pensions Regulator under Section 43 of the Pensions Act 2004.
GAAP means generally accepted accounting principles in the United Kingdom or
other country of incorporation where applicable.
Goods means all Stock, produce inventory and/or other goods and in respect of
which an L/C has been issued.
Group means the Company and its direct and indirect Affiliates from time to
time.
Group Subordination Agreement means the agreement between the Agent and certain
members of the Group dated on or around the date of this Agreement.
Guarantor means an Original Guarantor or an Additional Guarantor.

    20

--------------------------------------------------------------------------------




Holding Company means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
Information Obligations means the obligations of the English Obligors in respect
of the delivery of any information pursuant to Schedule 3 (Reporting
Undertakings) excluding the Collateral Reporting Obligations.
Insolvency Event in relation to a Finance Party means that the Finance Party:
(a)
is dissolved (other than pursuant to a consolidation, amalgamation or merger);

(b)
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

(c)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

(d)
institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

(e)
has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

(i)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation; or

(ii)
is not dismissed, discharged, stayed or restrained in each case within 30 days
of the institution or presentation thereof;

(f)
has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

(g)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets;

(h)
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued


    21

--------------------------------------------------------------------------------




on or against all or substantially all its assets and such secured party
maintains possession, or any such process is not dismissed, discharged, stayed
or restrained, in each case within 30 days thereafter;
(i)
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (a) to (h) above; or

(j)
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts.

Instruction Mandate means each mandate (incorporating a telephone, fax and
e-mail indemnity) in the Agent’s preferred form executed by a Borrower.
Integration and Restructuring Plan means the Group’s plan delivered to the Agent
prior to the date of this Agreement.
Intellectual Property means:
(a)
any patents, trade marks, service marks, designs, business names, copyrights,
database rights, design rights, domain names, moral rights, inventions,
confidential information, knowhow and other intellectual property rights and
interests (which may now or in the future subsist), whether registered or
unregistered; and

(b)
the benefit of all applications and rights to use such assets of each English
Obligor (which may now or in the future subsist).

ITA means the Income Tax Act 2007.
L/C means a letter of credit, performance bond, guarantee, documentary credit or
similar assurance which is from time to time either (i) opened or issued by any
L/C Issuer for the account of a Borrower or (ii) with respect to which an L/C
Issuer has agreed to indemnify the issuer or to guarantee the obligations of a
Borrower to such issuer.
L/C Exposure means:
(a)
in relation to an L/C opened for the purpose of purchasing Eligible Stock, the
face amount of such L/C:

(i)
less the relevant Stock Percentage of the cost of such Eligible Stock covered by
that L/C and

(ii)
plus all freight, taxes, duties and other amounts estimated by the Agent to be
payable in order to ensure the delivery of such Eligible Stock to the premises
of the relevant Borrower in the United Kingdom; and


    22

--------------------------------------------------------------------------------




(b)
in relation to any other L/C, the face amount of such L/C and other commitments
assumed by the Agent or the relevant Lender with respect thereto.

L/C Issuer means any Finance Party which issues an L/C (which includes the
giving of any indemnity or guarantee to any third party issuer of any underlying
instrument).
L/C Limit means £230,000 (or such higher limit as the Lenders may from time to
time agree).
L/C Request means a request in the form set out in Part 2 of Schedule 4 (Forms
of Request).
Legal Reservations means:
(a)
the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

(b)
the time barring of claims under the Limitation Acts, the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
UK stamp duty may be void and defences of set-off or counterclaim; and

(c)
similar principles, rights and defences under the laws of any Relevant
Jurisdiction.

Lenders means:
(a)
the Original Lenders; and

(b)
any institution which becomes a party to this Agreement as a Lender in
accordance with clause 25 (Change to the Lenders).

LIBOR means:
(a)
in relation to any amount, the 90 day LIBOR rate for the currency in which such
amount is denominated or outstanding on the first day of each month in the
Financial Times, London edition; or

(b)
if, for any reason, the Financial Times London edition ceases or fails to quote
such a rate, the Base Reference Bank Rate.

Limitation Acts means the Limitation Act 1980 and the Foreign Limitation Periods
Act 1984.
LMA means the Loan Market Association.
Majority Lenders means a Lender or Lenders whose Commitments aggregate more than
662⁄3% of the Total Commitments (or, if the Total Commitments have been reduced
to zero, aggregated more than 662⁄3% of the Total Commitments immediately prior
to that reduction).

    23

--------------------------------------------------------------------------------




Margin means 3% per annum,
Material Adverse Effect means an effect which (in the opinion of the Agent)
results in or is reasonably likely to result in a material adverse change in:
(i) the ability of any Obligor to perform any of its respective obligations
under any of the Finance Documents, or (ii) the legality, validity, priority or
enforceability of any obligations or security created by or arising under any
Finance Document.
Maturity Date means, in relation to a Receivable, the Business Day which is, or
immediately succeeds, the date which is the earlier of (i) 60 days after the
contractual due date for payment in respect of such Receivable and (ii) 90 days
after the date of the invoice in respect of such Receivable.
Net Recovery Percentage means the fraction, expressed as a percentage, (a) the
numerator of which is the amount equal to the amount of the recovery in respect
of the “eligible” Stock at such time on a “net orderly liquidation value” basis
as set forth in the most recent acceptable appraisal of Stock received by the
Agent in accordance with this Agreement net of operating expenses, liquidation
expenses and commissions, and (b) the denominator of which is the applicable
original cost of the aggregate amount of the “eligible” Stock subject to such
appraisal. For the purposes of this definition, “eligible” shall be as set forth
in the most recent acceptable appraisal of Stock received by the Agent in
accordance with this Agreement.
Net Stock Value means the net value of Eligible Stock as determined by the
relevant English Obligor in accordance with its customary practices and
procedures (as disclosed to the Agent prior to the date of this Agreement, or in
the case of an Additional Borrower, prior to the Additional Borrower becoming a
Borrower and as may be varied from time to time with the Agents written
consent).
Non-Acceptable L/C Lender means a Lender which:
(a)
is not:

(i)
a (or a wholly owned subsidiary of a) bank or financial institution which has a
rating for its long-term unsecured and non credit-enhanced debt obligations of A
or higher by Standard & Poor’s Rating Services or Fitch Ratings Ltd or A2 or
higher by Moody’s Investors Service Limited or a comparable rating from an
internationally recognised credit rating agency (other than a Lender which each
L/C Issuer has agreed is acceptable to it notwithstanding that fact);

(b)
is a Defaulting Lender; or

(c)
has failed to make (or has notified the Agent that it will not make) a payment
to be made by it under clause 8.4 (indemnities) or clause 27.12 (Lenders’
indemnity) or any other payment to be made by it under the Finance Documents to
or for the account


    24

--------------------------------------------------------------------------------




of any other Finance Party in its capacity as Lender by the due date for payment
unless the failure to pay falls within the description of any of those items set
out at paragraphs (i) and (ii) of the definition of Defaulting Lender.
Notified Value means the face value of each Receivable notified to the Agent
including any applicable Tax or duty and before deducting any Dilutions.
Obligor means a Borrower or a Guarantor.
Obligors’ Agent means the Company, appointed to act on behalf of each Obligor in
relation to the Finance Documents pursuant to clause 2.3 (Obligors’ Agent).
OFAC means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
Original Obligor means the Company or an Original Guarantor.
Other Accounts means
(a)
such bank accounts of the English Obligors as are designated Other Accounts from
time to time by the Agent whether in any Security Document or otherwise;

(b)
any bank accounts of any Additional Obligor specified as Other Accounts in an
Accession Letter or deed of accession; and

(c)
such other bank accounts as may be designated as Other Accounts for the purposes
of the Finance Documents by the Agent,

in each case as redesignated, renumbered or renamed from time to time.
Outstanding Prepayment Amount means the aggregate amount from time to time of
the Prepayments made on account of the Purchase Prices paid or deemed to be paid
by the Agent under this Agreement and which have not been discharged.
Parent means Everyware Global, Inc.
Participating Member State means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
Party means a party to this Agreement (excluding, for the avoidance of doubt the
Bank Product Providers).
Pensions Regulator means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.
Permitted Acquisition means:

    25

--------------------------------------------------------------------------------




(a)
an acquisition by an English Obligor of an asset sold, leased, transferred or
otherwise disposed of by another English Obligor in circumstances constituting a
Permitted Disposal;

(b)
an acquisition of shares or securities pursuant to a Permitted Share Issue.

Permitted Currency means sterling, euros and dollars.
Permitted Disposal means any sale, lease, licence, transfer or other disposal
which is on arm’s length terms:
(a)
of Stock or cash made by any English Obligor in the ordinary course of trading
of the disposing entity;

(b)
of any asset by an English Obligor (the Disposing Company) to another English
Obligor (the Acquiring Company), but if the Disposing Company had granted a
Security Interest over the asset, the Acquiring Company must give an equivalent
Security Interest over that asset;

(c)
of obsolete or redundant assets where any proceeds of sale are paid into a
Blocked Account;

(d)
of any asset where the higher of the market value or consideration receivable
(when aggregated with the higher of the market value or consideration receivable
for any other sale, lease, transfer or other disposal, other than any permitted
under the preceding paragraphs) does not exceed £10,000 (or its equivalent in
another currency or currencies) in any financial year and the proceeds are paid
into a Blocked Account.

Permitted Distribution means the payment of a dividend by one English Obligor to
another English Obligor where the receiving English Obligor has granted Security
Interests over all of its assets to the Security Trustee a Security Document.
Permitted Financial Indebtedness means Financial Indebtedness:
(a)
arising under the Finance Documents or the Bank Product Agreements;

(b)
arising as a result of any trade credit extended to any English Obligor by its
customers on normal commercial terms and in the ordinary course of its trading
activities;

(c)
arising under a Permitted Loan or a Permitted Guarantee;

(d)
under finance or capital leases of vehicles, plant, equipment or computers,
provided that the aggregate capital value of all such items so leased under
outstanding leases by the English Obligors does not exceed £20,000 (or its
equivalent in other currencies) at any time.


    26

--------------------------------------------------------------------------------




Permitted Guarantee means any guarantee given in respect of the netting or
set-off arrangements permitted pursuant to paragraph (b) of the definition of
Permitted Security.
Permitted Loan means:
(a)
any trade credit extended by any English Obligor to its customers on normal
commercial terms and in the ordinary course of its trading activities; or

(b)
a loan made by one English Obligor to another English Obligor.

Permitted Security Interest means:
(a)
any lien arising by operation of law and in the ordinary course of trading and
not as a result of any default or omission by any English Obligor;

(b)
any netting or set-off arrangement entered into by any English Obligor in the
ordinary course of its banking arrangements for the purpose of netting debit and
credit balances of the English Obligors but only so long as such arrangement
does not:

(i)
permit credit balances of English Obligors to be netted or set off against debit
balances of any person which is not an English Obligor;

(ii)
give rise to other Security Interests over the assets of English Obligors in
support of liabilities of any person which is not an English Obligor; and/or

(iii)
relate to any Blocked Account;

(c)
any payment or close out netting or set-off arrangement pursuant to any Bank
Product;

(d)
any Security or Quasi-Security arising as a consequence of any finance or
capital lease permitted pursuant to paragraph (d) of the definition of Permitted
Financial Indebtedness.

Permitted Share Issue means an issue of:
(a)
ordinary shares by the Company, paid for in full in cash upon issue and which by
their terms are not redeemable and where such issue does not lead to a Change of
Control of the Company;

(b)
shares by one English Obligor to another English Obligor for non-cash
consideration where (if the existing shares of the issuing English Obligor are
the subject of the Security Documents) the newly-issued shares also become
subject to the Security Documents on the same terms.

Permitted Transaction means:

    27

--------------------------------------------------------------------------------




(a)
any disposal required, Financial Indebtedness incurred, guarantee, indemnity or
Security or Quasi-Security given, or other transaction arising, under the
Finance Documents or the Bank Product Agreements;

(b)
transactions conducted in the ordinary course of trading on arm’s length terms
(other than (i) any sale, lease, license, transfer or other disposal and (ii)
the granting or creation of any Security Interest or the incurring or permitting
to subsist of Financial Indebtedness).

Prepayment means a payment by the Agent to a Borrower on account of the Purchase
Price of an Eligible Receivable, not exceeding the Prepayment Percentage of the
Notified Value of that Eligible Receivable.
Prepayment Percentage means 85%.
Pro Rata Share means:
(a)
in relation to a Lender and its participation in a Utilisation of the Revolving
Credit Facility, the proportion which the Commitment of that Lender bears to the
Total Commitments immediately prior to the intended Utilisation Date (provided
that, if the Commitment of such Lender has been terminated, the numerator of
such proportion shall be the outstanding amount of such Lender’s participation
in such Utilisations and the denominator of such proportion shall be the
aggregate amount of such Utilisations); and

(b)
in any other case, in relation to a Lender, the fraction (expressed as a
percentage) obtained by dividing (i) such Lender’s Commitment by (ii) the Total
Commitments, provided that, if all of the Commitments have been terminated, the
numerator of such fraction shall be the outstanding amount of such Lender’s
participation in the outstanding Utilisations and the denominator of such
fraction shall be the aggregate amount of all outstanding Utilisations at the
relevant time).

Purchase Commission means the purchase commission payable pursuant to clause
12.1 (Calculation of interest and Purchase Commission).
Purchase Price means, in respect of a Purchased Receivable, the amount received
by the Agent in discharge of that Purchased Receivable.
Purchased Receivable means a Receivable purchased by the Agent under this
Agreement.
Purchase Request means a request in the form of Part 1 of Schedule 4 (Forms of
Request).
Quasi-Security is defined in clause 23.9(a)(ii).
Receivable means any debt owing to a Borrower together with all connected
rights, claims, deposits and payments, including those relating to any
guarantees, indemnities or bonds.

    28

--------------------------------------------------------------------------------




Receivables Limit means £7,000,000.
Recourse means the Agent’s right to require the Borrower to repurchase a
Receivable or the Receivables.
Related Fund in relation to a fund (the first fund), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund,
Relevant Jurisdiction means, in relation to an Obligor:
(a)
its jurisdiction of incorporation;

(b)
any jurisdiction where any asset subject to or intended to be subject to the
Security Documents is situated;

(c)
any jurisdiction where it conducts its business; and

(d)
the jurisdiction whose laws govern the perfection of any of the Security
Documents entered into by it.

Remittances means cash, cheques, bills of exchange, negotiable and
non-negotiable instruments, letters of credit, orders, drafts, promissory notes,
electronic payments and any other form of payment received by the Agent in
payment of a Receivable including monies recovered under any credit insurance
policy, a refund of the VAT element of the Receivable or a dividend payable in
respect of the Receivable.
Repeating Representations means each of the representations set out at clause
20.1 (Status) to clause 20.8 (No Default) inclusive, clause 20.9(a), clause
20.10 (Financial Statements), and clauses 20.11 (Ranking) to clause 20.16 (COMI)
inclusive.
Representative means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
Repurchase Price means in relation to any Receivable which has not been
discharged, the Outstanding Prepayment Amount paid in respect of that
Receivables, less the value of any Remittance received in respect of that
Receivable.
Reserves means reserves from time to time established by the Agent (in its
reasonable discretion):
(a)
to reflect the full amount of any liabilities or amounts which may (by virtue of
any Security Interest granted to any person other than the Finance Parties, the
provisions of the Enterprise Act 2002, any other statutory provision or
otherwise) rank equally with or in priority to the Security Interests granted to
the Secured Parties under the


    29

--------------------------------------------------------------------------------




Finance Documents or to reflect any Security Interests intended to be created
pursuant to the Finance Documents and which may be unavailable to the Secured
Parties in the event of an insolvency;
(b)
to reflect the amounts believed by the Agent (acting reasonably) to be necessary
to provide for possible inaccuracies in any report or in any information
provided to the Agent in connection with this Agreement;

(c)
to reflect the amount determined by the Agent (acting reasonably and on the
basis of professional advice) to be the cost of any remedial works which may be
required under any environmental law relating to property charged to the
Security Trustee to which any English Obligor is subject;

(d)
to reflect the amounts believed by the Agent to represent three months of all
third party warehouse costs and similar liabilities;

(e)
in the amount of the Bank Product Reserves; and

(f)
a reserve of £700,000 (unless the Agent agrees otherwise).

Restricted Person means a person that is:
(a)
listed on, or owned or controlled by a person listed on any Sanctions List;

(b)
located in, incorporated under the laws of, or owned or controlled by, or acting
on behalf of, a person located in or organised under the laws of a country or
territory that is the target of country-wide Sanctions; or

(c)
otherwise a target of Sanctions.

Revolving Credit Facility means the revolving credit facility made available
under this Agreement as described in clause 0.
Revolving Credit Limit means £7,000,000.
Sanctioned Entity means:
(a)
a country or a government of a country;

(b)
an agency of the government of a country;

(c)
an organization directly or indirectly controlled by a country or its
government; or

(d)
a person resident in or determined to be resident in a country,

in each case, that is subject to a country sanctions program administered and
enforced by OFAC;

    30

--------------------------------------------------------------------------------




Sanctioned Person means a person named on the list of Specially Designated
Nationals maintained by OFAC.
Sanctions means any economic sanctions laws, regulations, embargoes or
restrictive measures administered, enacted or enforced by: (i) the United States
government; (ii) the United Nations; (iii) the European Union; (iv) the United
Kingdom; or (v) the respective governmental institutions and agencies of any of
the foregoing, including without limitation, OFAC, the United States Department
of State, and Her Majesty’s Treasury (together Sanctions Authorities).
Secured Obligations means all present and future obligations and liabilities,
whether actual or contingent and whether owed jointly or severally or in any
other capacity whatsoever, of each Obligor to:
(a)
the Finance Parties under the Finance Documents and

(b)
each Bank Product Provider under any Bank Product Agreement.

Secured Parties means the Finance Parties and the Bank Product Providers.
Security Documents includes (i) the Debenture and (ii) any other document from
time to time executed by any person by way of security for the obligations of
any Obligor pursuant to this Agreement.
Security Interest means a mortgage, charge, pledge, lien or other security
interest securing any obligation of any person, or any arrangement having
similar effect.
Sterling Equivalent means, in relation to any amount outstanding denominated or
expressed in a currency other than sterling, the amount in sterling which can be
purchased with such amount at the Exchange Rate on any relevant day.
Stock means each Borrower’s stock and inventory at any time.
Stock Limit means £4,500,000.
Stock Loan a loan made or to be made under the Revolving Credit Facility or the
principal amount outstanding for the time being of that loan.
Stock Percentage means 60% of the Net Stock Value or, if less, 85% of the Net
Recovery Percentage.
Subsidiary means a subsidiary within the meaning of section 1159 of the
Companies Act 2006 (or its equivalent in any jurisdiction).
Tax means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

    31

--------------------------------------------------------------------------------




Term means each period determined under this Agreement for which the Agent or
any Lender is under a liability under or with respect to an L/C,
Total Availability means at any relevant time, (i) the Total Receivables
Availability; PLUS (ii) the Total Stock Availability LESS (iii) the amount of
the Reserves.
Total Commitments means the total amount of the Commitments, being £7,000,000 as
at the date of this Agreement.
Total Receivables Availability means, at any time, the lesser of:
(a)
the aggregate of the Prepayments made and which could be made in respect of the
Purchase Price of all of the Eligible Receivables, and

(b)
the Receivables Limit, at such time.

Total Stock Availability means, at any time, the lesser of:
(a)
the Stock Percentage of the Net Stock Value of Eligible Stock; and

(b)
the Stock Limit,

at such time.
Trade Creditors means the trade creditors of any English Obligor (whether or not
they are members of the Group).
Transfer Certificate means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Company.
Transfer Date means, in relation to a transfer, the later of:
(a)
the proposed Transfer Date specified in the Transfer Certificate; and

(b)
the date on which the Agent executes the Transfer Certificate.

Treasury Transactions means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.
Unpaid Sum means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
Utilisation means a Prepayment, a Stock Loan or an L/C as the case may be.
Utilisation Date means the date of a Utilisation, being the date on which the
relevant Stock Loan or Prepayment is made or the relevant L/C issued.

    32

--------------------------------------------------------------------------------




Utilisation Request means (as the context may require) a Purchase Request, a
Cash Request, or an L/C Request.
VAT means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.
1.2
Construction

(a)
Unless a contrary indication appears, any reference in this Agreement to:

(i)
any Finance Party and any Obligor shall be construed so as to include its
successors in title, permitted assigns and permitted transferees;

(ii)
assets includes present and future properties, revenues and rights of every
description;

(iii)
a Finance Document or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

(iv)
indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

(v)
guarantee means (other than in clause 19 (Guarantee and Indemnity)) any
guarantee, letter of credit, bond, indemnity or similar assurance against loss,
or any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make an investment in or loan to any
person or to purchase assets of any person where, in each case, such obligation
is assumed in order to maintain or assist the ability of such person to meet its
indebtedness;

(vi)
a Lender’s participation in relation to an L/C, shall be construed as a
reference to the relevant amount that is or may be payable by a Lender in
relation to that L/C;

(vii)
the words include(s), including and in particular shall be construed as being by
way of illustration or emphasis only and shall not be construed as, nor shall
they take effect as, limiting the generality of any preceding words;

(viii)
liabilities includes any obligation whether incurred as principal or as surety,
whether or not in respect of indebtedness, whether present or future, actual or
contingent and whether owed jointly or severally or in any other capacity;

(ix)
the words other and otherwise shall not be construed ejusdem generis with any
preceding words where a wider construction is possible;


    33

--------------------------------------------------------------------------------




(x)
a person includes any individual, firm, company, corporation, government, state
or agency of a state or any association, trust, joint venture, consortium,
partnership or other entity (whether or not having separate legal personality);

(xi)
a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

(xii)
a month means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month but (i) if such
numerically corresponding day is not a Business Day, then such period shall end
on the preceding Business Day and (ii) if there is no numerically corresponding
day, then such period shall end on the last Business Day in that month;

(xiii)
a Utilisation made or to be made to a Borrower includes an L/C issued on its
behalf;

(xiv)
the singular includes the plural and vice versa;

(xv)
a provision of law is a reference to that provision as amended or re-enacted;
and

(xvi)
a time of day is a reference to London time.

(b)
Clause and Schedule headings are for ease of reference only.

(c)
A Default (other than an Event of Default) is continuing if it has not been
remedied or waived and an Event of Default is continuing if it has not been
waived.

(d)
A Borrower providing cash cover for an L/C or other liability means a Borrower
paying an amount in the currency of the liability to an interest-bearing account
of the Agent, or (at the Agent’s option) an account of the Borrower acceptable
to the Agent, and the following conditions being met:

(i)
until no amount is or may be outstanding under the L/C or other liability,
withdrawals from the account may only be made to pay a Finance Party amounts due
and payable to it under the Finance Documents in respect of that liability; and

(ii)
the Borrower has executed a security document over that account, in form and
substance satisfactory to the Security Trustee, creating a first ranking fixed
security interest over that account.

After the Agent is satisfied that no amount is or may be outstanding under that
L/C or other liability, any remaining balance in the account shall be

    34

--------------------------------------------------------------------------------




applied firstly in settlement of any other amounts then owing to the Finance
Parties under the Finance Documents and then in repayment to the Borrower which
provided such cash cover.
(e)
A Borrower repaying or prepaying an L/C or other contingent liability means:

(i)
that Borrower providing cash cover for that L/C or other contingent liability;

(ii)
the maximum amount payable under the L/C or other contingent liability being
reduced or cancelled in accordance with its terms; or

(iii)
the L/C Issuer being satisfied that it has no further liability under that L/C
or other contingent liability,

and the amount by which an L/C or other contingent liability is repaid or
prepaid under clauses 1.2(e)(i) and 1.2(e)(ii) is the amount of the relevant
cash cover or reduction.
(f)
An amount borrowed includes any amount utilised by way of L/C.

(g)
An outstanding amount of an L/C at any time is the maximum amount that is or may
be payable by the relevant Borrower in respect of that L/C at that time.

1.3
Third party rights

(a)
Unless expressly provided to the contrary in a Finance Document a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the Third Parties Act) to enforce or enjoy the benefit of any term of this
Agreement.

(b)
Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

1.4
Currency Equivalents

(a)
Where there is a reference in this Agreement to any amount, limit or threshold
expressed in a currency other than sterling, in ascertaining whether or not that
amount, limit or threshold has been attained, exceeded or achieved, an amount
denominated in a currency other than sterling shall be taken into account at its
Sterling Equivalent.

(b)
£, GBP and sterling denote the lawful currency of the United Kingdom.

1.5
Intra-group arrangements

Where, under the terms of this Agreement, any amount owing to the Lenders by one
Obligor is in fact paid or repaid (wholly or in part) out of amounts which
constitute the property of another Obligor, then (i) the first Obligor shall
thereby become indebted to the second

    35

--------------------------------------------------------------------------------




Obligor in an amount equal to the amount so paid or repaid, (ii) the amount so
owing shall, as between those Obligors, be repayable on demand (but without
prejudice to any provision of this Agreement which prohibits such repayments)
and (iii) no benefit or right under any of the Finance Documents shall pass to
the second Obligor.
1.6
Cross-collateral

Each Obligor acknowledges that:
(a)
the obligations of each Obligor are fully cross-collateralised to the extent
stated in Finance Documents; and

(b)
in consequence, moneys and assets owned by that Obligor may be applied in or
towards the discharge of moneys owing under the Finance Documents by another
Obligor.

2    The Revolving Credit Facility
2.1
The Revolving Credit Facility

Subject to the terms of this Agreement, and during the Availability Period, the
Lenders make available to the Borrowers, a revolving credit facility (the
Revolving Credit Facility) pursuant to which the Lenders will from time to time
(i) (through the Agent) purchase Receivables from the Borrowers (ii) make Stock
Loans to the Borrowers and (iii) issue or procure the issue of L/Cs for the
account of the Borrowers.
2.2
Finance Parties’ rights and obligations

(c)
The obligations of each Finance Party under the Finance Documents are several
and not joint. Failure by a Finance Party to perform its obligations under the
Finance Documents does not affect the obligations of any other party under the
Finance Documents. No Finance Party is responsible for the obligations of any
other Finance Party under the Finance Documents.

(d)
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

(e)
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

2.3
Obligors’ Agent

(c)
Each Obligor (other than the Company) by its execution of this Agreement or an
Accession Letter irrevocably appoints the Company to act on its behalf as its
agent in relation to the Finance Documents and irrevocably authorises:


    36

--------------------------------------------------------------------------------




(iv)
the Company on its behalf to supply all information concerning itself
contemplated by the Finance Documents to the Finance Parties and to give all
notices and instructions (including, in the case of a Borrower, Utilisation
Requests), to execute on its behalf any Accession Letter, to make such
agreements and to effect the relevant amendments, supplements and variations
capable of being given, made or effected by any Obligor notwithstanding that
they may affect the Obligor, without further reference to or the consent of that
Obligor; and

(v)
each Finance Party to give any notice, demand or other communication to that
Obligor pursuant to the Finance Documents to the Company,

and in each case the Obligor shall be bound as though the Obligor itself had
given the notices and instructions (including any Utilisation Requests) or
executed or made the agreements or effected the amendments, supplements or
variations, or received the relevant notice, demand or other communication.
(d)
Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Obligors’ Agent or given to the Obligors’ Agent under any Finance Document on
behalf of another Obligor or in connection with any Finance Document (whether or
not known to any other Obligor and whether occurring before or after such other
Obligor became an Obligor under any Finance Document) shall be binding for all
purposes on that Obligor as if that Obligor had expressly made, given or
concurred with it. In the event of any conflict between any notices or other
communications of the Obligors’ Agent and any other Obligor, those of the
Obligors’ Agent shall prevail.

3    Purpose
3.1
Purpose

Each Borrower shall apply all amounts borrowed or raised by it in respect of the
Revolving Credit Facility:
(f)
to refinance in full its existing Financial Indebtedness with Barclays Bank PLC
out of the proceeds of the first Utilisation; and

(g)
for its general corporate and working capital purposes.

3.2
Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement. A contravention of clause 3.1 (Purpose)
shall not affect the obligations of the Obligors under the Finance Documents.
4    Conditions of Utilisation

    37

--------------------------------------------------------------------------------




4.1
Initial conditions precedent

No Borrower may deliver a Utilisation Request unless the Agent has received all
of the documents and other evidence listed in Schedule 2 (Conditions Precedent)
in form and substance satisfactory to the Agent.
4.2
Further conditions precedent

The Lenders will only be obliged to comply with the terms of a Utilisation
Request if on the date on which it is given and on the proposed Utilisation
Date:
(a)
no Default is continuing or would result from the proposed Utilisation; and,

(b)
the Repeating Representations are true in all material respects with reference
to the facts and circumstances then subsisting.

5    Utilisation
5.1
Delivery of a Utilisation Request

A Borrower may utilise the Revolving Credit Facility by delivery to the Agent of
a duly completed Utilisation Request not later than 11.00 a.m. on the proposed
Utilisation Date.
5.2
Completion of a Utilisation Request

(c)
Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

(i)
the proposed Utilisation Date is a Business Day within the Availability Period
applicable to the Revolving Credit Facility;

(ii)
the Utilisation Request complies with the terms of clause 5.3 (Restrictions) and
with all other relevant provisions of this Agreement;

(iii)
the Utilisation Request is expressed in a Permitted Currency and it otherwise
complies with (and contains the information and enclosures required by) the
applicable form of Utilisation Request; and

(iv)
in the case of a Utilisation Request for an L/C:

(A)
it identifies the Borrower of the L/C;

(B)
it identifies the Issuing Bank which has agreed to issue the L/C;

(C)
the form of L/C is attached;

(D)
the Expiry Date of the L/C falls on or before the Final Repayment Date;


    38

--------------------------------------------------------------------------------




(E)
the identity of the beneficiary of the UC is approved by the L/C Issuer and
Agent.

(d)
Only one Utilisation may be requested in each Utilisation Request.

(e)
Each COMALA Request shall be deemed to be a Cash Request or a Purchase Request
(as applicable) and each Borrower making such a COMALA Request shall be deemed
to have given the confirmation in the final paragraph of the form of Cash
Request or Purchase Request (as applicable) set out in Part 1 and Part 2 of
Schedule 4 (Forms of Request).

5.3
Lenders’ obligations

if the conditions set out in this Agreement have been met
(a)
the relevant L/C Issuer shall issue the L/C requested in an L/C Request on the
relevant Utilisation Date and the amount of each Lender’s participation in each
L/C will be equal to its Pro Rata Share;

(b)
subject to the provisions of clause 5.4 (Settlement with respect to Stock Loans
and Prepayments) each Lender shall comply with the terms of a duly completed
Cash Request on the applicable Utilisation Date by making available its
participation in the requested Utilisation through its Facility Office in
accordance with the terms of this Agreement.

5.4
Settlement with respect to Stock Loans and Prepayments

(a)
Notwithstanding the other terms of this Agreement, the Agent and the Lenders
agree (which agreement shall not be for the benefit of or enforceable by the
Company or any Obligor) that, in order to facilitate the administration of this
Agreement, the Agent may (in its sole discretion) elect to make available the
amount of any validly delivered Cash Request to the relevant Borrower without
first requiring the Lenders to provide their Pro Rata Share of the relevant
Utilisation, in which circumstance:

(v)
each Lender shall participate in the relevant Utilisation in an amount equal to
its Pro Rata Share;

(vi)
settlement of such Utilisations shall take place on a periodic basis on such
date or dates as the Agent may specify by written notice to the Lenders;

(vii)
on receipt of any such notice, each Lender shall make an amount equal to its Pro
Rata Share of the outstanding principal amount of the Stock Loans and
Prepayments in respect of which settlement is requested available to the Agent
in immediately available funds to such account of the Agent as the Agent may
designate, not later than 1.00 p.m. on the proposed settlement date (provided
such notice is received by the Lenders prior to 1.00 p.m. on the Business Day
before the proposed settlement date);


    39

--------------------------------------------------------------------------------




(viii)
any such amount received by the Agent from any Lender after 1.00 p.m. on any day
shall be deemed to have been received on the Business Day, following such
receipt; and

(ix)
notwithstanding any other provision of this Agreement, the Lenders agree with
the Agent that to the extent (and for the duration) that any Lender has not
provided funding for its participation in any Utilisation to the Agent such
Lender shall not be entitled to receive any interest paid by the Borrowers in
respect of such unfunded participation and that the Agent shall be entitled to
retain such interest for its own account.

6    Restrictions
6.1
Individual use

Each Borrower may utilise the Revolving Credit Facility to the extent of the
Total Availability generated by its Eligible Receivables and Eligible Stock, but
may on-lend the proceeds of a Utilisation to any other Borrower. If a Borrower
utilises the Revolving Credit Facility in excess of the Total Availability
generated by its Eligible Receivables and Eligible Stock then the provisions of
clause 7.3(c) shall apply.
6.2
Overall Facility Limit

The aggregate amount of:
(c)
the Outstanding Prepayment Amounts;

(d)
all Stock Loans; and

(e)
all L/C Exposures; shall not at any time exceed the Revolving Credit Limit or
the Total Availability.

6.3
Specific Facility Limits

(b)
The aggregate amount of all Stock Loans shall not at any time exceed the Stock
Limit.

(c)
The Outstanding Prepayment Amounts shall not at any time exceed the Receivables
Limit.

(d)
The aggregate amount of all L/C Exposures shall not at any time exceed the L/C
Limit

6.4
Adjustments

The Agent may (after consultation with the Company) from time to time:

    40

--------------------------------------------------------------------------------




(a)
reduce the Prepayment Percentage, the Receivables Limit and/or the Total
Receivables Availability to reflect the fact that the Dilution Rate has
increased;

(b)
reduce the Total Stock Availability (or any component of it) to reflect (i) any
reduction in the rate of turnover, quality, liquidation value or other matter
affecting patterns of sale or (ii) any reduction in any applicable Availability
Limit pursuant to any provision of this Agreement;

(c)
allocate the Reserves among the Borrowers in such proportions as the Agent may
deem appropriate; and

(d)
establish, in relation to each Borrower, such sub-limits with respect to the
Utilisation of the Revolving Credit Facility as the Agent may deem appropriate.

6.5
Prohibition on Utilisations

No Utilisation may be made if it would cause any of the limits referred to in
the foregoing provisions of this clause 5.3 (Restrictions) to be exceeded.
6.6
Deemed Utilisations

(a)
If the Agent or any Lender makes any payment pursuant to or in respect of any
L/C then the English Obligor for whose account such payment was made shall be
deemed on the date of such payment to have received the proceeds of a Cash
Request and the other provisions of this Agreement (as to commission, interest,
repayment and otherwise) shall apply to such Utilisation accordingly.

(b)
The Agent and the relevant Lender may give effect to the provisions of this
clause 6.6 even though this may cause any of the limits referred to in this
clause 5.3 (Restrictions) to be exceeded.

6.7
Availability Limits

The Total Stock Availability shall at no time exceed 175% of the Total
Receivables Availability.
7    Receivables Purchase
7.1
Sale of Receivables

(f)
Each Borrower sells and assigns to the Agent with full title guarantee each of
its Receivables existing on the first Utilisation Date and each Receivable
created thereafter. Each Receivable created after the first Utilisation Date
shall vest absolutely in the Agent automatically upon its creation and the Agent
agrees to hold all such Receivables on trust for the Lenders in accordance with
each Lenders Pro Rata Share.


    41

--------------------------------------------------------------------------------




(g)
Each offer made by the Borrower to sell Receivables to the Agent made pursuant
to (a) above shall be deemed to be accepted by the Agent upon receipt of the
first Purchase Request from the Borrower concerned.

(h)
Acceptance of an offer of Receivables in accordance with (b) above shall
(without further act or document) suffice to constitute the assignment of all of
the relevant Borrower’s present and future Receivables in favour of the Agent.

(i)
The Company shall deliver to the Lender duly completed Purchase Requests via the
COMALA System by no later than the fifth Business Day of each month (or more
often if requested to do so by the Agent) in order to enable the Agent to
monitor the Receivables which have been sold to it pursuant to (a) above.

(j)
Payment of any Prepayment shall be made by the Agent against delivery of a Cash
Request and in accordance with and subject to the provisions of clause 7.3
(Order of Application).

(k)
The Borrowers acknowledge that payments made by the account debtors will flow
through the Blocked Accounts and that they will receive credit for, or payment
in respect of, such Receivables in the manner and to the extent set out in
clause 10.2 (Application).

7.2
Determination of Prepayment Amount

The Agent shall determine the amount of all Prepayments for the Receivables
specified in a Purchase Request and will (upon request) advise the relevant
Borrower of such determination.
7.3
Order of Application

(e)
Any amounts paid by the Lenders pursuant to a Cash Request shall be deemed to be
applied (firstly) in the payment of any outstanding and unpaid Prepayment and
(secondly) in the drawing of a Stock Loan.

(f)
Each Lenders obligation to fund the payment of the Prepayment of any Receivable
(or any unpaid portion of it) shall terminate on the earlier of (i) the Actual
Date of Payment and (ii) the Maturity Date.

(g)
To the extent to which any moneys paid by a Finance Party to a Borrower (the
Debtor Company) represent payment (in whole or in part) of the Purchase Price in
relation to the Purchased Receivables of another English Obligor or the making
of a Loan to a Borrower in relation to the collateral provided by another
English Obligor (the Creditor Company) then (without double counting with the
provisions of clause 6.6 (Deemed Utilisations)) the Creditor Company shall be
deemed to have made an on-demand loan (an Intercompany Loan) to the Debtor
Company in an amount equal to the amount of such payment by the Finance Parties.


    42

--------------------------------------------------------------------------------




8    Provisions Concerning L/Cs
8.1
Restrictions

(e)
No L/C Request may be delivered unless the form and content of the requested L/C
has been approved by the Agent and the relevant L/C Issuer.

(f)
No L/C Issuer shall issue an L/C if such issuance would breach:

(i)
any law or regulation; or

(ii)
the policies of such L/C Issuer.

8.2
Immediately payable

If an L/C or any amount outstanding under an L/C becomes immediately payable
under this Agreement, the Borrower that requested the issue of that L/C shall
repay or prepay that amount immediately.
8.3
Payment of L/Cs against demand

(a)
A Borrower which requests an L/C Issuer to issue or to arrange the issue of an
L/C acknowledges that the L/C Issuer may at its option arrange for the issue of
such L/C through another institution selected by it and, in that event

(i)
such Borrower authorises the L/C Issuer to provide such counter-indemnities and
other undertakings as the issuing institution may require; and

(ii)
the indemnities and other protections granted to the L/C Issuer pursuant to this
clause 8 (Provisions Concerning L/Cs) shall apply equally to the
counter-indemnities and other undertakings so given by the L/C Issuer to the
issuing institution.

(b)
Each Borrower irrevocably and unconditionally authorises each L/C Issuer to pay
any claim made or purported to be made under an L/C requested by it and which
appears on its face to be in order (a claim).

(c)
Each Borrower which requested an L/C shall immediately pay to the relevant L/C
Issuer an amount equal to the amount of any claim.

(d)
Each Borrower acknowledges that:

(iii)
an L/C Issuer is not obliged to carry out any investigation or seek any
confirmation from any other person before paying a claim;


    43

--------------------------------------------------------------------------------




(iv)
each L/C Issuer deals in documents only and will not be concerned with the
legality of a claim or any underlying transaction or any available set-off,
counterclaim or other defence of any person; and

(v)
it will be bound by any action taken by the L/C Issuer in good faith in relation
to any L/C requested by it (including any decision to amend or extend the L/C or
any interpretation of the terms of effect of any L/C).

(e)
The obligations of a Borrower under this clause 8 (Provisions Concerning L/Cs)
will not be affected by:.

(i)
the sufficiency, accuracy or genuineness of any claim or any other document;

(ii)
any incapacity of, or limitation on the powers of, any person signing a claim or
other document; or

(iii)
any other matters or things which (but for this provision) might otherwise have
the effect of diminishing or extinguishing a Borrower’s liability under this
clause 8 (Provisions Concerning L/Cs).

8.4
Indemnities

(c)
Each Borrower shall immediately on demand indemnify each L/C Issuer against any
cost, loss or liability incurred by that L/C Issuer in connection with any L/C
requested by that Borrower.

(d)
Each Lender shall (according to its Pro Rata Share) immediately on demand
indemnify the relevant L/C Issuer against any cost, loss or liability incurred
by that L/C Issuer (otherwise than by reason of the relevant L/C Issuer’s gross
negligence or wilful misconduct) in acting as the L/C Issuer under any L/C
(unless the L/C Issuer has been reimbursed by an Obligor pursuant to a Finance
Document).

(e)
The Borrower which requested an L/C shall immediately on demand reimburse any
Lender for any payment it makes to an L/C Issuer under this clause 8.4
(Indemnities) in respect of that L/C.

(f)
The obligations of each Lender or Borrower under this clause are continuing
obligations and will extend to the ultimate balance of sums payable by that
Lender or Borrower in respect of any L/C, regardless of any intermediate payment
or discharge in whole or in part

(g)
The obligations of any Lender or Borrower under this clause will not be affected
by any act, omission, matter or thing which, but for this clause, would reduce,
release or prejudice any of its obligations under this clause (without
limitation and whether or not known to it or any other person) including:


    44

--------------------------------------------------------------------------------




(i)
any time, waiver or consent granted to, or composition with, any English
Obligor, any beneficiary under an L/C or any other person;

(ii)
the release of any other English Obligor or any other person under the terms of
any composition or arrangement with any creditor or any English Obligor;

(iii)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any English Obligor, any beneficiary under an L/C or other person or
any non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;

(iv)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an English Obligor, any
beneficiary under an L/C or any other person;

(v)
any amendment (however fundamental) or replacement of a Finance Document, any
L/C or any other document or security;

(vi)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document, any L/C or any other document or security; or

(vii)
any insolvency or similar proceedings.

(h)
No English Obligor will be entitled to any right of contribution or indemnity
from any Finance Party in respect of any payment it may make under this clause 8
(Provisions concerning L/Cs).

8.5
Cash collateral by Non-Acceptable L/C Lender and Borrower’s option to provide
cash cover

(a)
If, at any time, a Lender is a Non-Acceptable L/C Lender, an L/C Issuer may, by
notice to that Lender, request that Lender to pay and that Lender shalt pay, on
or prior to the date falling three Business Days after the request by the
relevant L/C Issuer, an amount equal to that Lender’s participation in:

(i)
the outstanding amount of any L/C issued by that L/C Issuer; or

(ii)
in the case of a proposed L/C, the amount of that proposed L/C,

and in the currency of that L/C to an interest-bearing account held in the name
of that Lender with the L/C Issuer.
(b)
The Non-Acceptable L/C Lender to whom a request has been made in accordance with
paragraph (a) above shall enter into a security document or other form of


    45

--------------------------------------------------------------------------------




collateral arrangement over the account, in form and substance satisfactory to
the L/C Issuer, as collateral for any amounts due and payable under this
Agreement by that Lender to the L/C Issuer in respect of that L/C.
(c)
Subject to paragraph (f) below, withdrawals from such an account may only be
made to pay the L/C Issuer amounts due and payable to it under this Agreement by
the Non-Acceptable L/C Lender in respect of that L/C until no amount is or may
be outstanding under that L/C.

(d)
Each Lender shall notify the Agent and the Company:

(i)
on the date of this Agreement or on any later date on which it becomes such a
Lender in accordance with clause 25 (Change to the Lenders) whether it is a
Non-Acceptable L/C Lender; and

(ii)
as soon as practicable upon becoming aware of the same, that it has become a
Non-Acceptable L/C Lender,

and an indication in Schedule 1 (The Original Parties) or in a Transfer
Certificate to that effect will constitute a notice under paragraph (i) above to
the Agent and, upon delivery in accordance with clause 25.6 (Copy of Transfer
Certificate to Company), to the Company.
(e)
Any notice received by the Agent pursuant to paragraph (d) above shall
constitute notice to the L/C issuer of that Lender’s status and the Agent shall,
upon receiving each such notice, promptly notify the L/C Issuer of that Lender’s
status as specified in that notice.

(f)
Notwithstanding paragraph (c) above, a Lender which has provided cash collateral
in accordance with this clause 8.5 (Cash collateral by Non Acceptable L/C Lender
and Borrower’s option to provide cash cover) may, by notice to the relevant L/C
Issuer, request that an amount equal to the amount provided by it as collateral
in respect of the relevant L/C (together with any accrued interest) be returned
to it:

(viii)
to the extent that such cash collateral has not been applied in satisfaction of
any amount due and payable under this Agreement by that Lender to the L/C Issuer
in respect of the relevant L/C;

(ix)
if:

(A)
it ceases to be a Non-Acceptable L/C Lender; or

(B)
its obligations in respect of the relevant L/C are transferred to a New Lender
in accordance with the terms of this Agreement; and

(x)
if no amount is due and payable by that Lender in respect of a L/C,


    46

--------------------------------------------------------------------------------




and the L/C Issuer shall pay that amount to the Lender within three Business
Days of that Lender’s request (and shall cooperate with the Lender in order to
procure that the relevant security or collateral arrangement is released and
discharged).
(g)
To the extent that a Non-Acceptable L/C Lender fails to provide cash collateral
(or notifies the L/C Issuer that it will not provide cash collateral) in
accordance with this clause 8.5 in respect of a proposed L/C, the L/C Issuer
shall promptly notify the Company (with a copy to the Agent) and the Borrower of
that proposed L/C may, at any time before the proposed Utilisation Date of that
L/C, provide cash cover to an account with the L/C Issuer in an amount equal to
that Lender’s participation in that proposed L/C.

8.6
Requirement for cash cover from Borrower

If:
(a)
a Non-Acceptable UC Lender fails to provide cash collateral (or notifies the L/C
Issuer that it will not provide cash collateral) in accordance with clause 8.5
(Cash collateral by Non Acceptable L/C Lender and Borrower’s option to provide
cash cover) in respect of a L/C that has been issued;

(b)
the L/C Issuer notifies the Company (with a copy to the Agent) that it requires
the Borrower of the relevant L/C to provide cash cover to an account with the
L/C Issuer in an amount equal to that Lender’s L/C participation in the
outstanding amount of that L/C; and

(c)
that Borrower has not already provided such cash cover which is continuing to
stand as collateral,

then that Borrower shall provide such cash cover within three Business Days of
the notice referred to in paragraph (b) above.
8.7
Pledge

All Goods and Documents are hereby and shelf upon despatch from the supplier of
any Goods be deemed to be pledged by the relevant Borrower to the Security
Trustee on behalf of the Finance Parties and the Goods and the proceeds of all
insurances in relation to them and all sales of them and all of the relevant
Borrower’s rights as unpaid seller of them shall be a continuing security for
the payment and discharge in full of all of the obligations of the relevant
Borrower under the Finance Documents.
8.8
Perfection of pledge

The Security Trustee shall be entitled at its option to obtain possession of the
Goods in order to perfect the pledge made by clause 8.7 (Pledge). The relevant
Borrower assigns to the Security Trustee its right, title and interest in and to
the Documents and all claims and rights arising from them and the relevant
Borrower irrevocably and unconditionally authorises the

    47

--------------------------------------------------------------------------------




Security Trustee to sign all documents and do all such other things as may be
necessary to obtain possession of and to realise the Goods, and to apply the
proceeds in reduction of amounts owing under this Agreement.
8.9
Trust receipts

The Goods and the Documents shall only be released to the relevant Borrower by
the Security Trustee against receipt by the Security Trustee of a duly executed
trust receipt from the relevant Borrower in the Security Trustee’s standard form
at the time or (failing such execution) shall be deemed to be subject to a trust
receipt in such form.
8.10
Separation

Each Borrower undertakes to keep the Documents and the Goods separate and
distinct from any other bills of lading, documents of title or goods.
9    Receivables Agency and General Cure Rights
9.1
Agency

The Agent appoints the seller of a Receivable as its agent to collect and
enforce Receivables.
9.2
Cure Rights

Without prejudice to the Finance Parties’ remedies upon the occurrence of an
Event of Default, the Agent (acting in the name of the relevant English Obligor
and, save in respect of Receivables, on behalf of that English Obligor) may, at
its option and upon notice to the Company to that effect
(f)
cure any default by any English Obligor under any agreement with respect to a
Receivable or under any other agreement with a third party as the Agent may
consider necessary to facilitate the collection of Receivables or to facilitate
access to any security under any of the Security Documents;

(g)
make any payment, reach any settlement or compromise, issue, make or pay any
bond, appeal any judgment against an English Obligor or take any other action it
may deem necessary to prevent any repossession, seizure, execution, attachment
or similar process against any plant, machinery or other asset of an English
Obligor which might impair the security (or the enforcement of any security)
granted to the Security Trustee under any Security Document; and/or

(h)
discharge any Taxes and any other Security Interests from time to time
subsisting with respect to any asset of any English Obligor.

10    Repayment
10.1
Receivables


    48

--------------------------------------------------------------------------------




(i)
If the Agent determines that it has not received (in accordance with clause 10.7
(Collection of Receivables)) full payment in respect of a Purchased Receivable
on the applicable Maturity Date, then the Agent may exercise Recourse in respect
of that Receivable and the relevant Borrower shall on demand pay to the Agent an
amount equal to the Outstanding Prepayment Amount in respect of such Purchased
Receivable.

(j)
Nothing in clause 10.1(a) shall prevent the Finance Parties from pursuing
payment in respect of the relevant Purchased Receivable from the account debtor
or from receiving payment of such Purchased Receivable to the credit of a
Blocked Account. Each English Obligor shall render such assistance as the Agent
may reasonably require for that purpose.

(k)
The Agent may deduct from payments in respect of Purchased Receivables made by
account debtors or any of the English Obligors into a Blocked Account the then
Outstanding Prepayment Amounts in respect of such Purchased Receivables. Any
balance remaining after such deduction shall be applied in accordance with
clause 10.2 (Application).

10.2
Application

Subject to the other provisions of this Agreement, all amounts standing to the
credit of the Blocked Accounts shall be applied in the following order:
(i)
in or towards payment of any Outstanding Prepayment Amounts;

(j)
in repayment of the outstanding principal amount of any Stock Loans;

(k)
in payment of any fees, costs and expenses due from any Obligor to the Agent,
the Arranger, the Security Trustee or any Lender under any Finance Document;

(l)
in payment of (i) all interest due on any Stock Loans made or deemed to be made
under this Agreement and (ii) all Purchase Commission outstanding or falling due
for payment on the last Business Day of the then current month;

(m)
in or towards payment of any other amounts owing by any Obligor under any
Finance Document; and

(n)
(by way of refund of amounts paid by account debtors in respect of Receivables
and which remain due to the relevant Borrower following the application of
clauses 10.1(a) to 10.2(e) above), in payment to the relevant Borrower by credit
to such Other Account as it may specify.

10.3
Revision of Order of Application

(h)
If an Event of Default is continuing, clause 10.2 (Application) shall not apply
and all amounts standing to the credit of a Blocked Account shall be applied to
the


    49

--------------------------------------------------------------------------------




liabilities of the Obligors under the Finance Documents in such order and manner
as the Agent may determine.
(i)
If any amount standing to the credit of one Borrower’s Blocked Account is
applied in discharge of the liabilities of another Obligor, then such Obligor
shall become indebted to the relevant Borrower on the basis set out in clause
7.3 (Order of Application) with necessary adaptations.

10.4
Currencies

Where (i) any amount is held or is to be applied by the Agent in reduction of
amounts owing under this Agreement and (ii) the relevant amounts are denominated
in different currencies, the Agent may apply the amounts so held or to be
applied in the purchase of the latter currency at such rate (including
commissions) as the Agent (acting reasonably) may deem to be appropriate.
Alternatively, the Agent may hold those funds pending receipt of the Company’s
instructions.
10.5
Repayments and Facility Limits

If at any time and for any reason (whether by reason of any Receivables ceasing
to be Eligible Receivables, any Stock ceasing to be Eligible Stock, by reason of
any fluctuation in the rate of exchange of any currency as against sterling,
whether affecting the Sterling Equivalent of any outstanding Utilisations, the
Sterling Equivalent value of any Receivable or of any Stock or otherwise
howsoever) any outstanding Utilisations cause any Availability Limit to be
exceeded, then the Company will immediately repay or procure the repayment of
such amounts (together with accrued interest on such amounts) as may be
necessary to remedy the position. If necessary for that purpose, the Company
shall also provide or procure the provision of cash cover to the Agent in
respect of any Outstanding Prepayment Amounts and/or any contingent obligations
assumed by any Finance Party pursuant to this Agreement.
10.6
Final Repayment

On the Final Repayment Date, the Company will pay (or procure payment) to the
Agent;
(a)
in full all outstanding amounts and unpaid liabilities under the Finance
Documents (whether by way of principal, interest, commission, fees, costs,
expenses or otherwise); and

(b)
such amount as is necessary to provide full cash cover for any Outstanding
Prepayment Amounts and any outstanding obligations (contingent or otherwise)
assumed by any Finance Party pursuant to the terms of this Agreement.

10.7
Collection of Receivables

With respect to the collection of Receivables, each English Obligor undertakes
with the Agent and the Lenders as follows:

    50

--------------------------------------------------------------------------------




(a)
it will collect and hold the proceeds of such Receivables as agent and trustee
for the Agent and immediately pay all amounts so received into a Blocked Account
(but pending such payment will not commingle such amounts with any other funds);

(b)
if any account debtor makes a payment into any account which is not a Blocked
Account, it will immediately (i) transfer the relevant amounts to a Blocked
Account and (ii) direct the relevant account debtor to make future payments to a
Blocked Account

(c)
to the extent to which the Agent does not obtain title to any Purchased
Receivable, it will hold such Receivable on trust for the Agent and deal with it
in accordance with the other provisions of this clause 10.7;

(d)
it will not grant any credit, discount or similar allowance in respect of any
Receivable except in the ordinary course of business in accordance with its
normal policies or with the Agents consent; and

(e)
it will indemnify the Finance Parties on demand against any liability incurred
to any bank or person involved in the operation of a Blocked Account.

10.8
Business Days

If any payment under any Finance Document would otherwise be due on a day which
is not a Business Day, it will be due on the next Business Day or (if that
Business Day falls in the following month) on the preceding Business Day.
10.9
Calculation

All interest, commitment fee and Purchase Commission under this Agreement shall
be calculated on the basis of actual days elapsed and a 365 day year (in the
case of sterling or a 360 day year (in any other case). For the purposes of
calculating interest and Purchase Commission, any repayment received in respect
of the Revolving Credit Facility shall be credited to such facility three
Business Days following receipt by the Agent.
11    Cancellation and Prepayment
11.1
Illegality

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund, issue or
maintain its participation in any Utilisation:
(o)
that Lender, shall promptly notify the Agent upon becoming aware of that event;

(p)
upon the Agent notifying the Company, the Commitment of that Lender will be
immediately cancelled; and


    51

--------------------------------------------------------------------------------




(q)
each Borrower shall repay that Lender’s participation in the Utilisations made
to that Borrower on the date specified by the Lender in the notice delivered to
the Agent (being no earlier than the last day of any applicable grace period
permitted by law).

11.2
Change of Control

If a Change of Control occurs:
(j)
the Company shall promptly notify the Agent upon becoming aware of that event;

(k)
the Lenders shall not be obliged to fund a Utilisation;

(l)
the Agent (acting on the instructions of the Majority Lenders) may by notice to
the Company, cancel the Revolving Credit Facility and the Company shall pay (or
procure payment) to the Agent:

(i)
in full all outstanding amounts and unpaid liabilities under the Finance
Documents (whether by way of principal, interest, commission, fees, costs,
expenses or otherwise); and

(ii)
such amount as is necessary to provide full cash collateral for any Outstanding
Prepayment Amount and any outstanding obligations (contingent or otherwise)
assumed by any Finance Party pursuant to the terms of this Agreement.

11.3
Voluntary cancellation

The Company may, if it gives the Agent not less than 10 Business Days’ prior
notice, cancel the whole or any part of the Revolving Credit Facility whereupon
such facility shall be cancelled to the extent stated in such notice. No
cancellation notice may be given in respect of amounts represented by
outstanding Utilisations.
11.4
Voluntary prepayments/repayments — Revolving Credit Facility

Without prejudice to its obligations under clause 10 (Repayment), a Borrower may
at any time prepay or repay (as applicable) the whole or any part of its
outstanding Utilisations under the Revolving Credit Facility by payment of
moneys into a Blocked Account for application in accordance with clause 10.2
(Application).
11.5
Cancellation Fee

If:
(c)
the whole or any part of the Revolving Credit Facility is cancelled as a result
of a notice given by the Agent under clause 11.2 (Change of Control) or the
Company under Clause 11.3 (Voluntary cancellation); or


    52

--------------------------------------------------------------------------------




(d)
a Stock Loan or any cash cover is declared to be immediately due and payable
under clause 24 (Events of Default),

then and in each such case the Company shall pay to the Agent (for the account
of the Lenders in accordance with their Pro Rata Share) on the effective date of
such cancellation or declaration a cancellation fee payable by way of liquidated
damages as a genuine pre-estimate of the loss and/or costs to the Finance
Parties of such event calculated as a percentage of:
(i)
the amount of the Revolving Credit Facility cancelled, in the case of a
voluntary cancellation under clause 11.3 (Voluntary cancellation); or

(ii)
the Revolving Credit Limit, in the case of cancellation under clause 11.2
(Change of Control), as follows:

(1)
Date of cancellation/declaration
(2)
Applicable Percentage
On or prior to the first anniversary of the date of this Agreement
2%
Any time from the day after the first anniversary of the date of this Agreement
until the day before second anniversary of the date of this Agreement
1%
On or after the second anniversary of the date of this Agreement
zero

11.6
Right of Prepayment and Cancellation in relation to a single Lender

(f)
If:

(i)
any sum payable to any Lender by an Obligor is required to be increased under
clause 14.2 (Tax gross-up); or

(ii)
any Lender claims indemnification from the Company under clause 14.3 (Tax
indemnity) or clause 15.1 (Increased costs);

(iii)
then in each case the Company may, whilst the circumstances giving rise to the
requirement or indemnification continue, give the Agent notice of cancellation
of the Commitment of that Lender and its intention to procure the repayment of
that Lender’s participation in the Utilisations.

(g)
On receipt of a notice referred to in clause 11.6(a), the Commitment of that
Lender shall thereupon be reduced to zero.

(h)
On the last day of last Business Day of the month during which the Company has
given notice under clause 11.6(a) (or, if earlier, the dates specified by the
Company in that notice), each Borrower to which a Utilisation is outstanding
shall repay that Lender’s participation in that Utilisation.


    53

--------------------------------------------------------------------------------




11.7
Right of cancellation in relation to a Defaulting Lender

(a)
If any Lender becomes a Defaulting Lender, the Company may, at any time whilst
the Agent continues to be a Defaulting Lender, give the Agent three Business
Days’ notice of cancellation of the Commitment of that Lender.

(b)
On the day the notice referred to in clause 11.7(a) becomes effective, the
Commitment of the Defaulting Lender shall immediately be reduced to zero.

(c)
The Agent shall notify all the Lenders as soon as practicable after receipt of a
notice referred to in clause 11.7(a), notify all the Lenders.

11.8
Restrictions and conditions

(a)
Any notice of cancellation or prepayment given pursuant to this clause 11
(Cancellation and Prepayment) shall be irrevocable and, shall specify the date
or dates upon which the relevant cancellation or prepayment is to be made and
the amount of that cancellation or prepayment.

(b)
Any repayment or prepayment under this Agreement shall be made together with
accrued interest, Purchase Commission, and any other amounts owing in respect of
the amount repaid or prepaid.

(c)
The Borrowers shall not repay, prepay or cancel the Revolving Credit Facility or
any part of it except at the times and in the manner expressly provided for in
this Agreement.

(d)
No amount of the Revolving Credit Facility which is cancelled under this
Agreement may subsequently be reinstated.

(e)
Upon the cancellation (in whole or in part) of the Revolving Credit Facility:

(i)
the Revolving Credit Limit and the Total Commitments shall be reduced by the
amount of the facility so cancelled; and

(ii)
each Lender’s Commitment shall be reduced pro rata.

(f)
If the Agent receives a notice under this clause 11 (Cancellation and
Prepayment) it shall promptly forward a copy of that notice to either the
Company or the affected Lender, as appropriate.

12    Interest and Purchase Commission
12.1
Calculation of interest and Purchase Commission


    54

--------------------------------------------------------------------------------




The rate of interest on each Stock Loan and the rate of Purchase Commission
payable in respect of the Outstanding Prepayment Amounts for each Purchased
Receivable shall be the percentage rate per annum which is the aggregate of:
(m)
the applicable Margin; and

(n)
LIBOR.

12.2
Payment of interest and Purchase Commission

(d)
Each Borrower to which a Stock Loan has been made shall pay accrued interest on
that Stock Loan on the last Business Day of each month.

(e)
Each Borrower which has sold a Receivable to the Agent shall on the last
Business Day of each month pay accrued Purchase Commission with respect to the
Outstanding Prepayment Amounts paid to that Borrower calculated from the date on
which each Prepayment Amount was paid in response to the applicable Cash Request
until the Actual Date of Payment.

12.3
Default interest

If an Event of Default has occurred and so long as the same is continuing,
interest or Purchase Commission (as the case may be) shall accrue on all amounts
owing under the Finance Documents at a rate which is 3% higher than the rate
ascertained pursuant to clause 12.1 (Calculation of interest and Purchase
Commission). Any interest or Purchase Commission accruing under this clause 12.3
shall be payable on demand and may be compounded on such basis as the Agent
deems appropriate.
12.4
Notification of rates of interest and Purchase Commission

The Agent shall promptly notify the Lenders and the relevant Borrower of the
determination of any rate of interest or Purchase Commission under this
Agreement.
13    Fees
13.1
    Commitment fee

(f)
The Company shall pay to the Agent (for the account of the Lenders) a fee
computed at the rate of 0.60 % per annum of the daily undrawn/unutilised amount
of the Facility Limit.

(g)
The accrued commitment fee is payable on the last day of each calendar month
which ends during the relevant Availability Period, on the last day of the
Availability Period and, if cancelled in full, on the effective date of such
cancellation.


    55

--------------------------------------------------------------------------------




(h)
undrawn/unutilised participation of that Lender for any day on which that Lender
is a No commitment fee is payable to the Agent (for the account of a Lender) in
respect of the Defaulting Lender.

13.2
Arrangement fee

The Company shall, or shall procure that the Borrowers shall, pay to the
Arranger an arrangement fee of £105,000 (the Arrangement Fee). The Arrangement
Fee is due on the date of this Agreement. The Company shall pay the Arrangement
Fee in two equal instalments on the date of this Agreement and on the date which
is 6 months after the date of this Agreement.
13.3
Monitoring and Agency fees

The Company shall, or shall procure that the Borrowers shall, pay to the Agent
(for its own account) a monitoring and agency fee of £2,000 on the date of this
Agreement and on each of the dates falling at monthly intervals after that date
until the Final Repayment Date,
13.4
L/C Fee

Each Borrower shall pay to the Agent (for the account of the Lenders) a fee
equal to the Margin on the face amount of each L/C issued at the request of that
Borrower in respect of the period from the date of issue until the expiry of
such L/C. Such fee shall be paid monthly in arrears and on the Expiry Date of
such L/C.
14    Tax Gross-Up and Set Off
14.1
Definitions

In this Agreement:
Protected Party means a Finance Party which is or shall be subject to any
liability, or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document or a Purchased Receivable.
Qualifying Lender means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document and is:
(a)
a Lender:

(iv)
which is bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Finance Document and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payment apart from
section 18 of the CTA; or


    56

--------------------------------------------------------------------------------




(v)
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

(b)
a Lender which is:

(iii)
a company resident in the United Kingdom for United Kingdom tax purposes;

(iv)
a partnership each member of which is:

(A)
a company so resident in the United Kingdom for United Kingdom tax purposes; or

(B)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which is required to bring
into account in computing its chargeable profits (within the meaning of section
19 of the CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the CTA; or

(v)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company; or

(c)
a Treaty Lender; or

(d)
a building society (as defined for the purposes of section 880 of the ITA).

Tax Confirmation means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:
(e)
a company resident in the United Kingdom for United Kingdom tax purposes; or

(f)
a partnership each member of which is:

(i)
a company resident in the United Kingdom; or

(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or


    57

--------------------------------------------------------------------------------




(g)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.

Tax Credit means a credit against, relief or remission for, or repayment of any
Tax.
Tax Deduction means a deduction or withholding for or on account of Tax from a
payment under a Finance Document other than a FATCA Deduction.
Tax Payment means either the increase in a payment made by an Obligor to a
Finance Party under clause 14.2 (Tax gross-up) or a payment under clause 14.3
(Tax indemnity).
Treaty Lender means a Lender which:
(h)
is treated as a resident of a Treaty State for the purposes of the relevant
Treaty; and

(i)
does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Utilisation is
effectively connected.

Treaty State means a jurisdiction having a double taxation agreement (a Treaty)
with the United Kingdom which makes provision for full exemption from tax
imposed by the United Kingdom on interest.
UK Non-Bank Lender means:
(j)
Burdale Financial Limited; and

(k)
where a Lender becomes a Party after the day on which this Agreement is entered
into, a Lender which gives a Tax Confirmation in the Transfer Certificate which
it executes on becoming a Party.

Unless a contrary indication appears, in this clause 14 (Tax Gross-Up and Set
Off) a reference to determines or determined means a determination made in the
absolute discretion of the person making the determination.
14.2
Tax gross-up

(e)
Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

(f)
The Company shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall promptly
notify the Agent on becoming so aware in respect of a payment payable to that
Lender. If the Agent


    58

--------------------------------------------------------------------------------




receives such notification from a Lender it shall promptly notify the Company
and that Obligor.
(g)
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

(h)
An Obligor is not required to make an increased payment to a Lender under clause
14.2(c) above for a Tax Deduction in respect of Tax imposed by the United
Kingdom from a payment of interest on a Stock Loan, if on the date on which the
payment falls due:

(iii)
the payment could have been made to the relevant Lender without a Tax Deduction
if the Agent had been a Qualifying Lender, but on that date that Lender is not
or has ceased to be a Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or published concession of any relevant taxing authority; or

(iv)
the relevant Lender is a Qualifying Lender solely by virtue of sub-paragraph (b)
of the definition of Qualifying Lender and:

(C)
an officer of HM Revenue and Customs has given (and not revoked) a direction (a
Direction) under section 931 of the ITA which relates to the payment and that
Lender has received from the Obligor making the payment or from the Company a
certified copy of that Direction; and

(D)
the payment could have been made to the Agent without any Tax Deduction if that
Direction had not been made; or

(v)
the relevant Lender is a Qualifying Lender solely by virtue of sub-paragraph (b)
of the definition of Qualifying Lender and:

(A)
the relevant Lender has not given a Tax Confirmation to the Company; and

(B)
the payment could have been made to the relevant Lender without any Tax
Deduction if such Lender had given a Tax Confirmation to the Company, on the
basis that the Tax Confirmation would have enabled the Company to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the ITA; or


    59

--------------------------------------------------------------------------------




(vi)
the relevant Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the relevant Lender
without the Tax Deduction had such Lender complied with its obligations under
clause 14.2(g) below.

(i)
If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

(j)
Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment a statement
under section 975 of the ITA or other evidence reasonably satisfactory to that
Finance Party that the Tax Deduction has been made or (as applicable) any
appropriate payment paid or accounted for to the relevant taxing authority.

(k)
Subject to clause 14.2(h), a Treaty Lender and each Obligor which makes a
payment to which that Treaty Lender is entitled shall co-operate in completing
any procedural formalities necessary for that Obligor to obtain authorisation to
make that payment without a Tax Deduction.

(l)
Nothing in clause 14.2(g) above shall require a Treaty Lender to:

(i)
register under the HMRC DT Treaty Passport scheme;

(ii)
apply the HMRC DT Treaty Passport scheme to any Utilisation if it has so
registered; or

(iii)
file Treaty forms if it has included an indication to the effect that it wishes
the HMRC DT Treaty Passport Scheme to apply to this Agreement in accordance with
clause 14.6(a) and the Obligor making that payment has not complied with its
obligations under clause 14.6(b).

(m)
A UK Non-Bank Lender which becomes a Party on the day on which this Agreement is
entered into gives a Tax Confirmation to the Company by entering into this
Agreement.

(n)
A UK Non-Bank Lender shall promptly notify the Company and the Agent if there is
any change in the position from that set out in the Tax Confirmation.

14.3
Tax indemnity

(i)
The Company shall, or shall procure that a Borrower shall (within three Business
Days of demand by the Agent) pay to a Protected Party an amount equal to the
loss, liability or cost which that Protected Party determines will be or has
been (directly or indirectly) suffered for or on account of Tax by that
Protected Party in respect of a Finance Document or the transactions occurring
under such Finance Document.


    60

--------------------------------------------------------------------------------




(j)
Clause 14.3(a) above shall not apply:

(i)
with respect to any Tax assessed on a Finance Party:

(E)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

(F)
under the law of the jurisdiction in which that Finance Party’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

to the extent that Tax is imposed on or calculated by reference to the net
income received or receivable (but not any sum deemed to be received or
receivable) by that Finance Party; or
(ii)
to the extent a loss, liability or cost

(C)
is compensated for by an increased payment under clause 14.2 (Tax gross-up); or

(D)
would have been compensated for by an increased payment under clause 14.2 (Tax
gross-up) but was not so compensated solely because one of the exclusions in
clause 14.2(d) applied; or

(E)
relates to a FATCA Deduction required to be made by a Party.

(k)
A Protected Party making, or intending to make a claim under clause 14.3(a)
above shall promptly notify the Agent of the event which will give, or has
given, rise to the claim, following which the Agent shall notify the Company.

(l)
A Protected Party shall, on receiving a payment from an Obligor under this
clause 14.3 (Tax indemnity), notify the Agent.

14.4
Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:
(d)
a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment; and

(e)
that Finance Party has obtained, utilised and retained that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

    61

--------------------------------------------------------------------------------




14.5
Lender Status Confirmation

(g)
Each Lender which becomes a Party to this Agreement after the date of this
Agreement shall indicate, in the Transfer Certificate which it executes on
becoming a Party, and for the benefit of the Agent and without liability to any
Obligor, which of the following categories it falls in:

(i)
not a Qualifying Lender;

(ii)
a Qualifying Lender (other than a Treaty Lender); or

(iii)
a Treaty Lender.

(h)
If a New Lender fails to indicate its status in accordance with this clause 14.5
then such New Lender shall be treated for the purposes of this Agreement
(including by each Obligor) as if it is not a Qualifying Lender until such time
as it notifies the Agent which category applies (and the Agent, upon receipt of
such notification, shall inform the Company). For the avoidance of doubt, a
Transfer Certificate shall not be invalidated by any failure of a Lender to
comply with this clause 14.5.

14.6
HMRC DT Treaty Passport scheme confirmation

(a)
A New Lender that is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall include an indication to that effect (for the benefit of the Agent and
without liability to any Obligor) in the Transfer Certificate which it executes
by including its scheme reference number and its jurisdiction of tax residence
in that Transfer Certificate.

(b)
Where a New Lender includes the indication described in clause 14.6(a) above in
the relevant Transfer Certificate:

(i)
each Borrower which is a Party as a Borrower as at the relevant Transfer Date
shall file a duly completed form DTTP2 in respect of such Lender with HM Revenue
& Customs within 30 days of that Transfer Date and shall promptly provide the
Agent with a copy of that filing; and

(ii)
each Additional Borrower which becomes an Additional Borrower after the relevant
Transfer Date shall file a duly completed form DTTP2 in respect of such Lender
with HM Revenue & Customs within 30 days of becoming an Additional Borrower and
shall promptly provide the Agent with a copy of that filing.

14.7
Stamp taxes

The Company shall, or shall procure that a Borrower shall pay and, within three
Business Days of demand, indemnify each Finance Party against any cost, loss or
liability that any

    62

--------------------------------------------------------------------------------




Finance Party incurs in relation to all stamp duty, stamp duty land tax,
registration and other similar Taxes payable in respect of any Finance Document
(including such taxes or duties payable in order to register or enforce any
Finance Document) or the transactions occurring under any of them.
14.8
Value added tax

(a)
All amounts set out, or expressed in a Finance Document to be payable by any
Party to a Finance Party which (in whole or in part) constitute the
consideration for a supply or supplies for VAT purposes shall be deemed to be
exclusive of any VAT which is chargeable on such supply or supplies and
accordingly, subject to clause 14.8(b), if VAT is or becomes chargeable on any
supply made by any Finance Party to any Party under a Finance Document and such
Finance Party is required to account to the relevant tax authority for the VAT,
that Party shall pay to the Finance Party (in addition to and at the same time
as paying any other consideration for such supply) an amount equal to the amount
of such VAT (and such Finance Party shall promptly provide an appropriate VAT
invoice to such Party).

(b)
If VAT is or becomes chargeable on any supply made by any Finance Party (the
Supplier) to any other Finance Party (the Recipient) under a Finance Document,
and any Party other than the Recipient (the Relevant Party) is required by the
terms of any Finance. Document to pay an amount equal to the consideration for
that supply to the Supplier (rather than being required to reimburse or
indemnify the Recipient in respect of that consideration):

(vii)
(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

(viii)
(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

(c)
Where any Party is required by any of the Finance Documents to reimburse or
indemnify a Finance Party in respect of any cost or expense, that Party shall at
the same time reimburse or indemnify (as the case may be) the Finance Party
against any VAT incurred by the Finance Party in respect of the cost or expense,
save to the


    63

--------------------------------------------------------------------------------




extent that the Finance Party reasonably determines that it is entitled to any
credit or repayment from the relevant tax authority in respect of that VAT.
(d)
Any reference in this clause 14.8 to any Party shall, at any time when that
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of that group at that time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994 or its
equivalent under any similar legislation).

(e)
In relation to any supply made by a Finance Party to any Party under a Finance
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

14.9
FATCA Information

(a)
Subject to paragraph (c) below, each Party shall, within ten Business Days of a
reasonable request by another Party:

(ix)
confirm to that other Party whether it is:

(A)
a FATCA Exempt Party; or

(B)
not a FATCA Exempt Party; and

(x)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA (including its applicable “passthru payment
percentage” or other information required under the US Treasury Regulations or
other official guidance including intergovernmental agreements) as that other
Party reasonably requests for the purposes of that other Party’s compliance with
FATCA.

(b)
If a Party confirms to another Party pursuant to clause 14.9(a)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

(c)
Paragraph (a) above shall not oblige any Finance Party to do anything which
would or might in its reasonable opinion constitute a breach of:

(iv)
any law or regulation;

(v)
any fiduciary duty; or

(vi)
any duty of confidentiality.


    64

--------------------------------------------------------------------------------




(d)
If a Party fails to confirm its status or to supply forms, documentation or
other information requested in accordance with paragraph (a) above (including,
for the avoidance of doubt, where paragraph (c) above applies), then:

(iii)
if that Party failed to confirm whether it is (and/or remains) a FATCA Exempt
Party then such Party shall be treated for the purposes of the Finance Documents
as if it is not a FATCA Exempt Party; and

(iv)
if that Party failed to confirm its applicable “passthru payment percentage”
then such Party shall be treated for the purposes of the Finance Documents (and
payments made thereunder) as if its applicable “passthru payment percentage” is
100%,

until (in each case) such time as the Party in question provides the requested
confirmation, forms, documentation or other information.
14.10
FATCA Deduction

(a)
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

(b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction) notify the Party to whom it is making the payment and, in addition,
shall notify the Company, the Agent and the other Finance Parties.

15    Increased Costs
15.1
Increased costs

(o)
Subject to clause 15.3 (Exceptions) the Company shall, or shall procure that a
Borrower shall, within three Business Days of a demand by the Agent, pay to the
Agent for the account of a Finance Party the amount of any Increased Costs
incurred by that Finance Party or any of its Affiliates as a result of (i) the
introduction of or any change in (or in the interpretation, administration or
application of) any law or regulation or (ii) compliance with any law or
regulation made after the date of this Agreement

(p)
In this Agreement Increased Costs means:

(i)
a reduction in the rate of return from the Revolving Credit Facility or on a
Finance Party’s (or its Affiliate’s) overall capital;

(ii)
an additional or increased cost; or


    65

--------------------------------------------------------------------------------




(iii)
a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to a Finance Party having entered into this
Agreement or funding or performing its obligations under any Finance Document,
15.2
Increased cost claims

(m)
To make a claim pursuant to clause 15.1 (Increased costs) the relevant Finance
Party shall notify the Agent by furnishing reasonable details of the events
giving rise to the claim, following which the Agent shall promptly notify the
Company.

(n)
Each Finance Party shall, as soon as practicable after a demand by the Agent
(which the Agent shall make as soon as practicable after the Company’s request),
provide a certificate confirming the amount of its Increased Costs.

15.3
Exceptions

Clause 15.1 (Increased costs) does not apply to the extent any Increased Cost
is:
(f)
attributable to a Tax Deduction required by law to be made by an Obligor;

(g)
compensated for by clause 14.3 (Tax indemnity) (or would have been compensated
for under clause 14.3 (Tax indemnity) but was not so compensated solely because
the exclusion in clause 14.3(b)(ii) applied); or

(h)
attributable to the wilful breach by the relevant Lender or its Affiliates of
any law or regulation or to the gross negligence of the relevant Lender or its
Affiliates.

16    Other Indemnities
16.1
Currency indemnity

If any sum due from an Obligor under the Finance Documents (a Sum), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the First Currency) in which that Sum is payable into another
currency (the Second Currency) for the purpose of:
(o)
making or filing a claim or proof against that Obligor,

(p)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party against (i) any cost, loss or liability
arising out of or as a result of the conversion including any discrepancy
between (A) the rate of exchange used to convert that Sum from the First
Currency into the Second Currency and (B) the rate or rates of

    66

--------------------------------------------------------------------------------




exchange available to that person at the time of its receipt of that Sum and
(ii) the costs involved in effecting any such currency conversion.
16.2
Other indemnities

The Company shall (or shall procure that an English Obligor will), within three
Business Days of demand, indemnify each Finance Party against any cost, loss or
liability (including loss of Margin and redeployment costs) incurred by that
Finance Party as a result of:
(i)
the occurrence of any Event of Default;

(j)
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including any cost, loss or liability arising as a result of clause 31
(Sharing among the Finance Parties);

(k)
funding, or making arrangements to fund, a Utilisation requested by a Borrower
in a Utilisation Request but not made by reason of the operation of any one or
more of the provisions of this Agreement;

(l)
a Utilisation (or part of a Utilisation) not being prepaid in accordance with a
notice of prepayment given by a Borrower or the Company; or

(m)
the existence of a Subsidiary within the Group which is not an English Obligor.

16.3
Indemnity to the Agent and Security Trustee

The Company shall promptly indemnify each of the Agent and the Security Trustee
against any cost, loss or liability incurred by it as a result of:
(i)
investigating any event which it reasonably believes is a Default; or

(j)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.

16.4
Indemnity to the Security Trustee

(c)
The Company shall (or shall procure that an English Obligor will) promptly
indemnify the Security Trustee and every receiver, Delegate and Appointee
against any cost, loss or liability incurred by any of them as a result of

(iv)
the taking, holding, protection or enforcement of the Security Interests under
the Security Documents;

(v)
the exercise of any of the rights, powers, discretions and remedies vested in
the Security Trustee and each receiver, Appointee and Delegate by the Finance
Documents or by law; and


    67

--------------------------------------------------------------------------------




(vi)
any default by any Obligor in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents.

(d)
The Security Trustee may, in priority to any payment to the Finance Parties,
indemnify itself out of the Charged Property in respect of, and pay and retain,
all sums necessary to give effect to the indemnity in this clause 16.4
(Indemnity to the Security Trustee) and shall have a lien on the Charged
Property and the proceeds of the enforcement of the Security Documents for all
monies payable to it

17    Mitigation by the Finance Parties
17.1
Mitigation

(n)
Each Finance Party shall, in consultation with the Company, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
clause 11.1 (Illegality), clause 14 (Tax gross-up and set-off) or clause 15
(Increased Costs) including transferring its rights and obligations under the
Finance Documents to another Affiliate or Facility Office.

(o)
Clause 17.1(a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

17.2
Limitation of liability

(k)
The Company shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under clauses 17.1(a) and 17.1(b) (Mitigation).

(l)
A Finance Party is not obliged to take any steps under clauses 17.1(a) and
17.1(b) (Mitigation) if, in the opinion of that Finance Party (acting
reasonably), to do so might be prejudicial to it.

18    Costs and Expenses
18.1
Transaction expenses

The Company shall on demand pay the Administrative Parties the amount of all
costs and expenses (including legal and valuation fees) reasonably incurred by
any of them in connection with the negotiation, preparation, printing, execution
and syndication of:
(m)
this Agreement and any other documents referred to in this Agreement;

(n)
any other Finance Documents executed after the date of this Agreement.

18.2
Appraisal costs


    68

--------------------------------------------------------------------------------




The Company shall on demand pay the Administrative Parties the amount of all
costs and expenses incurred in connection with any appraisal delivered pursuant
to the terms of any Finance Document, if and to the extent to which the relevant
Administrative Party has paid, or has agreed with the appraiser to pay, the
costs of such appraisal.
18.3
Amendment costs

If an Obligor requests an amendment, waiver or consent, the Company shall,
within three Business Days of demand by the Agent, reimburse the Finance Parties
for the amount of all costs and expenses (including legal fees) reasonably and
properly incurred by any Finance Party in responding to, evaluating, negotiating
or complying with that request or requirement.
18.4
Collection Costs

The Company shall on demand pay the Agent the amount of all costs and expenses
(including legal fees) incurred by the Agent in connection with:
(f)
the remission of loan proceeds, collection of cheques and other items, the
issue, maintenance, renewal of L/Cs, establishing and maintaining Charged
Accounts, together with the Lender’s associated and customary fees; and

(g)
all out of expenses and costs reasonably and properly incurred from time to time
(including those incurred prior to the date of this Agreement) during the course
of periodic field examinations and appraisals of the English Obligors’ assets
and operations plus a daily charge at the rate of £850 for the Lender’s
examinations in the field and office plus travel, hotel and all other
out-of-pocket expenses for up to four such specific field examinations in any 12
month period prior a Default and for any other or additional such examinations
following a Default.

18.5
Enforcement and other costs

The Company shall, within three Business Days of demand, pay to each Secured
Party the amount of all costs and expenses (including legal fees) incurred by
that Secured Party in connection with the exercise or enforcement of, or the
preservation of any rights or discretions under, any Finance Document (including
any payments made to third parties in accordance with the terms of the Finance
Documents to preserve, protect or enhance any Security Interest granted to the
Security Trustee).
19    Guarantee and indemnity
19.1
Guarantee and indemnity

Each Guarantor irrevocably and unconditionally jointly and severally:
(e)
guarantees to each Finance Party punctual performance by each other Obligor of
all that Obligor’s obligations under the Finance Documents;


    69

--------------------------------------------------------------------------------




(f)
undertakes with each Finance Party that whenever an Obligor does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it was the principal obligor;
and

(g)
agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of an Obligor not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due. The amount payable by a Guarantor under this indemnity will not
exceed the amount it would have had to pay under this clause 19 (Guarantee and
Indemnity) if the amount claimed had been recoverable on the basis of a
guarantee.

19.2
Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.
19.3
Reinstatement

If any discharge, release or arrangement (whether in respect of the obligations
of any Obligor or any security for those obligations or otherwise) is made by a
Finance Party in whole or in part on the basis of any payment, security or other
disposition which is avoided or must be restored in insolvency, liquidation,
administration or otherwise, without limitation, then the liability of each
Guarantor under this clause 19 (Guarantee and Indemnity) will continue or be
reinstated as if the discharge, release or arrangement had not occurred.
19.4
Waiver of defences

The obligations of each Guarantor under this clause 19 (Guarantee and Indemnity)
will not be affected by an act, omission, matter or thing which, but for this
clause, would reduce, release or prejudice any of its obligations under this
clause 19 (Guarantee and Indemnity) (without limitation and whether or not known
to it or any Finance Party) including:
(e)
any time, waiver or consent granted to, or composition with, any Obligor or
other person;

(f)
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any Obligor;

(g)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any


    70

--------------------------------------------------------------------------------




formality or other requirement in respect of any instrument or any failure to
realise the full value of any security;
(h)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

(i)
any amendment, novation, supplement, extension restatement (however fundamental
and whether or not more onerous) or replacement of a Finance Document or any
other document or security including any change in the purpose of, any extension
of or increase in any facility or the addition of any new facility under any
Finance Document or other document or security;

(j)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security;

(k)
any insolvency or similar proceedings: or

(l)
the exercise of, or refraining from the exercise of, any rights against any
Obligor or any Charged Property.

19.5
Guarantor intent

Without prejudice to the generality of clause 19.4 (Waiver of defences), each
Guarantor expressly confirms that it intends that this guarantee shall extend
from time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with any of the following:
(c)
business acquisitions of any nature;

(d)
increasing working capital;

(e)
enabling investor distributions to be made;

(f)
carrying out restructurings;

(g)
refinancing existing facilities;

(h)
refinancing any other indebtedness;

(i)
making facilities available to new borrowers;

(j)
any other variation or extension of the purposes for which any such facility or
amount might be made available from time to time; and

(k)
any fees, costs and/or expenses associated with any of the foregoing.

19.6
Immediate recourse


    71

--------------------------------------------------------------------------------




Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this clause 19 (Guarantee and Indemnity). This waiver applies
irrespective of any law or any provision of a Finance Document to the contrary.
19.7’    Appropriations
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:
(a)
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

(b)
hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this clause 19
(Guarantee and indemnity).

19.7
Deferral of Guarantors’ rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by reason of any amount being payable, or liability arising, under
this clause 19 (Guarantee and Indemnity):
(a)
to receive or claim payment from or be indemnified by an Obligor,

(b)
to claim any contribution from any other guarantor of, or provider of any
Security Interest in respect of, any Obligor’s obligations under the Finance
Documents;

(c)
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by the Finance Parties;

(d)
to bring legal or other proceedings for an order requiring any Obligor to make
any payment, or perform any obligation, in respect of which any Guarantor has
given a guarantee, undertaking or indemnity under clause 19 (Guarantee and
Indemnity) of this Agreement;

(e)
to exercise any right of set-off against any Obligor; and/or


    72

--------------------------------------------------------------------------------




(f)
to claim or prove as a creditor of any Obligor in competition with the Finance
Parties (or any of them).

19.8
Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by the Finance Party.
19.9
Limitations applicable to US Guarantors

(a)
Notwithstanding anything to the contrary contained in this Agreement or in any
other Finance Document, the maximum liability of any Guarantor organized in the
United States of America (each an US Guarantor) under this clause 19 shall in no
event exceed an amount equal to the greatest amount that would not render such
US Guarantor’s obligations hereunder and under the other Finance Documents
subject to avoidance under the United States bankruptcy code or to being set
aside, avoided or annulled under the United States bankruptcy code or any
applicable state fraudulent transfer or conveyance law.

(b)
No obligation of any US Guarantor shall be (or be deemed) guaranteed by, or
otherwise supported directly or indirectly by the assets of, any person that is
a “controlled foreign corporation” as defined in Section 957(a) of the US
Internal Revenue Code.

20    Representations
Each Obligor makes the representations and warranties set out in this clause 20
(Representations) to each Finance Party on the date of this Agreement.
20.1
Status

(a)
It is a corporation, duly incorporated and validly existing under the law of its
jurisdiction of incorporation.

(b)
It has the power to own its assets and carry on its business as it is being
conducted.

20.2
Binding obligations

Subject to the Legal Reservations:
(h)
the obligations expressed to be assumed by it in each Finance Document to which
it is a party are legal, valid, binding and enforceable obligations; and

(i)
(without limiting the generality of paragraph (a) above), each Security Document
to which it is a party creates the security interests which that Security
Document purports to create and those security interests are valid and
effective.


    73

--------------------------------------------------------------------------------




20.3
Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents and the granting of the Security Interests under the
Security Documents do not and will not conflict with:
(m)
any law or regulation applicable to it;

(n)
its constitutional documents; or

(o)
any agreement or instrument binding upon it or any of its assets or constitute a
default or termination event (however described) under any such agreement or
instrument

20.4
Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.
20.5
Validity and admissibility in evidence

(c)
All Authorisations required or desirable:

(iv)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party; and

(v)
to make the Finance Documents to which it is a party admissible in evidence in
its Relevant Jurisdictions,

have been obtained or effected and are in full force and effect.
(d)
All Authorisations necessary for the conduct of the business, trade and ordinary
activities of the Obligors have been obtained or effected and are in full force
and effect.

20.6
Governing law, enforcement

(g)
The choice of law specified in any Finance Document to which it is a party will
be recognised and enforced in its Relevant Jurisdictions.

(h)
Any judgment obtained in relation to a Finance Document in the jurisdiction of
the governing law of that Finance Document will be recognised and enforced in
its Relevant Jurisdictions.

20.7
No filing or stamp taxes

Under the law of its Relevant Jurisdictions it is not necessary that the Finance
Documents be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that

    74

--------------------------------------------------------------------------------




any stamp, registration, notarial or similar Taxes or fees be paid on or in
relation to the Finance Documents or the transactions contemplated by the
Finance Documents except:
(a)
registration of particulars of the Debenture at the Companies Registration
Office in England and Wales under section 860 of the Companies Act 2006 and
payment of associated fees;

(b)
registration of particulars of the Debenture at the Trade Marks Registry and the
Patent Office in England and Wales and payment of associated fees; and

(c)
registration of the particulars of the Debenture at the Land Registry or Land
Charges Registry in England and Wales and payment of associated fees.

20.8
No default

(c)
No Event of Default is continuing or might reasonably be expected to result from
the making of any Utilisation.

(d)
No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under any other agreement or instrument
which is binding on it or to which its assets are subject which has or is
reasonably likely to have a Material Adverse Effect.

20.9
No misleading information

(a)
Any information provided by the Company or any of its Affiliates (i) in
connection with the negotiation of the Revolving Credit Facility and the Finance
Documents and (ii) in connection with any valuations or reports required to be
prepared for the purposes of this Agreement was (in each case) true and accurate
in all material respects as at the date it was provided or as at the date (if
any) at which it is stated.

(b)
Nothing has occurred since the date on which such information was provided which
would render it untrue or misleading in any material respect.

20.10
Financial statements

(a)
In respect of the English Obligors only, its latest audited financial statements
were prepared in accordance with GAAP consistently applied.

(b)
In respect of the English Obligors only, its latest audited financial statements
fairly represent its financial condition and operations (consolidated in the
case of the Company) during the relevant financial year.


    75

--------------------------------------------------------------------------------




(c)
There has been no material adverse change in the business or financial condition
of the English Obligors (consolidated in the case of the Company) since the date
to which its latest audited financial statements were made up.

20.11
Ranking

(a)
Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

(b)
The Security Interests created or purported to be created pursuant to the
Security Documents have or will have first ranking priority and are is not
subject to any prior ranking or pari passu ranking Security Interest.

20.12
No proceedings pending or threatened

No litigation, arbitration or administrative proceedings or investigations of,
or before, any court, arbitral body or agency which, if adversely determined,
are reasonably likely to have a Material Adverse Effect have (to the best of its
knowledge and belief (having made due and careful enquiry)) been started or
threatened against it.
20.13
Intellectual Property

It:
(a)
is the sole legal and beneficial owner of or has licensed to it all the
intellectual Property which is material in the context of its business and which
is required by it in order to carry on its business as it is being conducted;

(b)
does not, in carrying on its businesses, infringe any Intellectual Property of
any third party in any respect which has or is reasonably likely to have a
Material Adverse Effect; and

(c)
has taken all formal or procedural actions (including payment of fees) required
to maintain any material Intellectual Property owned by it.

20.14
Retention of Title

Any list provided to the Agent prior to the date of this Agreement by an English
Obligor and which provides details of those suppliers whose terms of business
include retention of title provisions is complete and accurate in all material
respects and (apart from those named in any such list), there are no suppliers
which impose such provisions.
20.15
Bank Accounts

All the accounts maintained or used by any English Obligor at any bank or
financial institution have been included within the definition of Charged
Accounts.

    76

--------------------------------------------------------------------------------




20.16
COMI

For the purposes of Council Regulation number 1326/2000 on insolvency
proceedings, each English Obligor’s Centre of Main Interests is England and no
such English Obligor is aware of any basis on which that centre could be alleged
to be anywhere else other than the country so stated.
20.17
Insolvency

It has not taken any action nor (to the best of its knowledge and belief) have
any steps been taken or legal proceedings been started or threatened against it
for its winding-up, dissolution or re-organisation, for the enforcement of any
Security Interest over its assets or for the appointment of a liquidator,
supervisor, receiver, examiner, administrator, administrative receiver,
compulsory manager, trustee or other similar officer of it or in respect of any
of its assets.
20.18
Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.
20.19
Pensions

No English Obligor has:
(a)
at any time been an employer (for the purposes of Sections 38 to 51 of the
Pensions Act 2004 or its equivalent in any jurisdiction) of an occupational
pension scheme which is not a money purchase scheme (bath terms as defined in
the Pensions Schemes Act 1993); or

(b)
at any time been “connected” with or an ‘‘associate” of (as those terms are used
in Sections 38 and 43 of the Pensions Act 2004) such an employer.

(c)
been issued with a Financial Support Direction or Contribution Notice in respect
of any pension scheme;

(d)
requested or been granted contribution holiday in respect of any occupational
pension scheme.

20.20
Repetition

The representations in this clause 20 (Representations) are deemed to be made by
each English Obligor by reference to the facts and circumstances then existing
on the date of the first Utilisation Request and the first Utilisation Date and,
in respect of the Repeating Representations only, on each subsequent Utilisation
Request and on each subsequent Utilisation Date.

    77

--------------------------------------------------------------------------------




21    Information undertakings
The undertakings in this clause 21 (Information undertakings) remain in force
from the date of this Agreement for so long as any amount is outstanding under
the Finance Documents or the Revolving Credit Facility remains available for
utilisation.
21.1
Notification of default

(j)
Each English Obligor shall notify the Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence.

(k)
Promptly upon a request by the Agent, the Company shall supply to the Agent a
certificate signed by two of its directors or senior officers on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

21.2
Reporting Undertakings

Each English Obligor will comply with each of the undertakings set out in
Schedule 3 (Reporting Undertakings).
21.3
COMALA System

(l)
The provisions of Schedule 7 (COMALA Terms and Conditions) shall supplement the
terms of this Agreement.

(m)
For such time as the COMALA System and the Designated Website are in operation,
the information specified in Schedule 3 (Reporting Undertakings) shall be
provided via the COMALA System.

(n)
If at any time the COMALA System or the Designated Website are unavailable or
suspended, all of the information set out in Schedule 3 (Reporting Undertakings)
shall be provided in physical form or in such other format as may be applicable
in accordance with the relevant English Obligor’s Instruction Mandate.

21.4
Pensions Regulator

(e)
Each English Obligor shall immediately notify the Agent of any investigation or
proposed investigation by the Pensions Regulator which may lead to the issue of
a Financial Support Direction or a Contribution Notice to it/any member of the
Group.

(f)
Each English Obligor shall immediately notify the Agent if it receives a
Financial Support Direction or Contribution Notice from the Pensions Regulator.

21.5
Know your customer checks

(i)
If:


    78

--------------------------------------------------------------------------------




(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

(ii)
any change in the status or composition of the shareholders of an English
Obligor after the date of this Agreement; or

(iii)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each English Obligor shall promptly upon the
request of the Agent or any Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Agent (for
itself or on behalf of any Lender) or any Lender (for itself or, in the case of
the event described in paragraph (iii) above, on behalf of any prospective new
Lender) in order for the Agent, such Lender or, in the case of the event
described in paragraph (c) above, any prospective new Lender to carry out and be
satisfied it has complied with all necessary “know your customer’ or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.
(j)
Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

(k)
The Company shall, by not less than 10 Business Days’ prior written notice to
the Agent, notify the Agent (which shall promptly notify the Lenders) of its
intention to request that one of the Subsidiaries becomes an Additional Obligor
pursuant to clause 26 (Changes to the Obligors).

(l)
Following the giving of any notice pursuant to clause 21.5(c), if the accession
of such Additional Obligor obliges the Agent or any Lender to comply with “know
your customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Company shall promptly
upon the request of the Agent or any Lender supply, or procure the supply of,
such documentation and other evidence as is reasonably requested by the Agent
(for itself or on behalf of any Lender) or any Lender (for itself or on behalf
of any prospective new Lender) in order for the Agent or such Lender or any
prospective new Lender to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the accession of such Subsidiary to this Agreement
as an Additional Obligor.


    79

--------------------------------------------------------------------------------




22    Financial covenants
The undertakings in this clause 22 (Financial covenants) remain in force from
the date of this Agreement for so long as any amount is outstanding under the
Finance Documents or the Revolving Credit Facility remains available for
utilisation.
22.1
Financial definitions

In this Agreement:
Annual Projections means the information provided by the English Obligors to the
Agent in accordance with paragraph 4(b) of Schedule 3 (Reporting Undertakings).
Trading Cashflow means, in respect of any period, the consolidated profit before
tax (after all exceptional and extraordinary items) of the Company and its
Subsidiaries for that period:
(p)
adding back:

(i)
any depreciation or amortisation; and

(ii)
(5)    any non-cash exceptional or extraordinary losses;

(q)
deducting:

(i)
any unrealised currency gains or profits;

(ii)
any extraordinary or exceptional gains or profits;

(iii)
any capital expenditure;

(iv)
the amount of any gain realised on the sale or assignment of any interest in
real property;

(v)
dividends paid and any other distributions to shareholders;

(vi)
all amounts of Tax paid in cash;

(vii)
any cash pension contributions (save to the extent already taken into account in
calculating profit before tax); and

(viii)
the amount of any cash payments made during the period that are debited against
balance sheet provisions that have been recognised in previous periods;

(r)
making such other adjustments as the Agent may from time to time require or
approve in writing;


    80

--------------------------------------------------------------------------------




all as determined from the relevant consolidated monthly management accounts of
the Company and its Subsidiaries delivered to the Agent pursuant to paragraph
3(d)(i) of Schedule 3 (Reporting Undertakings).
22.2
Financial condition

The Company shall procure that Trading Cashflow for the 10 months ending 31
October 2013, the 11 months ending 30 November 2013 and each period of 12 months
ending at the end of each subsequent month specified in Column (A) of the table
below, shall be not be less than the amount set out opposite such month in
Column (B):

    81

--------------------------------------------------------------------------------




(A)
Month
(B)
Trading Cashflow (in £’000s)
October 2013
(1,457)
November 2013
(1,060)
December 2013
(586)
January 2014
(1,110)
February 2014
(1,478)
March 2014
(2,044)
April 2014
(2,054)
May 2014
(1,981)
June 2014
(1,843)
July 2014
(1,657)
August 2014
(1,607)
September 2014
(1,479)
October 2014
(1,162)
November 2014
(1,198)
December 2014
(1,200)
Thereafter
such amount as the Agent may (acting on the instructions of the Majority
Lenders, following consultation with the Company and based on the Annual
Projections) specify by notice in writing to the Company, in respect of any
accounting period falling in the financial year to which such Annual Projections
relate



22.3
Change in accounting principles

(g)
If there has been or is to be a change in the GAAP, accounting bases, policies,
practices, procedures or financial reference periods applied in the setting of
the financial undertakings in clause 22.2 (Financial condition) (the Financial
Undertakings) and the Agent or the Company believes that the Financial
Undertakings need to be amended as a result of any such change, the Company
shall negotiate with the Agent in good faith to amend the Financial Undertakings
reflect


    82

--------------------------------------------------------------------------------




such changes in a way which provides the Lenders with substantially the same
protection as the Financial Undertakings prior to any such amendment.
(h)
Until such time as the Company and the Agent have agreed what amendments, if
any, need to be made to the Financial Undertakings, the Company shall provide to
the Agent sufficient information, in form and substance as may be reasonably
required by the Agent, to enable the Lenders to determine whether the Financial
Undertakings have been complied with and make an accurate comparison between the
financial position indicated in any financial statements prepared on the revised
basis and set out in the financial statements upon which the Financial
Undertakings were originally set.

23    General undertakings
The undertakings in this clause 23 (General undertakings) remain in force from
the date of this Agreement for so long as any amount is outstanding under the
Finance Documents or the Revolving Credit Facility remains available for
utilisation.
23.1
Authorisations

Each English Obligor shall promptly:
(o)
obtain, comply with and do all that is necessary to maintain in full force and
effect; and

(p)
supply certified copies to the Agent of, any Authorisation required under any
law or regulation of a Relevant Jurisdiction to:

(ix)
enable it to perform its obligations under the Finance Documents;

(x)
ensure the legality, validity, enforceability or admissibility in evidence of
any Finance Document; and

(xi)
carry on its business where failure to do so has or is reasonably likely to have
a Material Adverse Effect.

23.2
Compliance with laws

(i)
Each English Obligor shall comply in all respects with all laws (other than
those specified in (b) and (c) below) to which it may be subject if failure to
comply has or is reasonably likely to have a Material Adverse Effect.

(j)
Each English Obligor shall not, and shall procure that each other Group Company
shall not, use any revenue or benefit derived from any activity or dealing with
a Restricted Person to be used in discharging any obligation due or owing to the
Finance Parties.


    83

--------------------------------------------------------------------------------




(k)
Each English Obligor shall, and shall procure that each other Group Company
shall, to the extent permitted by law promptly upon becoming aware of them
supply to the Agent details of any claim, action, suit, proceedings or
investigation against it with respect to Sanctions by any Sanctions Authority.

23.3
Taxation

(m)
Each English Obligor shall pay and discharge all Taxes imposed upon it or its
assets within the time period allowed without incurring penalties unless and
only to the extent that:

(iii)
the Agent is satisfied (acting reasonably) that such payment is being contested
in good faith;

(iv)
adequate reserves are being maintained for those Taxes and the costs required to
contest them which have been disclosed in its latest financial statements
delivered to the Agent under 3(d)(i) of Schedule 3 (Reporting Undertakings); and

(v)
such payment can be lawfully withheld and failure to pay those Taxes does not
have or is not reasonably likely to have a Material Adverse Effect

(n)
No English Obligor may change its residence for Tax purposes.

23.4
Mergers

No English Obligor shall enter into any amalgamation, demerger, merger,
consolidation or corporate reconstruction other than a Permitted Transaction.
23.5
Change of business

The Company shall procure that no substantial change is made to the general
nature of the business of the Company or any English Obligor from that carried
on at the date of this Agreement.
23.6
Acquisitions

(c)
Except as permitted under paragraph (b) below, no English Obligor shall:

(iv)
acquire a company or any shares or securities or a business or undertaking (or,
in each case, any interest in any of them);

(v)
incorporate a company; or

(vi)
(except in the ordinary course of business) acquire other assets of any kind.


    84

--------------------------------------------------------------------------------




(d)
Paragraph (a) above does not apply to an acquisition of a company, of shares,
securities or a business or undertaking (or, in each case, any interest in any
of them) or the incorporation of a company which is:

(i)
a Permitted Acquisition; or

(ii)
a Permitted Transaction.

23.7
Preservation of assets

Each English Obligor shall maintain in good working order and condition
(ordinary wear and tear excepted) all of its assets necessary or desirable in
the conduct of its business.
23.8
Intellectual Property

Each English Obligor shall:
(c)
preserve and maintain the subsistence and validity of the Intellectual Property
necessary for the business of the relevant English Obligor;

(d)
use reasonable endeavours to prevent any infringement in any material respect of
the Intellectual Property;

(e)
make registrations and pay all registration fees and taxes necessary to maintain
the Intellectual Property in full force and effect and record its interest in
that Intellectual Property;

(f)
not use or permit the Intellectual Property to be used in a way or take any step
or omit to take any step in respect of that Intellectual Property which may
materially and adversely affect the existence or value of the Intellectual
Property or imperil the right of any English Obligor to use such property; and

(g)
not discontinue the use of the Intellectual Property,

where failure to do so is reasonably likely to have a Material Adverse Effect.
23.9
Negative pledge

(a)
Except as permitted under paragraph (b) below:

(iii)
No English Obligor shall create or permit to subsist any Security Interest over
any of its assets.

(iv)
No English Obligor shall:

(A)
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an English Obligor;


    85

--------------------------------------------------------------------------------




(B)
sell, transfer or otherwise dispose of any of its receivables;

(C)
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

(D)
enter into any other preferential arrangement having a similar effect,

(such arrangements or transactions being, Quasi-Security) in circumstances where
the arrangement or transaction is entered into primarily as a method of raising
Financial Indebtedness or of financing the acquisition of an asset.
(b)
Paragraph (a) above does not apply to any Security Interest or (as the case may
be) Quasi-Security, which is:

(i)
Permitted Security; or

(ii)
a Permitted Transaction.

23.10
Disposals

(d)
Except as permitted under paragraph (b) below, no English Obligor shall enter
into a single transaction or a series of transactions (whether related or not)
and whether voluntary or involuntary to sell, lease, transfer or otherwise
dispose of any asset.

(e)
Paragraph (a) does not apply to any sale, lease, transfer or other disposal
which is:

(i)
a Permitted Disposal; or

(ii)
a Permitted Transaction.

23.11
lntra-Group Arrangements

(a)
Except as permitted under paragraph (b) below, no English Obligor will:

(iv)
declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital); or

(v)
repay or distribute any dividend or share premium reserve;

(vi)
pay any other moneys, whether by way of interest, management fees or otherwise
howsoever, to any Affiliate, Subsidiary or any shareholder, director or
employee; or

(vii)
redeem, repurchase, defease, retire or repay any of its share capital or resolve
to do so.


    86

--------------------------------------------------------------------------------




(b)
Paragraph (a) above does not apply to:

(i)
a Permitted Distribution; or

(ii)
a Permitted Transaction; or

(iii)
(in the case of paragraph (a)(iii) above) for payments in the ordinary course
of, and pursuant to the reasonable requirements of, trading and on arms length
commercial terms to the extent not prohibited by the terms of any other Finance
Document; or

(iv)
repayment of Financial Indebtedness which is subject to the terms of the Group
Deed of Subordination provided that on the date of the proposed payment:

(A)
the Integration and Restructuring Plan is complete;

(B)
the Company’s Trading Cashflow for the 12 months immediately prior to the
proposed date of such payment is at least the amount set out in the Budget for
such period; and

(C)
during the period of 90 days immediately preceding such payment, the aggregate
amount of (i) the Total Availability and (ii) the amount of the proposed payment
has at no time on any of those days been less than £1,000,000 and the Company
has provided the Agent with projections which demonstrate to the Agents
satisfaction that the aggregate of (i) Total Availability (ii) the amount of the
proposed payment and (iii) the amount of any other payments proposed to be made
pursuant to this clause during such period will be no less than £1,000,000 on
the last Business Day in each week for the 13 weeks after the date of such
payment and will be no less than £1,000,000 on the last Business Day of each
month until the date which is 12 months after the date of the proposed payment,
provided, in each case, that no Event of Default is continuing or would result
from the making of such payment.

23.12
Financial Indebtedness

No English Obligor will incur or allow to remain outstanding any Financial
Indebtedness other than any Financial Indebtedness which is:
(a)
Permitted Financial Indebtedness; or

(b)
a Permitted Transaction.

23.13
Treasury Transactions


    87

--------------------------------------------------------------------------------




No English Obligor shall enter into any Treasury Transaction, other than:
(a)
pursuant to the Bank Product Agreements; or

(b)
with the prior written consent of the Agent.

23.14
Making Loans

No English Obligor will be a creditor with respect to any Financial Indebtedness
except for:
(a)
a Permitted Loan; or

(b)
a Permitted Transaction.

23.15
Guarantees and indemnities

No English Obligor shall incur or allow to remain outstanding any guarantee in
respect of any obligation of any person other than:
(a)
a Permitted Guarantee; or

(b)
a Permitted Transaction.

23.16
Share capital

No English Obligor shall issue any shares except pursuant to:
(e)
a Permitted Share issue; or

(f)
a Permitted Transaction.

23.17
Bank Accounts

No English Obligor will open or maintain any account of any type with any bank
or financial institution providing like services other than the Charged
Accounts.
23.18
Insurance

(a)
Each English Obligor will:

(i)
as regards all its assets and property of any kind (1) arrange and maintain in
full force and effect insurances (including consequential loss, business
interruption and public liability and damage and other insurances usually
maintained by companies carrying on the same type of business under similar
circumstances) in such amounts, on such terms and with such insurers as the
Agent may approve and (2) arrange and maintain such further and other insurances
as the Agent may reasonably request;


    88

--------------------------------------------------------------------------------




(ii)
procure that the Security Trustee’s interest is noted on all policies relating
to insurances so arranged in such manner as the Agent may in its absolute
discretion require and will use all reasonable endeavours to ensure that the
Security Trustee is named as sole loss payee (but without having any obligation
for premiums);

(iii)
ensure that every policy of insurance contains a standard mortgagee clause,
whereby such insurance will not be invalidated, vitiated or avoided as against a
mortgagee (or such other terms as the Agent may agree);

(iv)
duly and punctually pay all premiums in respect of its insurances and not do or
omit to do any act, matter or thing whereby any such insurance may be or becomes
void or voidable at the option of the insurers or settle any claim in respect of
those insurances without the prior written consent of the Agent, such consent
not to be unreasonably withheld or delayed;

(v)
comply with, enforce and not waive, release, terminate or vary (or agree so to
do) any obligations arising under all policies of insurance and in particular,
but without limitation, it shall notify the Agent immediately upon receiving
notice from any insurer that the details of any insurance policy are to change
in any way and upon receiving notice from any insurer terminating any insurance
policies;

(vi)
in the event that it receives from any insurer notice that such insurer is
terminating any insurance policy, it shall use all reasonable endeavours to
enter into a corresponding policy with an insurer approved by the Agent and
procure that such steps are taken as may be necessary to ensure that such policy
complies in all respects with the terms of this Agreement; and

(vii)
immediately give notice to the Agent of any occurrence which gives rise, or
might give rise, to a claim under any policy of insurance in excess of £20,000
in aggregate in any financial year.

(b)
If any English Obligor at any time fails to perform any of its obligations
contained in this clause 23.18 the Security Trustee may effect or renew such
insurance as it thinks fit and such English Obligor shall reimburse the Security
Trustee for the costs thereby incurred on demand.

23.19
Financial Year End/Change of Auditors

No English Obligor will alter its financial year end or replace its auditors
without (in each case) the prior written consent of the Agent.
23.20
Change of Name


    89

--------------------------------------------------------------------------------




No English Obligor will change its name without giving the Agent 30 days’ prior
written notice of the proposed new name and will supply a copy of the relevant
certificate of incorporation on change of name to the Agent as soon as it
becomes available.
23.21
Pensions The Company shall ensure that:

(a)
in respect of all pension schemes operated by or maintained for the benefit of
the English Obligors and/or any of their employees:

(i)
those schemes are fully funded based on the statutory funding objective under
Section 222 of the Pensions Act 2004; or

(ii)
that a pensions contribution schedule for each of those schemes is in force at
all times which has been approved by the pension trustees and the Agent; and

that no action or omission is taken by any English Obligor in relation to such a
pension scheme which has or is reasonably likely to have a Material Adverse
Effect (including the termination or commencement of winding-up proceedings of
any such pension scheme or any English Obligor ceasing to employ any member of
such a pension scheme);
(b)
no English Obligor is or has been at any time an employer (for the purposes of
Sections 38 to 51 of the Pensions Act 2004) of an occupational pension scheme
which is not a money purchase scheme (both terms as defined in the Pension
Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
used in Sections 38 or 43 of the Pensions Act 2004) such an employer; and

(c)
no English Obligor requests or takes the benefit of any pension contribution
holiday in respect of any occupational pension scheme which is not a money
purchase scheme (both terms as defined in the Pension Schemes Act 1993).

23.22
Collateral obligations

(a)
If, at any time, any Stock is returned to an English Obligor by an account
debtor or is reclaimed or repossessed, then:

(i)
the related Receivable will cease to be an Eligible Receivable; and

(ii)
if so requested by the Agent, the relevant English Obligor shall (1) hold the
returned Stock on trust for the Lenders, (2) segregate the returned Stock from
its other property, (3) dispose of the returned Stock only in accordance with
the Agent’s instructions and (4) not issue any credits, discounts or allowances
with respect to the returned Stock without the Agent’s prior written consent.


    90

--------------------------------------------------------------------------------




(b)
Each English Obligor undertakes to maintain complete, accurate and up to date
debtor records (including transport documents evidencing that goods have been
despatched and payment is due), and to allow to the Agent access to those
records on request.

(c)
Each English Obligor acknowledges that the Agent may take such steps as it may
deem appropriate to verify any asset of such English Obligor (whether by direct
enquiry with account debtors or otherwise howsoever).

23.23
Stock

With respect to its Stock, each English Obligor will:
(a)
at all times maintain perpetual stock records acceptable to the Agent, which
shall accurately itemise and describe (i) the kind, type, quality and quantity
of such Stock, (ii) the cost of such Stock and (iii) the daily additions
to/withdrawals from such Stock;

(b)
conduct a physical count of such Stock at least once a year and (if an Event of
Default is continuing) at such other times as the Agent may require, and deliver
to the Agent a report acceptable to it with respect to such count;

(c)
(except for sales of Stock in the ordinary course of business and movements of
Stock previously approved by the Agent in writing) not remove any Stock from
property controlled by it or from a public warehouse;

(d)
produce, use, store and maintain its Stock with reasonable care and in
accordance with all insurance and regulatory requirements;

(e)
not, without the Agent’s prior written consent, sell any Stock exceeding £10,000
on sale or return or similar terms;

(f)
keep the Stock in good and marketable condition and not (without the prior
written consent of the Agent) accept any consignment stock.

23.24
Access

(a)
Each English Obligor will (on one Business Day’s notice or, if an Event of
Default is continuing immediately upon request) afford to the Agent or its
nominee complete access to such English Obligor’s premises during normal
business hours for the purpose of inspecting, verifying and auditing the books,
records and assets of such English Obligor. Each English Obligor will, on
request, provide to the Agent or its nominee copies or extracts from such book
or records as it may require.

(b)
Each English Obligor will permit the Agent or its appointed representatives or
agents at the relevant English Obligor’s expense to conduct an audit of its
financial records, systems and forecasts on a quarterly basis or, following a
Default at more frequent


    91

--------------------------------------------------------------------------------




intervals as the Agent may stipulate and will afford all co-operation to the
Agent and its representatives or agents to enable such audit to take place.
24    Events of Default
Each of the events or circumstances set out in clause 24 (Events of Default) is
an Event of Default (save for clauses 24.18 (Acceleration) to 24.20 (Recourse
Repurchase) inclusive).
24.1
Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:
(l)
its failure to pay is caused by:

(i)
administrative or technical en-or (not attributable to an Obligor); or

(ii)
a Disruption Event; and

(m)
payment is made within two Business Days of its due date.

24.2
Other obligations

(o)
An Obligor does not comply with the provisions of clauses 10.7 (Collection of
Receivables), 22 (Financial covenants), 23.9 (Negative pledge), 23.10
(Disposals), 23.12 (Financial indebtedness), 23.14 (Making Loans) or any of the
undertakings set out in Schedule 3 (Reporting Undertakings) other than any
Information Obligations.

(p)
An Obligor does not comply with any of the Information Obligations and, in
respect of the first two such failures to comply in any Financial Year only,
such non-compliance is not remedied by the relevant Obligor within ten Business
Days of the relevant failure.

(q)
An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in clauses 24.1 or 24.2(a)) and, where such
non-compliance is capable of remedy, such Obligor fails to remedy same with ten
Business Days of becoming aware of the failure to comply.

24.3
Misrepresentation

Any representation, warranty or statement made or deemed to be made by an
Obligor in a Finance Document or any other document delivered by or on behalf of
any Obligor under or in connection with any Finance Document is or proves to
have been incorrect or misleading in any material respect when made or deemed to
be made.
24.4
Cross default


    92

--------------------------------------------------------------------------------




(e)
Any Financial Indebtedness of any Obligor is not paid when due nor within any
originally applicable grace period.

(f)
Any Financial Indebtedness of any Obligor is declared to be or otherwise becomes
due and payable prior to its specified maturity as a result of an event of
default (however described).

(g)
Any commitment for any Financial Indebtedness of any Obligor is cancelled or
suspended by a creditor of any Obligor as a result of an event of default
(however described).

(h)
Any creditor of any Obligor becomes entitled to declare any Financial
Indebtedness of any Obligor due and payable prior to its specified maturity as a
result of an event of default (however described).

(i)
No Event of Default will occur under paragraphs (a) to (d) above if the
aggregate amount of Financial Indebtedness or commitment for Financial
Indebtedness falling within those paragraphs is less than £50,000 (or its
equivalent in any other currency or currencies).

(j)
An amount in excess of £50,000 in aggregate owed to Trade Creditors of any
Obligor remains outstanding following the expiry of any customary trade credit
period.

(k)
An event of default (however described) occurs under the Parent’s facilities
with Wells Fargo Capital Finance.

24.5
Insolvency

(e)
An Obligor is unable or admits inability to pay its debts as they fall due or is
deemed to or declared to be unable to pay its debts under applicable law,
suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness.

(f)
The value of the assets of any Obligor is less than its liabilities (taking into
account contingent and prospective liabilities).

(g)
A moratorium is declared in respect of any indebtedness of any Obligor. If a
moratorium occurs, the ending of the moratorium will not remedy the Event of
Default caused by the occurrence of such moratorium.

24.6
insolvency proceedings

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

    93

--------------------------------------------------------------------------------




(d)
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Obligor;

(e)
a composition, compromise, assignment or deed of arrangement with any creditor
of any Obligor;

(f)
the appointment of a liquidator, receiver, administrative receiver,
administrator compulsory manager or other similar officer in respect of any
Obligor or any of its assets; or

(g)
enforcement of any Security Interest over any assets of any Obligor,

or any analogous procedure or step is taken in any jurisdiction.
24.7
Cessation of Business

Any Obligor ceases or threatens to cease, to carry on all or a substantial part
of its business.
24.8
Creditors’ process

Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of any English
Obligor and is not discharged within 21 days.
24.9
Change of ownership

There is any change in the shareholding of any English Obligor without the
Agent’s prior written consent except as a result of a Permitted Transaction or a
Permitted Disposal.
24.10
Audit qualification

The auditors of any English Obligor qualify the audited annual consolidated
financial statements of that English Obligor.
24.11
Blocked Account arrangements

Any bank repudiates or purports to terminate the arrangements set out in the
Security Documents in relation to any Blocked Account unless the relevant
English Obligor procures that:
(c)
an alternative Blocked Account is opened with a bank acceptable to the Agent
(acting reasonably) within 10 Business Days; and

(d)
until such alternative Blocked Account is operational, all amounts which are
required to be paid into a Blocked Account by that English Obligor are paid
directly to the Agent to such account as it may specify for this purpose.


    94

--------------------------------------------------------------------------------




24.12
Unlawfulness and invalidity

(c)
It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents or any Security Interest created or expressed to be
created or evidenced by the Security Documents ceases to be effective or any
subordination created under the Group Subordination Agreement is or becomes
unlawful.

(d)
Any obligation or obligations of any Obligor under any Finance Documents are not
(subject to the Legal Reservations) or cease to be legal, valid, binding or
enforceable and the cessation individually or cumulatively materially and
adversely affects the interests of the Lenders under the Finance Documents.

(e)
Any Finance Document ceases to be in full force and effect or any Security
Interest or any subordination created under the Group Subordination Agreement
ceases to be legal, valid, binding, enforceable or effective or is alleged by a
party to it (other than a Finance Party) to be ineffective.

24.13
Expropriation

The authority or ability of any Obligor to conduct its business is limited or
wholly or substantially curtailed by any seizure, expropriation,
nationalisation, intervention, restriction or other action by or on behalf of
any governmental, regulatory or other authority or other person in relation to
any Obligor or any of its assets.
24.14
Repudiation and rescission of agreements

An Obligor (or any other relevant party) rescinds or purports to rescind or
repudiates or purports to repudiate a Finance Document or any of the Security
Interests created in any Security Document or evidences an intention to rescind
or repudiate a Finance Document or any such Security Interests.
24.15
Litigation

Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened in relation
to the Finance Documents or the transactions contemplated in the Finance
Documents or against any English Obligor or its assets which have or are
reasonably likely to have a Material Adverse Effect.
24.16
Material adverse change

An event or series of events occurs which, in the reasonable opinion of the
Agent, is likely to be expected to have a Material Adverse Effect.
24.17
Pensions

The Pensions Regulator issues a Financial Support Direction or a Contribution
Notice to any English Obligor,

    95

--------------------------------------------------------------------------------




24.18
Acceleration

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, by notice to the Company:
(a)
declare that an Event of Default has occurred; and/or

(b)
cancel the Revolving Credit Facility whereupon it shall immediately be
cancelled; and/or

(c)
declare that all or part of the Stock Loans, together with accrued interest, and
all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, whereupon they shall become immediately due and
payable; and/or

(d)
declare that all or part of the Stock Loans be payable on demand, whereupon they
shall immediately become payable on demand by the Agent; and/or

(e)
demand immediate cash cover for or repayment of the Outstanding Prepayment
Amount and exercise Recourse with respect to the relevant Receivables whereupon
such amount shall be immediately due and payable; and/or

(f)
declare that the Company shall immediately pay or procure the payment of cash
cover in respect of the L/Cs, whereupon such amounts shall become immediately
due and payable.

24.19
Agent’s rights following Default

Without prejudice to the other provisions of this clause 24 (Events of Default)
or any of its other rights under any Finance Documents, the Agent may, at any
time while a Default is continuing (and without incurring any liability for the
exercise or non-exercise of any such power):
(a)
reduce the Prepayment Percentage to a lower percentage or to zero;

(b)
require each Obligor immediately to deliver to it all original documents
relating to the Receivables and the contracts giving rise to them; and/or

(c)
cancel the agency created at clause 9.1 (Agency); and/or

(d)
give notice (or require the relevant Obligors to give notice) to the account
debtors to the effect that the Receivables have been assigned to the Agent and
requiring that payment be made to such account as the Agent may specify; and/or

(e)
extend the time for payment of any Receivable or otherwise enter into any
arrangements for the settlement, compromise, release or discharge of any
Receivable; and/or


    96

--------------------------------------------------------------------------------




(f)
generally take such action as it may deem fit for the protection of any rights,
remedies or security conferred upon it by any of the Finance Documents.

24.20
Recourse Repurchase

When the relevant Borrower has paid the Repurchase Price for a Receivable that
Receivable will vest in that Borrower, without recourse to or warranty from any
Finance Party.
25    Change to the Lenders
25.1
Assignments and transfers by the Lenders

Subject to this clause 25 (Change to the Lenders), a Lender (the Existing
Lender) may:
(r)
assign any of its rights under the Finance Documents; or

(s)
transfer by novation any of its rights and obligations under the Finance
Documents,

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets and which
the Agent has approved (the New Lender).
25.2
Conditions of assignment or transfer

(d)
An assignment will only be effective on:

(i)
receipt by the Agent of written confirmation from the New Lender (in form and
substance satisfactory to the Agent) that the New Lender will assume the same
obligations to the other Finance Parties as it would have been under if it had
been an Original Lender, and

(ii)
performance by the Agent of all necessary “know your customer” and other similar
checks under all applicable laws and regulations in relation to such assignment
to a New Lender, the completion of which the Agent shall promptly notify to the
Existing Lender and the New Lender.

(e)
A transfer will only be effective if the procedure set out in clause 25.5
(Procedure for transfer) is complied with.

(f)
If:

(v)
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents in accordance with clause 25.1 (Assignments and transfers by the
Lenders); and

(vi)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment or an


    97

--------------------------------------------------------------------------------




increased payment to the New Lender under clause 14 (Tax Gross-Up and Set Off)
or clause 16 (Increased Costs),
then the New Lender is only entitled to receive payment under those clauses to
the same extent as the Existing Lender would have been if the assignment,
transfer or change had not occurred.
25.3
Assignment or transfer fee

The assignee or transferee (the New Lender) shall, on the date upon which an
assignment or transfer takes effect, pay to the Agent (for its own account) a
fee of £1,500.
25.4
Limitation of responsibility of Existing Lenders

(h)
Unless expressly agreed to the contrary, the Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

(iii)
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

(iv)
the financial condition of any Obligor;

(v)
the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

(vi)
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.
(i)
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

(iii)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

(iv)
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

(j)
Nothing in any Finance Document obliges an Existing Lender to:

(vi)
accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this clause 25; or


    98

--------------------------------------------------------------------------------




(vii)
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

25.5
Procedure for transfer

(h)
Subject to the conditions set out in this clause 25.5 a transfer is effected in
accordance with paragraph (c) below when the Agent executes an otherwise duly
completed Transfer Certificate delivered to it by the Existing Lender and the
New Lender (as those terms are defined in the Transfer Certificate). The Agent
shall, subject to clause 25.5(b) below, as soon as reasonably practicable after
receipt by it of a duly completed Transfer Certificate appearing on its face to
comply with the terms of this Agreement and delivered in accordance with the
terms of this Agreement, execute that Transfer Certificate.

(i)
The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender once it is satisfied that:

(viii)
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to the transfer to such
New Lender; and

(ix)
it has received such further documentation as may be necessary to ensure that
the New Lender may become a party to any applicable intercreditor arrangements.

(j)
On the Transfer Date:

(xii)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents each
of the Obligors and the Existing Lender shalt be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the Discharged Rights and Obligations);

(xiii)
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

(xiv)
the Agent, the New Lender and other Lenders shall acquire the same rights and
assume the same obligations between themselves as they would have acquired and
assumed had the New Lender been an Original Lender with the rights and/or
obligations acquired or assumed by it as a result of the transfer


    99

--------------------------------------------------------------------------------




and to that extent the Agent and the Existing Lender shall each be released from
further obligations to each other under the Finance Documents; and
(xv)
the New Lender shall become a Party as a “Lender”.

25.6
Copy of Transfer Certificate to Company

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, send to the Company a copy of that Transfer Certificate.
26    Changes to the Obligors
26.1
Assignments and transfer by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.
26.2
Additional Borrowers

The Company may request that any of its Subsidiaries becomes an Additional
Borrower That Subsidiary shall become an Additional Borrower if:
(l)
the Agent (acting on the instructions of all of the Lenders) approves the
addition of that Subsidiary;

(m)
the Company delivers to the Agent a duly completed and executed Accession Letter
and Deed of Accession;

(n)
the Company confirms that no Default is continuing or would occur as a result of
that Subsidiary becoming an Additional Borrower other than a Default which would
be remedied by such accession; and

(o)
the Agent has received with respect to the Additional Borrower, documentation
corresponding to that listed in Schedule 2 (Conditions Precedent) in relation to
that Additional Borrower, each in form and substance satisfactory to the Agent.

26.3
Acknowledgement and Authorisation by Obligors

(k)
Without limiting the other provisions of this clause 26 (Changes to the
Obligors), the Obligors acknowledge that any Subsidiary which becomes an
Additional Borrower will become bound by, and entitled to the benefit of all
provisions of this Agreement applicable as between the Obligors themselves
(including clause 1.5 (lntra-group arrangements)).

(l)
Each Obligor irrevocably authorises the Company to execute any Letter of
Accession and Deed of Accession on its behalf and without further reference to
it.


    100

--------------------------------------------------------------------------------




26.4
Additional Guarantors

The Company shall procure that each of its Subsidiaries is a Guarantor. If any
company becomes a Subsidiary after the date of this Agreement, the Company shall
procure that such Subsidiary becomes an Additional Guarantor by delivering to
the Agent:
(k)
a duly completed and executed Accession Letter and Deed of Accession; and

(l)
all of the corresponding documents and other evidence listed in Schedule 2
(Conditions Precedent) in relation to that Additional Guarantor, each in form
and substance satisfactory to the Agent.

26.5
Repetition of Repeating Representations

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances existing at the time of such delivery.
27    Role of the Administrative Parties
27.1
Appointment of the Agent and Security Trustee

(p)
Each Lender:

(i)
appoints the Agent to act as its agent under and in connection with the Finance
Documents; and

(ii)
authorises the Agent to exercise the rights, powers, authorities and discretions
specifically given to the Agent under or in connection with the Finance
Documents together with any other incidental rights, powers, authorities and
discretions.

(q)
Each Lender appoints the Agent to hold the Purchased Receivables and all
Remittances on trust for the Lenders on the terms of the Finance Documents

(r)
Each Secured Party (other than the Security Trustee and, in the case of any Bank
Product Provider, by its execution of this Agreement as a Lender or by executing
a Bank Product Provider Confirmation) appoints the Security Trustee to hold the
Security Interests constituted by the Security Documents on trust for the
Secured Parties on the terms of the Finance Documents and the Security Trustee
accepts that appointment.

27.2
Duties of Security Trustee

Each of the Parties and the Bank Product Providers (by its execution of this
Agreement as a Lender or by executing a Bank Product Provider Confirmation)
agrees that the Security

    101

--------------------------------------------------------------------------------




Trustee will have only those duties, obligations and responsibilities expressly
specified in this Agreement and the Security Documents (and no others will be
implied).
27.3
Duties of the Agent

(m)
Except as specifically provided in the Finance Documents or as required by
applicable law, the Agent has no obligations or duties of any kind to any other
Party under or in connection with any Finance Document.

(n)
The Agent shall promptly forward to a Party the original or a copy of any
document which is delivered to the Agent for that Party by any other Party.

(o)
Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

(p)
If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the Finance Parties.

(q)
If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Arranger, Agent or
the Security Trustee) under this Agreement it shall promptly notify the other
Finance Parties.

(r)
The Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.

27.4
Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.
27.5
No fiduciary duties

(c)
Nothing in this Agreement constitutes:

(viii)
the Agent (other than in its capacity as purchaser of the Receivables) or the
Arranger as a trustee or fiduciary of any other person; or

(ix)
the Security Trustee as a trustee or fiduciary of, nor shall the Security
Trustee have any duty or responsibility to, any Obligor.

(d)
No Administrative Party shall be bound to account to any Secured Party for any
sum or the profit element of any sum received by it for its own account and,
without prejudice to the generality of this paragraph (b), each Administrative
Party, its subsidiaries and associated companies may each retain for its own
account and benefit any fee, remuneration and profits paid to it in connection
with:


    102

--------------------------------------------------------------------------------




(v)
its activities under the Finance Documents; and

(vi)
its engagement in any kind of banking or other business with any Obligor,

27.6
Administrative Parties’ rights to act and to deal

Each Administrative Party and any of its respective Affiliates may:
(f)
act in an agency, trustee, fiduciary or other capacity on behalf -of any other
banks or financial institutions providing facilities to any Obligor, or any
associated company of an Obligor, as freely in all respects as if it had not
been appointed to act as agent and/or trustee for the Secured Parties under this
Agreement and without regard to the effect on the Secured Parties of acting in
such capacity; and

(g)
subscribe for, hold, be beneficially entitled to or dispose of shares or
securities, or options or other rights to and interests in shares or securities
in any Obligor or any associated company of an Obligor (in each case, without
liability to account).

27.7
Business with the Group

Each Administrative Party and any of its respective Affiliates may accept
deposits from, lend money to and generally engage in any kind of banking or
other business with any Obligor, without any obligation to disclose to the
Secured Parties, or to account to them for or in respect of, any such
arrangement or activity.
27.8
Rights and discretions of the Administrative Parties

(e)
Each of the Administrative Parties may rely on:

(xvi)
any representation, warranty, notice or document believed by it to be genuine,
correct and appropriately authorised; and

(xvii)
any statement made by any person regarding any matters which may reasonably be
assumed to be within his knowledge or within his power to verify.

(f)
Each of the Administrative Parties may assume (unless it has received notice to
the contrary in its capacity as agent for the Lenders) that

(i)
no Default has occurred (unless it has actual knowledge of a Default arising
under clause 24.1 (Non-payment));

(ii)
no Security Document has become enforceable;

(iii)
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and


    103

--------------------------------------------------------------------------------




(iv)
any notice or request delivered or made by a Borrower (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Obligors.

(g)
Each of the Administrative Parties may:

(viii)
engage, pay for and rely on the advice or services of any lawyers, accountants,
surveyors or other experts;

(ix)
act in relation to the Finance Documents through its personnel and agents; and

(x)
disclose to any other Party and to any person engaged by it or through whom it
acts in accordance with this clause 27.8 any information it reasonably believes
it has received as agent under this Agreement.

(h)
Without prejudice to the generality of clause 27.8(c)(iii) above, the Agent may
disclose the identity of a Defaulting Lender to the other Finance Parties and
the Company and shall disclose the same upon the written request of the Company
or the Majority Lenders.

(i)
Notwithstanding any other provision of any Finance Document to the contrary,
none of the Administrative Parties is obliged to do or omit to do anything if it
would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.

27.9
Majority Lenders’ instructions

(f)
Unless a contrary indication appears in a Finance Document:

(xi)
each Party and each Bank Product Provider (by its execution of this Agreement as
a Lender or by executing a Bank Product Provider Confirmation) acknowledges that
one or more persons may from time to time constitute the Administrative Parties
and a Lender may be an Administrative Party and may therefore form part of and
participate in formulating the instructions from the Majority Lenders

(xii)
each of the Administrative Parties shall (subject to its legal obligations):

(A)
exercise any right, power, authority or discretion vested in it as Agent in
accordance with any instructions given to it by the Majority Lenders (or, if so
instructed by the Majority Lenders, refrain from exercising any right, power,
authority or discretion vested in it)

(B)
not be liable for any act (or omission) if it acts (or refrains from taking any
action) in accordance with an instruction of the Majority Lender; and


    104

--------------------------------------------------------------------------------




(C)
be entitled to request clarification of instructions from the Majority Lenders;

(xiii)
any instructions given by the Majority Lenders will be binding on all the
Secured Parties.

(g)
Each of the Administrative Parties may refrain from acting in accordance with
the instructions of the Majority Lenders (or, if appropriate, the Lenders) until
it has received such security as it may require for any cost, loss or liability
(together with any associated VAT) which it may incur in complying with the
instructions.

(h)
In the absence of instructions from the Majority Lenders, (or, if appropriate,
the Lenders) each of the Administrative Parties may act (or refrain from taking
action) as it considers to be in the best interest of the Lenders.

(i)
None of the Administrative Parties is authorised to act on behalf of a Lender
(without first obtaining that Lender’s consent) in any legal or arbitration
proceedings relating to any Finance Document. This clause 27.9(d) shall not
apply to any legal or arbitration proceeding relating to:

(iii)
the perfection, preservation or protection of rights under the Security
Documents or enforcement of the Security Documents; or

(iv)
any enforcement action taken by the Agent against any account debtor owing a
Purchased Receivable.

(j)
For the avoidance of doubt, no Bank Product Provider (in its capacity as such)
shall have any voting or approval rights under the Finance Documents (or be
deemed a Lender) solely by virtue of its status as a Bank Product Provider, nor
shall the consent of any Bank Product Provider be required (other than in its
capacity as Lenders, to the extent applicable) for any matter under any of the
Finance Documents, including as to any matter relating to the Charged Property
or the release of Charged Property or any of the Guarantors

27.10
Responsibility for documentation and customer identification

Neither any Administrative Party nor any of their respective officers, employees
or agents from time to time is responsible for:
(c)
the adequacy, accuracy and/or completeness of any information (whether oral or
written) supplied by any Secured Party, an Obligor or any other person given in
or in connection with any Finance Document;

(d)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or any other agreement, arrangement or document entered into, made or
executed in anticipation of or in connection with any Finance Document; or


    105

--------------------------------------------------------------------------------




(e)
any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

27.11
Exclusion of liability

(c)
Without limiting clause 27.11(b), none of the Administrative Parties be liable
(including for negligence or any other category of liability whatsoever) for any
action taken by it or not taken by it under or in connection with any Finance
Document, unless directly caused by its gross negligence or wilful misconduct.

(d)
No Party (other than an Administrative Party in relation to its own officers)
may take any proceedings against any officer, employee or agent of an
Administrative Party in respect of any claim it might have against that
Administrative Party or in respect of any act or omission of any kind by that
officer, employee or agent in relation to any Finance Document and any officer,
employee or agent of an Administrative Party subject to clause 1.3 (Third party
rights) and the provisions of the Third Parties Act, rely on this clause.

(e)
No Administrative Party will be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by it if it has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

(f)
Notwithstanding the provisions of clause 32 (Payment Mechanics), the Agent shall
not be liable to any Borrower or any Lender for the failure, or the consequences
of any failure, of any cross-border payment system to effect same-day settlement
to an account of any Borrower or any Secured Party.

(g)
Nothing in this Agreement shall oblige any Administrative Party to carry out any
“know your customer” or other checks in relation to any person on behalf of any
Secured Party and each Secured Party (in the case of a Bank Product Provider
which is not a Lender, pursuant to the relevant Bank Product Provider
Confirmation) confirms to the Administrative Parties that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by any Administrative
Party.

27.12
Lenders’ indemnity

(g)
Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately before their reduction to zero) indemnify each Administrative Party,
within three Business Days of demand, against any cost, loss or liability
(including for negligence or any other category of liability whatsoever)
incurred by an Administrative Party (otherwise than by reason of its gross
negligence or wilful misconduct) in acting in


    106

--------------------------------------------------------------------------------




such capacity under the Finance Documents (except to the extent that the
relevant Administrative Party has been reimbursed by an Obligor pursuant to a
Finance Document).
(h)
Each Existing Lender which wishes to transfer or assign any of its rights or
obligations under the Finance Documents pursuant to clause 25 (Change to the
Lenders) shall on demand pay to the Agent the amount of all costs and expenses
(including legal fees) incurred by it in considering whether to approve the
proposed New Lender. For the avoidance of doubt such costs shall include the
cost of utilising the Agent’s management of time or other resources, calculated
on the basis of such hourly or daily rates as the Agent may notify to such
Existing Lender.

27.13
Resignation of the Administrative Parties

(a)
Each Administrative Party may resign and appoint one of its Affiliates acting
through an office as successor by giving notice to the other Finance Parties and
the Borrower.

(b)
Alternatively an Administrative Party may resign by giving notice to the other
Finance Parties and the Company, in which case the Majority Lenders (after
consultation with the Company) may appoint a successor to that Administrative
Party.

(c)
if the Majority Lenders have not appointed a successor to the relevant
Administrative Party in accordance with clause 27.13(b) within 30 days after
notice of resignation was given, the retiring Administrative Party (after
consultation with the Company) may appoint a successor Administrative Party.

(d)
The retiring Administrative Party shall, at its own cost, make available to the
successor Administrative Party such documents and records and provide such
assistance as the successor Administrative Party may reasonably request for the
purposes of performing its functions as Administrative Party under the Finance
Documents.

(e)
A resignation notice of an Administrative Party shall only take effect upon the
appointment of a successor.

(f)
Upon the appointment of a successor, the retiring Administrative Party shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this clause 27 (Role of the
Administrative Parties). Its successor and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original Party.

27.14
Replacement of the Agent


    107

--------------------------------------------------------------------------------




(c)
After consultation with the Company, the Majority Lenders may, by giving 30
days’ notice to the Agent replace the Agent by appointing a successor Agent
(acting through an office in the United Kingdom).

(d)
The retiring Agent shall (at the expense of the Lenders) make available to the
successor Agent such documents and records and provide such assistance as the
successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Finance Documents,

(e)
The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from this
date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this clause 27 (Role of the Administrative Parties) (and any agency fees for the
account of the retiring Agent shall cease to accrue from (and shall be payable
on) that date).

(f)
Any successor Agent and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

27.15
Confidentiality

(g)
In acting as an Administrative Party, each of the Agent and the Security Trustee
shall be regarded as acting through its agency division which shall be treated
as a separate entity from any other of its divisions or departments.

(h)
If information is received by another division or department of an
Administrative Party, it may be treated as confidential to that division or
department and such Administrative Party shall not be deemed to have notice of
it.

27.16
Relationship with the Lenders

(g)
Each Administrative Party may treat the person shown in its records as Lender at
the opening of business as the Lender acting through its Facility Office:

(i)
entitled to or liable for any payment due under any Finance Document on that
day; and

(ii)
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.
(h)
Each Lender shall supply the Agent with any information that the Security
Trustee may reasonably specify (through the Agent) as being necessary or
desirable to enable


    108

--------------------------------------------------------------------------------




the Security Trustee to perform its functions as Security Trustee. Each Lender
shall deal with the Security Trustee exclusively through the Agent and shall not
deal directly with the Security Trustee.
27.17
Credit appraisal by the Secured Parties

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Secured Party
confirms to the Administrative Parties that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including:
(d)
the financial condition, status and nature of each Obligor and any surety for,
or provider of Security in respect of, any Obligor’s obligations under any
Finance Document;

(e)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

(f)
whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any other person or any of its respective assets
under or in connection with any Finance Document, the transactions contemplated
by the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document;

(g)
the adequacy, accuracy and/or completeness of any information provided by any
Administrative Parties, any Party or by any other person under or in connection
with any Finance Document, the transactions contemplated by the Finance
Documents or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;
and

(h)
the right or title of any person in or to, or the value or sufficiency of, any
part of the Charged Property, the priority of any of the Security Documents or
the existence of any Security interest affecting the Charged Property.

27.18
Administrative Parties’ management time

At any time after an Event of Default, any amount payable to an Administrative
Party under clause 16.3 (Indemnity to the Agent and Security Trustee) and clause
18 (Costs and Expenses) may include the cost of utilising an Administrative
Party’s management time or other resources and will be calculated on the basis
of such reasonable daily or hourly rates as the relevant Administrative Party
may notify to the Company and the Lenders, and is in addition to any fee paid or
payable to the relevant Administrative Party under clause 13 (Fees).

    109

--------------------------------------------------------------------------------




27.19
Deduction from amounts payable by an Administrative Party

If any Party owes an amount to an Administrative Party under the Finance
Documents the relevant Administrative Party may, after giving notice to that
Party, deduct an amount not exceeding that amount from any payment to that Party
which the relevant Administrative Parties would otherwise be obliged to make
under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.
27.20
Trustee provisions

(c)
Each of the Agent (in its capacity as purchaser of the Receivables) and the
Security Trustee declares that it holds all rights, title and interests in, to
and under those Finance Documents to which it is a party and expressed to be a
trustee (acting as trustee for the Finance Parties and/or the Secured Parties as
the case may be), and all proceeds of the enforcement of such Finance Documents,
on trust for the Finance Parties and/or the Secured Parties (as the case may be)
on the basis set out in the Finance Documents,

(d)
Neither the Agent nor the Security Trustee, in its capacity as trustee or
otherwise under any Finance Document is liable for any failure:

(i)
to require the deposit with it of any title deed, any Finance Document, or any
other documents in connection with any Finance Document;

(ii)
in it (or its solicitors or other legal counsel) holding any title deed, any
Finance Document or any other documents in connection with any Finance Document
in its own possession or to take any steps to protect or preserve the same
including permitting the Obligors (or their solicitors or other legal counsel)
to retain any such title deeds, any Finance Documents or any other documents;

(iii)
to obtain any licence, consent or other authority for the execution, delivery,
validity, legality, adequacy, performance, enforceability or admissibility in
evidence of any such Finance Document;

(iv)
to register, file or record or otherwise protect any of the Security Interests
granted under the Finance Documents (or the priority of any of the Security
Interests) under any applicable laws in any jurisdiction or to give notice to
any person of the execution of any of the Finance Documents or the Security
interests granted under the Finance Documents;

(v)
to take or require any Obligor to take any step to render the Security interests
created or purported to be created by or pursuant to any such Finance Document
effective or to secure the creation of any ancillary Security Interests under
the laws of any jurisdiction;


    110

--------------------------------------------------------------------------------




(vi)
to require any further assurances in relation to any such Finance Document; or

(vii)
to insure any asset or require any other person to maintain any such insurance
or be responsible for any loss which may be suffered by any person as a result
of the lack, or inadequacy or insufficiency, of any such insurance.

(e)
Each of the Agent and the Security Trustee may accept, without enquiry, any
right or title an Obligor may (or may purport to) have to any asset which is the
subject of any such Finance Document and shall not be bound or concerned to
investigate or make any enquiry into the right or title of an Obligor to any
such asset or to require that Obligor to remedy any defect in its right or title
to the same.

(f)
Save as otherwise provided in the Finance Documents, all moneys, which under the
trusts contained in any Finance Document are received by the Security Trustee in
its capacity as trustee or otherwise, may be invested in the name of, or under
the control of, the Security Trustee in any investment for the time being
authorised by English law for the investment by a trustee of trust money or in
any other investments which may be selected by the Security Trustee.
Additionally, the same may be placed on deposit in the name of, or under the
control of, the Security Trustee at such bank or institution (including the
Security Trustee) and upon such terms as the Security Trustee may think fit.

(g)
Save as otherwise provided in the Finance Documents, all moneys, which under the
trusts contained in any Finance Document are received by the Agent in its
capacity as trustee of the Receivables or otherwise, are to be held on a deposit
account in the name of the Agent on behalf of the Lenders.

(h)
Section 1 of the Trustee Act 2000 shall not apply to the duties of the Agent or
the Security Trustee in relation to the trusts constituted by any Finance
Document.

(i)
In the case of any conflict between the provisions of this Agreement and those
of the Trustee Act 1925 or the Trustee Act 2000, the provisions of this
Agreement shall prevail to the extent allowed by law, and shall constitute a
restriction or exclusion for the purposes of the Trustee Act 2000.

(j)
The trusts referred to in this clause 27 (Role of the Administrative Parties)
shall remain in force even if the Security Trustee or the Agent (in whatever
capacity) is at any time the sole Finance Party and/or Secured Party (as the
case may be).

27.21
Bank Product Providers

(a)
The rights and benefits of each Bank Product Provider under the Finance
Documents consist exclusively of such Bank Product Provider’s being a
beneficiary of the Security Interests granted to the Security Trustee and the
right to share in payments and collections out of the Charged Property as
specified in this Agreement.


    111

--------------------------------------------------------------------------------




(b)
Each Bank Product Provider (by its execution of this Agreement as a Lender or by
executing a Bank Product Provider Confirmation) shall be automatically deemed to
have agreed that the Agent shall have the right, but shall have no obligation,
to establish, maintain, relax, or release any Bank Product Reserves and that if
any Bank Product Reserves are established in accordance with the terms and
provisions of this Agreement there is no obligation on the part of the Agent to
determine or insure whether the amount of any such reserve is appropriate or
not.

(c)
The Agent shall have no obligation to calculate the amount due and payable with
respect to any Bank Products, but may rely upon the written certification of the
amount due and payable from the applicable Bank Product Provider. In the absence
of an updated certification, the Agent shall be entitled to assume that the
amount due and payable to the applicable Bank Product Provider is the amount
last certified to the Agent by such Bank Product Provider as being due and
payable (less any distributions made to such Bank Product Provider in accordance
with the terms of this Agreement).

28    Additional Security Trustee Provisions
28.1
Appointments by the Security Trustee

(m)
The Security Trustee may appoint one or more Delegates on such terms (which may
include the power to sub-delegate) and subject to such conditions as it thinks
fit, to exercise and perform all or any of the duties, rights, powers and
discretions vested in it by any of the Finance Documents and shall not be
obliged to supervise any Delegate or be responsible to any person for any loss
incurred by reason of any act, omission, misconduct or default on the part of
any Delegate.

(n)
The Security Trustee may (whether for the purpose of complying with any law or
regulation of any overseas jurisdiction, or for any other reason) appoint (and
subsequently remove) any person to act jointly with the Security Trustee either
as a separate trustee or as a co-trustee (each, an Appointee) on such terms and
subject to such conditions as the Security Trustee thinks fit and with such of
the duties, rights, powers and discretions vested in the Security Trustee by any
Finance Document as may be conferred by the instrument of appointment of that
person.

(o)
The Security Trustee shall notify the Agent of the appointment of each Appointee
(other than a Delegate).

(p)
The Security Trustee may pay reasonable remuneration to any Delegate or
Appointee, together with any costs and expenses (including legal fees)
reasonably incurred by the Delegate or Appointee in connection with its
appointment. All such remuneration, costs and expenses shall be treated, for the
purposes of this Agreement and any Fee Letter, as paid or incurred by the
Security Trustee.


    112

--------------------------------------------------------------------------------




(q)
Each Delegate and each Appointee shall have every benefit, right, power and
discretion and the benefit of every exculpation (together Rights) of the
Security Trustee under the Finance Documents, and each reference to the Security
Trustee in the provisions of the Finance Documents which confer Rights shall be
deemed to include a reference to each Delegate and each Appointee.

28.2
The Security Documents

(s)
Each Secured Party (in the case of any Bank Product Provider, by its execution
of this Agreement as a Lender or by executing a Bank Product Provider
Confirmation) confirms its approval of the Security Documents and authorises and
instructs the Security Trustee:

(i)
to execute and deliver the Security Documents;

(ii)
to exercise the rights, powers and discretions given to the Security Trustee
under or in connection with the Finance Documents together with any other
incidental rights, powers and discretions; and

(iii)
to give any authorisations and confirmations to be given by the Security Trustee
on behalf of the Secured Parties under the Security Documents.

(t)
The Security Trustee may accept without enquiry the title (if any) which any
person may have to the Charged Property.

28.3
Security Trustee as proprietor

Each other Secured Party confirms that it does not wish to be registered as a
joint proprietor of any Security Interest constituted by a Security Document and
accordingly authorises:
(h)
the Security Trustee to hold such Security Interest in its sole name (or in the
name of any Delegate) as trustee for the Secured Parties; and

(i)
the Land Registry, Companies House (or other relevant registry) to register the
Security Trustee (or any Delegate or Appointee) as a sole proprietor of such
Security Interest.

28.4
Investments

Except to the extent that a Security Document otherwise requires, any moneys
which the Security Trustee receives under or pursuant to a Security Document may
be:
(e)
invested in any investments which the Security Trustee selects and which are
authorised by applicable law; or

(f)
placed on deposit at any bank or institution (including the Security Trustee) on
terms that the Security Trustee thinks fit, in each case in the name or under
the control of


    113

--------------------------------------------------------------------------------




the Security Trustee, and the Security Trustee shall hold those moneys, together
with any accrued income (net of any applicable Tax) to the order of the Agent,
and shall pay them to the Agent on demand.
28.5
Releases of Charged Property

On a disposal of any of the Charged Property which is permitted under the
Finance Documents, the Security Trustee shall (at the cost of the Company)
execute any release of the Security Documents or other claim over that Charged
Property and issue any certificates of non-crystallisation of floating charges
that may be required or take any other action that the Security Trustee
considers desirable.
28.6
Exclusion of liability

The Security Trustee shall not be:
(c)
liable for:

(vii)
any defect in or failure of the title (if any) which any person may have to any
assets over which Security is intended to be created by any Security Document;

(viii)
any loss resulting from the investment or deposit at any bank of moneys which it
invests or deposits in a manner permitted by the Finance Documents;

(ix)
the exercise of, or the failure to exercise, any right, power or discretion
given to it by or in connection with any Finance Document or any other
agreement, arrangement or document entered into, or executed in anticipation of,
under or in connection with, any Finance Document; or

(x)
any shortfall which arises on enforcing the Security Documents.

(d)
obliged to:

(v)
obtain any Authorisation or environmental permit in respect of any of the
Charged Property or any of the Security Documents;

(vi)
hold in its own possession any Security Document, title deed or other document
relating to the Charged Property or the Security Documents;

(vii)
perfect, protect, register, make any filing or give any notice in respect of the
Security Documents (or the order of ranking of any Security Document), unless
that failure arises directly from its own gross negligence or wilful misconduct;
or

(viii)
require any further assurances in relation to any Security Document


    114

--------------------------------------------------------------------------------




28.7
Insurance

(j)
The Security Trustee shall not be obliged to:

(v)
insure, or require any other person to insure, the Charged Property; or

(vi)
make any enquiry or conduct any investigation into the legality, validity,
effectiveness, adequacy or enforceability of any insurance existing over the
Charged Property.

(k)
The Security Trustee shall not have any obligation or duty to any person for any
loss suffered as a result of:

(iii)
the lack or inadequacy of any insurance; or

(iv)
the failure of the Security Trustee to notify the insurers of any material fact
relating to the risk assumed by them, or of any other information of any kind,
unless a Finance Party has requested it to do so in writing and the Security
Trustee has failed to do so within fourteen days after receipt of that request.

28.8
Appointment of successor Security Trustee

Every appointment of a successor Security Trustee shall be by deed.
28.9
Powers supplemental

The rights, powers and discretions conferred upon the Security Trustee by this
Agreement shall be supplemental to the Trustee Act 1925 and the Trustee Act 2000
and in addition to any which may be vested in the Security Agent by any other
Finance Document by general law or otherwise.
29    Distributions by Security Trustee
29.1
Order of Application

Subject to clause 29.2 (Prospective Liabilities), all amounts from time to time
received or recovered by the Security Trustee pursuant to the terms of any
Finance Document or in connection with the realisation or enforcement of all or
any part of the Security Documents (for the purposes of this clause 29
(Distributions by Security Trustee), the Recoveries) shall be held by the
Security Trustee on trust to apply them at any time as the Security Trustee (in
its discretion) sees fit, to the extent permitted by applicable law (and subject
to the provisions of this clause 29 (Distributions by Security Trustee)), shall
(after providing for all enforcement costs and for payments ranking in priority
as a matter of law (including the remuneration of any receiver or other
insolvency officer)) be applied in the following order of priority:

    115

--------------------------------------------------------------------------------




(u)
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Arranger, the Agent and the Security Trustee under any Finance Document;

(v)
secondly, in payment to the Agent for distribution to the Finance Parties in
accordance with the terms of the Finance Documents;

(w)
thirdly, in payment to the Agent for distribution to the Bank Product Providers
based upon amounts then certified by the applicable Bank Product Providers to
the Agent (in form and substance satisfactory to Agent) to be due and payable to
such Bank Product Providers; and

(x)
fourthly, the balance, if any, in payment to the relevant Obligor.

29.2
Prospective Liabilities

The Security Trustee may, in its discretion, hold any amount of the Recoveries
in an interest bearing suspense or impersonal account(s) in the name of the
Security Trustee with such financial institution (including itself) and for so
long as the Security Trustee shall think fit (the interest being credited to the
relevant account) for later application under clause 29.1 (Order of Application)
in respect of:
(j)
any sum to the Security Trustee, any receiver or any Delegate or Appointee; and

(k)
any part of the Secured Obligations,

that the Security Trustee reasonably considers, in each case, might become due
or owing at any time in the future.
29.3
investment of proceeds

Prior to the application of any Recoveries in accordance with clause 29.1 (Order
of Application) the Security Trustee may, in its discretion, hold all or part of
those proceeds in an interest bearing suspense or impersonal account(s) in the
name of the Security Trustee with such financial institution (including itself)
and for so long as the Security Trustee shall think fit (the interest being
credited to the relevant account) pending the application from time to time of
those monies in the Security Trustee’s discretion in accordance with the
provisions of this clause 29 (Distributions by Security Trustee).
30    Conduct of Business by the Secured Parties
No provision of this Agreement will:
(l)
interfere with the right of any Secured Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

(m)
oblige any Secured Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or


    116

--------------------------------------------------------------------------------




(n)
oblige any Secured Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

31    Sharing among the Finance Parties
31.1
Payments to Finance Parties

If a Finance Party (a Recovering Finance Party) receives or recovers any amount
from an Obligor other than in accordance with clause 32 (Payment Mechanics) and
applies that amount to a payment due under the Finance Documents then:
(g)
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Agent;

(h)
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
clause 32 (Payment Mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

(i)
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the Sharing Payment) equal to such receipt or
recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party such that it receives its appropriate Pro Rata Share
thereof.

31.2
Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with their respective Pro Rata Shares.
31.3
Recovering Finance Party’s rights

(e)
On a distribution by the Agent under clause 31.2 (Redistribution of payments),
the Recovering Finance Party will be subrogated to the rights of the Finance
Parties which have shared in the redistribution.

(f)
If and to the extent that the Recovering Finance Party is not able to rely on
its rights under clause 31.3(a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

31.4
Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

    117

--------------------------------------------------------------------------------




(l)
each Finance Party which has received a share of the relevant Sharing Payment
pursuant to clause 31.2 (Redistribution of payments) shall, upon request of the
Agent, pay to the Agent for account of that Recovering Finance Party an amount
equal to the appropriate part of its share of the Sharing Payment (together with
an amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay); and

(m)
that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

31.5
Exceptions

(k)
This clause 31 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this clause 31, have a valid and
enforceable claim against the relevant Obligor.

(l)
A Recovering Finance Party is not obliged to share with any other Lender any
amount which the Recovering Finance Party has received or recovered as a result
of taking legal or arbitration proceedings, if:

(i)
it notified that other Finance Party of the legal or arbitration proceedings;
and

(ii)
the other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

32    Payment Mechanics
32.1
Payments to the Agent

(h)
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

(i)
Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in a Participating Member State or London) with such bank as the Agent
specifies.

32.2
Distributions by the Agent


    118

--------------------------------------------------------------------------------




Each payment received by the Agent under the Finance Documents for another Party
shall, subject to clause 32.3 (Distributions to an Obligor) and clause 32.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement, to
such account as that Party may notify to the Agent by not less than five
Business Days’ notice with a bank in the principal financial centre of the
country of that currency.
32.3
Distributions to an Obligor

The Agent may apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.
32.4
Clawback

(m)
Where a sum is to be paid to the Agent under the Finance Documents for another
party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

(n)
if the Agent pays an amount to another Party and it proves to be the case that
the Agent had not actually received that amount, then the Party to whom that
amount (or the proceeds of any related exchange contract) was paid by the Agent
shall on demand refund the same to the Agent together with interest on that
amount from the date of payment to the date of receipt by the Agent, calculated
by the Agent to reflect its cost of funds.

32.5
Partial Payments

(f)
If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

(i)
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Arranger, the Agent and the Security Trustee under any Finance Document;

(ii)
secondly, in or towards payment pro rata of any accrued interest, fee, Purchase
Commission or other commission due but unpaid under this Agreement;

(iii)
thirdly, in or towards payment pro rata of any principal and Outstanding
Prepayments due but unpaid under this Agreement; and

(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
any Finance Document.


    119

--------------------------------------------------------------------------------




(g)
Clause 32.5(a) will override any appropriation made by an Obligor.

32.6
Set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and made without (and free and clear of any deduction for) any
set-off or counterclaim under a Finance Document.
32.7
Currency of account

(i)
Subject to clauses 32.7(b) and 32.7(c) below, sterling is the currency of
account and payment for any sum due from an Obligor under any Finance Document.

(j)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

(k)
Any amount expressed to be payable in a currency other than sterling shall be
paid in that other currency.

33    Amendments and Waivers
33.1
Required consents

(g)
Subject to clause 33.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the written consent of the Majority Lenders and the
Company, and any such amendment or waiver will be binding on all Parties.

(h)
The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this clause 33 (Amendments and Waivers).

(i)
Each Obligor agrees to any amendment or waiver permitted by this clause 33
(Amendments and Waivers) which is agreed to by the Company. This includes any
amendment or waiver which would, but for this clause 33.1(c), require the
consent of all of the Guarantors.

33.2
Exceptions

(n)
An amendment or waiver that has the effect of changing or which relates to:

(iv)
the definition of Majority Lenders in clause 1.1 (Definitions);

(v)
an extension to the date of payment of any amount under the Finance Documents;

(vi)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or Purchase Commission payable;

(vii)
a change in the currency of any payment under any Finance Document;


    120

--------------------------------------------------------------------------------




(viii)
an increase in or an extension of any Commitment;

(ix)
an extension of any Availability Period;

(x)
a change to the Borrowers or Guarantors other than in accordance with clause 26
(Changes to the Obligors);

(xi)
any provision which expressly requires the consent of all the Lenders;

(xii)
Clauses 2.2 (Finance Parties’ rights and obligations), 10 (Repayment), 11
(Cancellation and Prepayment), 12 (Interest and Purchase Commission), 13.1
(Commitment fee), 25 (Change to the Lenders), 31 (Sharing among the Finance
Parties) or this clause 33 (Amendments and Waivers);

(xiii)
the nature or scope of the Charged Property or the manner in which the proceeds
of enforcement of the Security Documents are distributed (except insofar as it
relates to a sale or disposal of an asset which is the subject of the Security
Documents where such sale or disposal is expressly permitted under this
Agreement or any other Finance Document); or

(xiv)
the release or partial release of any Security Documents or of the guarantee of
any Guarantor unless permitted under this Agreement or any other Finance
Document or relating to a sale or disposal of an asset which is the subject of
the Security Documents where such sale or disposal is expressly permitted under
this Agreement or any other Finance Document,

shall not be made without the prior consent of all the Lenders.
(o)
An amendment or waiver which relates to, or would otherwise affect, the rights
or obligations of the Arranger, the Agent, or the Security Trustee may not be
effected without the consent of the Arranger, the Agent, or, as the case may be,
the Security Trustee.

33.3
Replacement of Lender

(o)
If at any time:

(viii)
any Lender becomes a Non-Consenting Lender (as defined in clause 33.3(c) below);
or

(ix)
an Obligor becomes obliged to repay any amount in accordance with clause 11.1
(Illegality) or to pay additional amounts pursuant to clause 15 (Increased
Costs) or clause 14.2 (Tax gross-up) to any Lender in excess of amounts payable
to the other Lenders generally,

then the Company may, on 5 Business Days’ prior written notice to the Agent and
such Lender, replace such Lender by requiring such Lender to (and such Lender
shall)

    121

--------------------------------------------------------------------------------




transfer pursuant to clause 25 (Change to the Lenders) all (and not part only)
of its rights and obligations under this Agreement to a Lender or other bank,
financial institution, trust, fund or other entity (a Replacement Lender)
selected by the Company, and which is acceptable to the Agent (acting
reasonably), which confirms its willingness to assume and does assume all the
obligations of the transferring Lender (including the assumption of the
transferring Lender’s participations on the same basis as the transferring
Lender) for a purchase price in cash payable at the time of transfer equal to
the outstanding principal amount of such Lender’s participation in the
outstanding Utilisations and all accrued interest and other amounts payable in
relation thereto under the Finance Documents.
(p)
The replacement of a Lender pursuant to this clause shall be subject to the
following conditions:

(i)
the Company shall have no right to replace the Agent or Security Trustee;

(ii)
neither the Agent nor the Lender shall have any obligation to the Company to
find a Replacement Lender;

(iii)
in the event of a replacement of a Non-Consenting Lender such replacement must
take place no later than 21 days after the date the Non-Consenting Lender
notifies the Company and the Agent of its failure or refusal to give a consent
in relation to, or agree to any waiver or amendment to the Finance Documents
requested by the Company; and

(iv)
in no event shall the Lender replaced under this clause 33.3(b) be required to
pay or surrender to such Replacement Lender any of the fees received by such
Lender pursuant to the Finance Documents.

(q)
In the event that:

(i)
the Company or the Agent (at the request of the Company) has requested the
Lenders to give a consent in relation to, or to agree to a waiver or amendment
of, any provisions of the Finance Documents;

(ii)
the consent, waiver or amendment in question requires the approval of all the
Lenders; and

(iii)
Lenders whose Commitments aggregate more than 80% of the Total Commitments (or,
if the Total Commitments have been reduced to zero, aggregated more than 80% of
the Total Commitments prior to that reduction) have consented or agreed to such
waiver or amendment, then any Lender who does not and continues not to consent
or agree to such waiver or amendment shall be deemed a Non-Consenting Lender.

33.4
Disfranchisement of Defaulting Lenders


    122

--------------------------------------------------------------------------------




(h)
In ascertaining the Majority Lenders or whether any given percentage (including,
for the avoidance of doubt, unanimity) of the Total Commitments has been
obtained to approve any request for a consent, waiver, amendment or other vote
under the Finance Documents, any Defaulting Lender’s Commitment will be deemed
to be zero.

(i)
For the purposes of this clause 33.4, the Agent may assume that the following
Lenders are Defaulting Lenders:

(v)
any Lender which has notified the Agent that it has become a Defaulting Lender;

(vi)
any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b) or (c) of the definition of
Defaulting Lender has occurred,

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.
33.5
Replacement of a Defaulting Lender

(h)
The Company may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving five Business Days’ prior written notice to the
Agent and such Lender:

(vii)
replace such Lender by requiring such Lender to (and such Lender shall) transfer
pursuant to clause 25 (Change to the Lenders) all (and not part only) of its
rights and obligations under this Agreement;

(viii)
require such Lender to (and such Lender shall) transfer pursuant to clause 25
(Change to the Lenders) all (and not part only) of the Commitment of the Lender;
or

(ix)
require such Lender to (and such Lender shall) transfer pursuant to clause 25
(Change to the Lenders) all (and not part only) of its rights and obligations in
respect of the Revolving Credit Facility,

to a Lender or other bank, financial institution, trust, fund or other entity (a
Replacement Lender) selected by the Company, and which is acceptable to the
Agent (acting reasonably), which confirms its willingness to assume and does
assume all the obligations or all the relevant obligations of the transferring
Lender (including the assumption of the transferring Lender’s participations or
unfunded participations (as the case may be) on the same basis as the
transferring Lender) for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount

    123

--------------------------------------------------------------------------------




of such Lender’s participation in the outstanding Utilisations and all accrued
interest and other amounts payable in relation thereto under the Finance
Documents.
(i)
Any transfer of rights and obligations of a Defaulting Lender pursuant to this
clause shall be subject to the following conditions:

(i)
the Company shall have no right to replace the Agent or Security Trustee;

(ii)
neither the Agent nor the Defaulting Lender shall have any obligation to the
Company to find a Replacement Lender;

(iii)
the transfer must take place no later than 14 days after the notice referred to
in clause 33.5(a) above; and

(iv)
in no event shall the Defaulting Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents.

33.6
Euro conventions

The Agent may (after consultation with the Lenders) notify the Company that any
references in this Agreement to a Business Day, day-count fraction or other
convention (whether for the calculation of interest, determination of payment
dates or otherwise) shall, if different, be amended to comply with any generally
accepted conventions and market practice from time to time applicable to euro
denominated obligations in the London interbank market. Upon such notification
and notwithstanding clauses 33.1 (Required consents) or 33.2 (Exceptions), this
Agreement shall be deemed to be amended accordingly.
34    Set-Off
A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.
35    Notices
35.1
Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
35.2
Addresses


    124

--------------------------------------------------------------------------------




The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
(j)
in the case of the Company, that identified with its name in the execution block
to this Agreement;

(k)
in the case of each Finance Party or any other Obligor, that notified in writing
to the Agent on or prior to the date on which it becomes a Party; and

(l)
in the case of the Agent, the Arranger and the Security Trustee, that identified
with its name below in the execution block to this Agreement,

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days’ notice.
35.3
Delivery

(j)
Any communication or document made or delivered by one Party to another under or
in connection with the Finance Documents will only be effective:

(iii)
if by way of fax, when received in legible form; or

(iv)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to the relevant Party at that address, and, if a particular department
or officer is specified as part of its address details provided under clause
35.2 (Addresses), if addressed to that department or officer.

(k)
Any communication or document to be made or delivered to an Administrative Party
will be effective only when actually received by that Administrative Party and
then only if it is expressly marked for the attention of the department or
officer identified with an Administrative Party’s signature below (or any
substitute department or officer as the Administrative Party shall specify for
this purpose).

(l)
All notices from or to an Obligor shall be sent through the Agent.

(m)
Any communication or document made or delivered to the Company in accordance
with this clause 35.3 will be deemed to have been made or delivered to each of
the Obligors.

35.4
Notification of address and fax number

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to clause 35.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

    125

--------------------------------------------------------------------------------




35.5
Electronic communication

(g)
Any communication to be made between the Agent and a Finance Party under or in
connection with the Finance Documents may be made by electronic mail or other
electronic means, if the Agent and the relevant Finance Party:

(v)
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

(vi)
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

(vii)
notify each other of any change to their address or any other such information
supplied by them.

(h)
Any electronic communication made between the Agent and a Finance Party will be
effective only when actually received in readable form and in the case of any
electronic communication made by a Finance Party to the Agent only if it is
addressed in such a manner as the Agent shall specify for this purpose.

35.6
English language

(g)
Any notice given under or in connection with any Finance Document must be in
English.

(h)
All other documents provided under or in connection with any Finance Document
must be:

(xv)
In English; or

(xvi)
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

36    Miscellaneous Provisions
36.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima fade evidence of the matters to which they relate.
36.2
Certificates and determinations


    126

--------------------------------------------------------------------------------




Any certification or determination by the Agent of a rate or amount under any
Finance Document is, in the absence of manifest error, conclusive evidence of
the matters to which it relates.
36.3
Partial invalidity

If, at any time, any provision of any of the Finance Documents is or becomes
illegal, invalid or unenforceable in any respect under any law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision under
the law of any other jurisdiction will in any way be affected or impaired.
36.4
Delegation

A Finance Party may at any time and from time to time delegate to any of its
Affiliates or to any other person the performance of such of the Finance Party’s
rights, obligations and functions under the Finance Documents as such a Finance
Party may see fit.
37    Euro Provisions
37.1
Withdrawal of euro as a Permitted Currency

The Agent may (after consultation with the Lenders) at any time by written
notice to the Company cease making available Utilisations denominated in euros
if the Agent believes (in its sole opinion but following consultation with the
Lenders) that any disruption to the financial markets relating to the euro makes
such action advisable.
37.2
Euro obligations

(l)
If an EU member state withdraws from economic and monetary union but the euro
continues to exist as the lawful currency of other Participating Member States,
then all references in the Finance Documents to, and all obligations under the
Finance Documents in, the euro shall continue to be denominated in the euro
(even if one or more Obligors are incorporated or perform any obligations in the
withdrawing member state).

(m)
If:

(v)
the euro ceases to exist as a lawful currency for any reason; or

(vi)
any withdrawal referred to in paragraph (a) occurs or is pending,

then, unless otherwise prohibited by mandatory law, and notwithstanding the
provisions of paragraph (a), the Agent may (after consultation with the Lenders)
elect at any time by notice in writing to the Company to convert all obligations
under the Finance Documents into the currency of such other country as it may
select, in which case all such obligations shall be automatically converted into
such other currency (without the need for any further consent) at the close of
business on the

    127

--------------------------------------------------------------------------------




Business Day specified in such notice at the rate of exchange then prevailing on
the London foreign exchange market for the purchase of such other currency with
the currency in which such obligations are denominated immediately prior to
conversion. Upon conversion all such obligations shall be denominated and
payable in such other currency and all references in the Finance Documents to
the previous currency shall be construed as references to such other currency.
(n)
If any such change of currency occurs, the Finance Documents will, to the extent
the Agent specifies to be necessary (acting reasonably and after consultation
with the Lenders and the Company), be amended to comply with any generally
accepted conventions and market practice and otherwise to reflect the change in
that currency (and, if applicable, to give effect to the provisions of paragraph
(b) above).

38    Remedies and Waivers
No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.
39    Confidentiality
39.1
Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by clause 39.2
(Disclosure of Confidential Information), and each Finance Party agrees to
ensure that all Confidential Information is protected with security measures and
a degree of care that would apply to its own confidential information.
39.2
Disclosure of Confidential Information

Any Finance Party may disclose:
(i)
to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this clause 39.2(a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

(j)
to any person:


    128

--------------------------------------------------------------------------------




(x)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents and to any of that person’s Affiliates, Related Funds, Representatives
and professional advisers;

(xi)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person’s Affiliates, Related Funds, Representatives and professional advisers;

(xii)
appointed by any Finance Party or by a person to whom clause 39.2(b)(i) or
clause 39.2(b)(ii) above applies to receive communications, notices, information
or documents delivered pursuant to the Finance Documents on its behalf;

(xiii)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in clause
39.2(b)(i) or clause 39.2(b)(ii) above;

(xiv)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

(xv)
required in connection with, and for the purposes of, any litigation,
arbitration, administrative or other investigations, proceedings or disputes;

(xvi)
who is a Party; or

(xvii)
with the consent of the Company;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
(A)
in relation to clauses 39.2(b)(i), 39.2(b)(ii) and 39.2(b)(iii) above, the
person to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

(B)
in relation clause 39.2(b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements


    129

--------------------------------------------------------------------------------




of confidentiality in relation to the Confidential Information they receive and
is informed that some or all of such Confidential Information may be
price-sensitive information;
(C)
in relation to clauses 39.2(b)(v) and 39.2(b)(vi) above, the person to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of that Finance Party, it is not practicable so to do in the
circumstances; and

(k)
to any person appointed by that Finance Party or by a person to whom clause
39.2(b)(i) or clause 39.2(b)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
in relation to the trading of participations in respect of the Finance
Documents, such Confidential Information as may be required to be disclosed to
enable such service provider to provide any of the services referred to in this
Clause 39.2(c) if the service provider to whom the Confidential information is
to be given has entered into a confidentiality agreement substantially in the
form of the LMA Master Confidentiality Undertaking for Use With
Administration/Settlement Service Providers or such other form of
confidentiality undertaking agreed between the Company and the relevant Finance
Party.

39.3
Entire agreement

This clause 39 (Confidentiality) constitutes the entire agreement between the
Parties in relation to the obligations of the Finance Parties under the Finance
Documents regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.
39.4
Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
39.5
Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:
(i)
of the circumstances of any disclosure of Confidential Information made pursuant
to clause 39.2(b)(v) (Disclosure of Confidential Information) except where such


    130

--------------------------------------------------------------------------------




disclosure is made to any of the persons referred to in that clause during the
ordinary course of its supervisory or regulatory function; and
(j)
upon becoming aware that Confidential information has been disclosed in breach
of this clause 39 (Confidentiality).

39.6
Continuing obligations

The obligations in this clause 39 (Confidentiality) are continuing and, in
particular, shall survive and remain binding on each Finance Party for a period
of twelve Months from the earlier of:
(d)
the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

(e)
the date on which such Finance Party otherwise ceases to be a Finance Party.

40    Counterparts
Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
41    Governing Law
This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by and shall be construed in accordance with
English law.
42    Jurisdiction
42.1
Jurisdiction of English Courts

(i)
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute regarding the
existence, validity or termination of this Agreement) (a Dispute).

(j)
The parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

(k)
This clause 42 (Jurisdiction) is for the benefit of the Finance Parties only. As
a result, the Finance Parties shall not be prevented from taking proceedings
relating to a Dispute in any other courts with jurisdiction. To the extent
allowed by law, the Finance Parties may take concurrent proceedings in any
number of jurisdictions.

42.2
Service of process


    131

--------------------------------------------------------------------------------




(k)
Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an English Obligor):

(i)
irrevocably appoints the Company as its agent for service of process in relation
to any proceedings before the English courts in connection with any Finance
Document; and

(ii)
agrees that failure by a process agent to notify the relevant Obligor of the
process will not invalidate the proceedings concerned.

(l)
The Company irrevocably accepts (for the benefit of the Finance Parties) its
appointment as process agent pursuant to clause 42.2(a).

This Agreement has been entered into on the date stated at the beginning of this
Agreement.



    132

--------------------------------------------------------------------------------




Schedule 1
The Original Parties

Part — The Original Guarantors
Name of Original Guarantor
Jurisdiction of Incorporation
Registration number (or equivalent, if any)
EveryWare Global, Inc.
Delaware, USA
(none)
Oneida U.K. Limited
England and Wales
44004126



Part 2 - The Original Lenders
Name of Original Lender
Commitment
Burdale Financial Limited
£7,000,000







--------------------------------------------------------------------------------






Schedule 2
Conditions Precedent
1    Corporate Documents
(a)
A certified copy of the constitutional documents of each Original Obligor.

(b)
A certified copy of a resolution of the board of directors of each Original
Obligor approving the execution of the Finance Documents and the taking of any
action required or permitted pursuant thereto (to be received by the Agent by
5pm London time on Friday 18 October 2013 in respect of EveryWare Global, Inc.).

(c)
A specimen of the signature of each person authorised to give notices on behalf
of each Obligor.

(d)
A certificate of each Obligor (signed by a director) confirming that the
execution and performance of this Agreement does not cause any borrowing,
guaranteeing or similar limit binding on any Original Obligor to be exceeded.

(e)
A certified copy of the shareholders resolution of each Original Obligor (other
than the Company) approving the execution, performance and delivery of the
Finance Documents to which that Obligor is a party and the taking of any action
required or permitted pursuant to such Finance Documents.

(f)
Satisfactory company and/or other searches.

(g)
Copies of passports, utility invoices or other acceptable evidence of
identification in relation to each Director of each Obligor in order to comply
with anti-money laundering legislation.

(h)
Such legal opinions and other documents as the Agent may require to confirm the
validity and enforceability of the Finance Documents.

2    Security And Other Documents
(a)
The Finance Documents, duly executed by the parties thereto together with such
further documents as the Agent may require in connection with the completion,
registration, perfection or enforceability thereof or of any security intended
to be created thereby.

(b)
Certified copies of (i) all notices of assignment and other notices required to
be given pursuant to the Debenture and (ii) all acknowledgements required to be
given with respect thereto, duly executed by the recipient.





--------------------------------------------------------------------------------




(c)
A report or other evidence as to the insurances maintained by the Company and
their conformity to the terms of the Finance Documents (including confirmation
that the Security Trustee is noted as mortgagee and loss payee).

(d)
Such certificates of registration, application forms and other documents
(together with appropriate fees) as may be necessary to complete and register
the security created pursuant to the Finance Documents.

(e)
Such consents, waivers or other acknowledgments as the Agent may require from
any person (including landlords, financial institutions, warehouse owners and
others dealing with any English Obligor) who may from time to time have or claim
any Security Interest over any asset of any English Obligor.

(f)
Share certificates (together with executed, blank transfer forms) in respect of
all shares and other securities charged to the Security Trustee pursuant to the
Debenture,

(g)
Evidence that the Blocked Accounts have been opened, together with copies of the
completed mandates.

(h)
Details of the amounts standing to the credit of each Charged Account as at the
date on which such details are delivered.

(i)
Evidence that the assets and undertakings of each English Obligor are free of
any Security Interest (other than a Permitted Security Interest).

(j)
For each Borrower:

(i)
an Instruction Mandate;

(ii)
a duly completed COMALA User Form and COMALA Authorised Account Form;

(iii)
Utilisation Requests for all initial Utilizations.

3    Availability Limit Information
(a)
Such information as the Agent may require in order to determine, as at the date
of this Agreement, (i) the amount of the Eligible Receivables, (ii) the Net
Stock Value and (iii) the Availability Limits pursuant to clause 5.3
(Restrictions) and (ii) the Reserves.

(b)
Such information as the Agent may require in order to identify or determine (i)
those suppliers of Stock to the Obligors which supply on title retention terms,
(ii) those customers of the Obligors which acquire stock on sale or return
terms, (iii) which Stock is supplied by any Obligor otherwise than as principal
(whether as a consignee or otherwise) and (iv) the nature of the payment terms
which apply as between the Obligors and their customers.


    135

--------------------------------------------------------------------------------




(c)
Evidence that the total amount available for Utilisation (following the first
Utilisation) will be not less than £2,000,000.




    136

--------------------------------------------------------------------------------




Schedule 3

Reporting Undertakings
1    Daily Reporting Requirements
Each English Obligor will furnish to the Agent on a daily basis, schedules of
Receivables, collections and credits and Receivables which are (or are alleged
by the account debtor to be) subject to any restriction on assignment or charge.
2    Weekly Reporting Requirements
Each English Obligor shall supply the following to the Agent (in a format
acceptable to the Agent) on a weekly basis within five days of the end of the
week to which it relates:
(a)
a schedule setting out details of all Stock held by each English Obligor;

(b)
a report setting out details of all Stock in transit including, where relevant,
evidence that the relevant English Obligor has title to such Stock; and

(c)
an accounts receivable roll-forward for each English Obligor, showing sales,
credit notes, other credits and cash received.

3    Monthly Reporting Requirements
Each English Obligor will furnish to the Agent (in a format acceptable to the
Agent):
(a)
within five Business Days of the end of each month or at such other times and
with respect to such other periods as the Agent may require:

Stock
(i)
a reconciliation of Stock against the perpetual listing in COMALA;

Receivables
(ii)
full details (in such form as the Agent may from time to time require) of all
ageings of payables (by division, if applicable) and Receivables with dated
invoices (aged by due date and by invoice date);

(iii)
a reconciliation of AR balance per the general ledger/accounts receivable ageing
to COMALA;

(b)
within 10 days of the end of each month or at such other times and with respect
to such other periods as the Agent may require:

Receivables




--------------------------------------------------------------------------------




(i)
a schedule of inter-company balances reconciled to the management accounts;

(ii)
summary of contra accounts and balances;

(iii)
reconciliation of Blocked Accounts to cash posted to COMALA;

(iv)
calculation of Receivables which are not Eligible Receivables;

(v)
schedule of customers detailing those with any prohibitions on assignment
clauses or those where cash collections are not subject to a fixed charge;

(c)
within 15 days of the end of each month or at such other times and with respect
to such other periods as the Agent may require:

Stock
(i)
a Stock report including details of stock mix and stock turn/ageing;

(ii)
Stock by supplier, category and location;

(iii)
a report setting out details of all Stock in transit;

(iv)
calculation of Stock which is not Eligible Stock;

(v)
a schedule of suppliers, including those suppliers with retention of title
clauses in their terms of business;

Creditors
(vi)
accounts payable ageings at period-end (by division if applicable);

(vii)
a reconciliation of accounts payable ageing to the general ledger, monthly
management accounts and financial statements;

(viii)
a break-down of other creditors per the balance sheet;

Other
(ix)
a trial balance;

(x)
a rent arrears declaration;

(xi)
a breakdown of any preferential creditors;

(xii)
a confirmation that all taxes (including corporation tax, PAYE, VAT and national
insurance) and pension contributions are paid up to date), and the value of the
accrual;


    138

--------------------------------------------------------------------------------




(xiii)
completion of the collateral reporting pack;

(d)
as soon as the same become available, but in any event within 20 days after the
end of each month:

Management Accounts
(i)
(in a format acceptable to the Agent) full individual and consolidated accounts
for that period for the Company and each other English Obligor certified by a
director of the relevant English Obligor, including a comparison against budget
and against the previous year’s financial performance, in each case with
commentary with a level of detail satisfactory to the Agent;

(ii)
a certificate from a Director of the Company setting out the relevant
computations in reasonable detail confirming whether or not the Company was in
compliance with the financial covenants in clause 22.2 (Financial condition) as
at the date to which such accounts were made up;

Stock
(iii)
a reconciliation of inventory against the perpetual system, the general ledger
and the monthly management accounts and financial statements; and

Receivables
(iv)
a reconciliation of accounts receivables ageing to the general ledger and
monthly management accounts and financial statements; and

(e)
within 30 days of the end of each month or at such other times and with respect
to such other periods as the Agent may require:

(i)
the monthly financial update report, substantially in the form agreed with the
Agent on or around the date of this Agreement; and

(ii)
a certificate from a Director of the Company confirming that no Default has
occurred, or if a Default has occurred, describing that Default in reasonable
detail.

4    Annual Reporting Requirements
The Company shall supply to the Agent
(a)
as soon as the same become available, but in any event within 120 days after the
end of each of its financial years:

(i)
its audited financial statements (consolidated where appropriate) for that
financial year; and


    139

--------------------------------------------------------------------------------




(ii)
the audited financial statements of each English Obligor for that financial
year;

(iii)
if requested by the Agent (in its absolute discretion), a certificate from its
auditors together with the accounts referred to in (a) above confirming that the
Company was in compliance with the financial covenants in clause 22.2 (Financial
condition) as at the date to which such accounts were made up;

(b)
at least 30 days before the end of each of its financial years, its annual
budget for the following year, including profit and loss account, balance sheet,
cash flow and forecast availability under the Revolving Credit Facility, each on
a monthly basis;

(c)
as soon as available, any further forecasts prepared by the Company after the
annual budget supplied to the Agent under paragraph (iii), together with an
explanation of any material differences to budget;

(d)
at least five days before the date on which any insurance policy of an English
Obligor is due to lapse, evidence satisfactory to the Agent that the policy will
be renewed on and from that date in accordance with clause 23.18 (insurance).

5    Provisions with respect to Financial Statements
(a)
Each set of financial statements delivered by the Company pursuant the
provisions of this Schedule 3 (Reporting Undertakings) shall be certified by a
director of the relevant company as fairly representing its financial condition
as at the date as at which those financial statements were drawn up.

(b)
The Company shall procure that all audited financial statements delivered
pursuant to this Schedule 3 (Reporting Undertakings) are (i) prepared by
auditors previously approved by the Agent and (ii) prepared in accordance with
GAAP and using accounting principles and policies which are consistently
applied.

6    Miscellaneous Reporting Requirements
Each English Obligor shall supply to the Agent:
(a)
promptly upon such English Obligor becoming aware of the same, full details of
each of the following matters:

(i)
in relation to any Receivable:

(A)
any material delay in such English Obligor’s performance of its obligations to
an account debtor;

(B)
any assertion by any account debtor of any right of set-off, defence,
counterclaim or similar right with respect to any Receivable;


    140

--------------------------------------------------------------------------------




(C)
any information coming to its attention which may be materially adverse to the
financial condition of any account debtor; and

(D)
any information coming to its attention which might lead the Agent to consider
any Receivables as no longer constituting Eligible Receivables;

(ii)
any return of Stock by an account debtor where that Stock has a value in excess
of £50,000;

(iii)
any supplier who imposes retention of title clauses, other than any mentioned in
a list provided for the purposes of clause 20.14 (Retention of Title);

(b)
upon the Agent’s request to that effect an appraisal of its Stock addressed to
the Finance Parties and in a form and prepared by an appraiser acceptable to the
Agent provided that, unless a Default is continuing, the Agent may not request
more than 4 such appraisals in any 12 month period;

(c)
promptly upon becoming aware of the relevant claim, details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any English Obligor, and which might, if adversely determined,
have a Material Adverse Effect;

(d)
at the same time as they are dispatched, copies of all documents dispatched by
the Company to its shareholders generally (or any class of them) or dispatched
by the any of the English Obligors to its creditors generally (or any class of
them);

(e)
promptly, such information as the Security Trustee may reasonably require about
the Charged Property and compliance of the English Obligors with the terms of
any of the Security Documents; and

(f)
promptly on request, such further information regarding the financial condition,
assets and operations of the English Obligors (including any requested
amplification or explanation of any item in the financial statements, budgets or
other material provided by any English Obligor under this Agreement, any changes
to management of the English Obligors) as any Finance Party through the Agent
may reasonably request;

(g)
at such times as those reports are prepared in order to comply with the then
current statutory or auditing requirements (as applicable either to the trustees
of any relevant schemes or to such English Obligor), copies of actuarial reports
in relation to all pension schemes mentioned in clause 23.21(a);

(h)
promptly, details of any material change in the rate of contributions to any
pension schemes mentioned in clause 23.21(a) paid or recommended to be paid
(whether by the scheme actuary or otherwise) or required (by law or otherwise);


    141

--------------------------------------------------------------------------------




(i)
immediately, details of any investigation or proposed investigation by the
Pensions Regulator which may lead to the issue of a Financial Support Direction
or a Contribution Notice to any English Obligor;

(j)
immediately, if it receives a Financial Support Direction or a Contribution
Notice from the Pensions Regulator; and

(k)
copies of all policies of insurance and all endorsements and renewals of such
policies, together with receipts for premiums.




    142

--------------------------------------------------------------------------------




Schedule 4

Forms of Request

Part 1 — Form of Purchase Request
[On letterhead of relevant Borrower]
Date:    [•]
To:    Burdale Financial Limited as Agent    5th Floor    Bow Bells
House    Bread Street    London EC4M 9BE
Attention: Portfolio Manager Oneida International Limited
Dear Sirs
Facility Agreement dated [•] 2013 (Facility Agreement)
We refer to the Facility Agreement, terms defined in which have the same meaning
when used in this Purchase Request
1
We hereby offer to sell to the Agent all our present and future Receivables
(during the continuance of the Facility Agreement) subject to the terms of the
Facility Agreement (including in relation to the calculation of the Prepayment).
This offer shall be regarded as a single composite offer which may be accepted
or reject in its entirety but not in part only. Your acceptance of this offer
shall be demonstrated in the manner set out in clause 7.1. Of the Facility
Agreement.] [N.B. PARAGRAPH TO BE INSERTED IN FIRST PURCHASE REQUEST ONLY].

2
We wish to confirm our sale to the Agent, pursuant to the terms of our first
Purchase Request, of the Receivables numbered • amounting to £• details of which
are set out in the attached Schedule, initialled on each page for the purposes
of identification.

3
We hold the invoices strictly to your order and agree to supply it, or a copy
(certified by an officer of the relevant Borrower or otherwise as the Agent may
from time to time approve) together with certified copies of the relevant
shipping documents in respect of such Receivables and a copy of our irrevocable
instructions to the account debtor to pay the full invoice amount of the
relevant Receivable (without deduction, withholding or set off) on the Maturity
Date to a Blocked Account, forthwith upon your request.

4
We further confirm that the relevant Receivables referred to in this letter are
readily identifiable from our books.

We confirm that no Default has occurred and is continuing or would result from
the Agent purchasing the Receivables offered, no Availability Limit will be
breached as a result of the Agent purchasing the Receivables offered and all of
the [representations and warranties in Clause 20 (Representations




--------------------------------------------------------------------------------




and Warranties)/Repeating Representations] of the Facility Agreement which are
to be made or repeated as at the date of this Purchase Request are true and
correct.
Yours faithfully
For and on behalf of
[Borrower]



    144

--------------------------------------------------------------------------------




Part 2 — Form of Cash Request
[On letterhead of relevant Borrower]
Date:    [*]
To:    Burdale Financial Limited as Agent    5th Floor    Bow Bells
House    Bread Street    London EC4M DBE
Attention: Portfolio Manager — Oneida International Limited
Dear Sirs
Facility Agreement dated [•] 2013 (Facility Agreement)
5
We refer to the Facility Agreement. Terms defined in the Facility Agreement have
the same meaning when used in this Cash Request.

6
Pursuant to the terms of the Facility Agreement, we wish you to pay to us the
sum of £[•] ((WRITE AMOUNT IN WORDS ALSO]) as follows:

(a)
Utilisation Date:    [•]

(b)
Payment Instructions:    Please credit the following account

Account Name:    [•]
Bank:            [•]    Bank plc
Branch:        [•]    Branch
Account No:        [•]
Sort Code:        [•]
7
We confirm that no Default has occurred and remains outstanding or would result
from the requested Utilisation being made, no Availability Limit would be
breached by the making of the requested Utilisation and that all of the
[representations and warranties in clause 20 (Representations)/Repeating
Representations of the Facility Agreement which are to be made or repeated as at
the date of this Cash Request are true and correct.

Yours faithfully
for and on behalf of
[Borrower]






--------------------------------------------------------------------------------




Part 3 — Form of L/C Request
[On letterhead of relevant Borrower]
Date:    [•]
To:    Burdale Financial Limited as Agent    5th Floor    Bow Bells
House    Bread Street    London EC4M MBE
Attention: Portfolio Manager Oneida International Limited
Dear Sirs
Facility Agreement dated [•] 2013 (Facility Agreement)
1
We refer to the Facility Agreement. Terms defined in the Facility Agreement have
the same meaning when used in this LIC Request.

2
We wish to have [state type of LIC] opened for our account under the Facility
Agreement as follows:

(a)
Issue Date:            [•]

(b)
Expiry Date:            [•]

(c)
Requested Amount:        [•]

(d)
Beneficiary:            [•]

(e)
Beneficiary’s bank account:    [•]

(f)
Concerning:    [Reference the agreement under which the liability arises,
describe its nature and quantify it]

3
We confirm that no Default has occurred and is continuing or would result from
the requested Utilisation, no Availability Limit will be breached as a result of
the requested Utilisation and all of the [representations and warranties in
clause 20 (Representations)IRepeating Representations] of the Facility Agreement
which are to be made or repeated as at the date of this L/C Request are true and
correct.

Yours faithfully


for and on behalf of
[Borrower]






--------------------------------------------------------------------------------




Schedule 5

Form of Transfer Certificate
To:    Burdale Financial Limited as Agent
From:    [The Existing Lender] (the Existing Lender) and [The New Lender] (the
New Lender)
Dated: [•]
Facility Agreement dated **            2013 (Facility Agreement)
1
We refer to the Facility Agreement. This is a Transfer Certificate. Terms
defined in the Facility Agreement have the same meaning in this Transfer
Certificate unless given a different meaning in this Transfer Certificate.

2
We refer to clause 25.5 (Procedure for Transfer):

(a)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lenders Commitment,
rights and obligations referred to in the Schedule in accordance with clause
25.5 (Procedure for transfer).

(b)
The proposed Transfer Date is [•].

(c)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of clause 35.2 (Addresses) are set out in the
Schedule.

3
The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in clause 25,4(c) (Limitation of responsibility of Existing
Lenders).

4
The New Lender confirms, for the benefit of the Agent and without liability to
any Obligor, that it is:

(c)
[a Qualifying Lender falling within paragraph (a) for paragraph (d)] of the
definition of Qualifying Lender in clause 14,1 (Definitions);]

(d)
[a Treaty Lender;]

(e)
[not a Qualifying Lender].

5
The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

(a)
a company resident in the United Kingdom for United Kingdom tax purposes; or

(b)
a partnership each member of which is:





--------------------------------------------------------------------------------




(i)
a company so resident in the United Kingdom; or

(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

(iii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]

6
[The New Lender confirms (for the benefit of the Agent and without liability to
any Obligor) that it is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme (reference number [•]), and is tax resident in [•],so
that interest payable to it by borrowers is generally subject to full exemption
from UK withholding tax and notifies the Company that:

(a)
each Borrower which is a Party as a Borrower as at the Transfer Date must make
an application to HM Revenue & Customs under form DTTP2 within 30 days of the
Transfer Date; and

(b)
each Additional Borrower which becomes an Additional Borrower after the Transfer
Date must make an application to HM Revenue & Customs under form DTTP2 within 30
days of becoming an Additional Borrower.]

7
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

8
[Consider including accession to the intercreditor Agreement and checklist of
steps necessary for the New Lender to obtain the benefit of the Transaction
Security.]

9
This Transfer Certificate and any non-contractual obligations arising in
connection with it is governed by English law.

THE SCHEDULE
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments]

    148

--------------------------------------------------------------------------------




[Existing Lender]                    [New Lender]
By:                            By:
This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [•].
Burdale Financial Limited
By:



    149

--------------------------------------------------------------------------------




Schedule 6

Form of Accession Letter
Date:    [•]
To:    Burdale Financial Limited as Agent    5th Floor    Bow Bells
House    Bread Street    London EC4M 9BE
Attention: Portfolio Manager — Oneida International Limited
Dear Sirs
Facility Agreement dated [•] (Facility Agreement)
1
We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

2
[Subsidiary] agrees to become an Additional [Borrower and an
Additional]I[Guarantor] and to be bound by the terms of the Agreement as an
Additional [Borrower and an Additional]/[Guarantor] pursuant to clause[s] [26.2
(Additional Borrowers) and]/[clause 26.4 (Additional Guarantors)] of the
Agreement. [Subsidiary] is a company duly incorporated under the laws of [name
of relevant jurisdiction].

3
[Subsidiary’s] administrative details are as follows:

Address:
Fax No:
Attention:
4
The following bank accounts shall be Blocked Accounts of the Additional Obligor
for the purposes of the Agreement. [Details to be inserted]

5
This Accession Letter is governed by English law.

[This Guarantor Accession Letter is entered into by deed.]
[Company]
[Subsidiary]







--------------------------------------------------------------------------------




Schedule 7

COMALA Terms and Conditions
1    Use of COMALA System
(a)
Each COMALA User Form must set out full details of the employees of the relevant
Obligor who are authorised to access the COMALA System and the appropriate level
of access (including identifying those employees who are authorised to make
COMALA Requests) and all such employees must be specified in the most recent
Instruction Mandate provided by such Obligor to the Agent.

(b)
The COMALA Authorised Account Form must set out the details of the bank accounts
in the name of the relevant Obligor into which the proceeds of any Stock Loan or
Prepayment pursuant to a COMALA Request may be paid.

(c)
Any additions, modifications or deletions of any approved bank account must be
notified to the Agent by the completion of a new COMALA Authorised Account Form.
Any additions to the list of authorised employees must be notified to the Agent
either by the completion of a new COMALA User Form or in writing signed by two
directors who are specified as authorised signatories of the relevant Obligor in
the current COMALA User Form.

(d)
The Agent will provide such of each Obligor’s employees as the relevant Obligor
has authorised pursuant to a COMALA User Form with their own individual username
and password, which will give them access to the COMALA System.

(e)
Each Obligor must procure that its employees keep the username and password
which the Agent provides to them confidential and that they do not disclose them
to anybody or allow any third party (including each other) to access the
Designated Website using their username and password. Each Obligor shall also
procure that its employees may not use anyone else’s username or password.
Access to the COMALA System will only be permitted by the use of an allocated
username and password.

(f)
Each Obligor shall be responsible for all transactions conducted and all COMALA
Requests made using any usernames and passwords provided to its employees (or
any of them) until one Business Day after such time as such Obligor notifies the
Agent that a username and password should be de-activated (whether as a result
of an employee ceasing to be employed by the Obligor, the loss of a username or
password or otherwise). Such notification can be carried out by sending an
e-mail to support@burdale.co.uk or telephoning the Agent at any time between
9.00 a.m. and 5.30 p.m. Monday to Friday on +44 (0)845 641 8888. In each case,
any communication must be by a person authorised to act on behalf of the
relevant Obligor in accordance with its COMALA User Form.





--------------------------------------------------------------------------------




(g)
In the event that a replacement password is required for any authorised employee
then the Agent shall allocate such a replacement within 2 Business Days of the
relevant request.

(h)
Each Obligor shall notify the Agent promptly if the Obligor becomes aware of any
security breach in relation to the use of the COMALA System including in
relation to the use of any username or password.

(i)
Every person who identifies him/herself by entering a username and password
provided to an employee of an Obligor will be assumed by the Agent to be the
employee of the relevant Obligor to whom the username and password is unique and
all transactions where such a username and password has been entered correctly
will be regarded as valid and all COMALA Requests will be regarded as having
been fully authorised and approved by the relevant Obligor.

(j)
Each Obligor shall be bound by every COMALA Request made by any person entering
a username and password provided to one of its employees and the Agent is
entitled (but not bound) to take such steps in connection with any COMALA
Request as the Agent may in its sole discretion deem appropriate.

(k)
Each Obligor shall indemnify the Agent on demand against any cost, loss or
expense which the Agent may incur as a result of complying with any COMALA
Request

(l)
The Agent shall not have any responsibility for the unauthorised access by a
third party and/or the corruption of data being sent by individuals to the
Agent.

2    No Liability
(a)
The Agent will use its reasonable endeavours to ensure that the COMALA System
and the Designated Website are available at all times, and to ensure that the
files available for you to download from the Designated Website are virus free,
but does not guarantee this. The Agent is also dependent on others for the
provision of the service offered to the Obligors through the COMALA System and,
therefore, makes no guarantees regarding the provision or continuity of that
service.

(b)
It is a condition of allowing an Obligor and its employees to access the
Designated Website and the COMALA System that any liability on the part of the
Agent is excluded in respect of, or arising directly or indirectly out of (1)
the Designated Website not being available at all times or (ii) any virus or
similar codes or programs or (iii) any loss of data occasioned by the use of the
COMALA System.

(c)
Nothing in these terms shall apply to limit or restrict the Agent’s liability in
respect of fraud or for death or personal injury arising from the Agent’s
negligence.

(d)
Although the Agent will take all reasonable care to ensure that the information
provided on the Designated Website is accurate, to the fullest extent permitted
by


    152

--------------------------------------------------------------------------------




law it gives no warranties of any kind, express or implied, with regard to the
accuracy, timeliness or completeness of any such information.
(e)
The Agent will take reasonable care to ensure that the content of the COMALA
System is secure but it shall not be liable to any Obligor for any loss it may
suffer as a result of the breach of any of the security of the COMALA System or
the Designated Website.

3    Data Protection
(a)
The Agent has specific duties to comply with the Data Protection regime which is
in force. This means that the Agent, and any companies processing data on the
Agent’s behalf, will only hold and use information about the Obligors and their
respective employees to allow the Agent to provide the Obligors with the
services under this Agreement and for its own internal, administrative processes
and as required by law or any applicable regulator.

(b)
Information the Agent holds may be transmitted through and held on servers
located overseas. The Agent undertakes to put in place appropriate technical and
organisational security measures to safeguard client information against
unauthorised or unlawful processing and against accidental loss or damage and to
comply generally with the security obligations under the seventh principle of
the Data Protection Act 1998 where the Agent is holding information relating to
any Obligor.

(c)
Each Obligor will ensure that it has obtained any necessary consent of any
employee listed on a COMALA User Form to use their data as set out above.

4    Copyright
(a)
The entire content of the Designated Website is subject to copyright with all
rights reserved. No Obligor may download (all or in part), copy, transmit or
modify the Designated Website without the Agents prior permission. However, an
Obligor may print out, save and/or export part or all of the content of the
Designated Website for its own internal use.

(b)
When any Obligor uploads information onto the COMALA System it shall use its
best endeavours (including making proper use of current versions from time to
time of appropriate virus checking software) to minimise the risk of
contamination of the COMALA System by any computer virus.

(c)
No Obligor and none of its employees will acquire any rights in the Designated
Website or the COMALA System.

5    Suspension/Termination

    153

--------------------------------------------------------------------------------




(a)
The Agent reserves the right to modify, suspend or discontinue, temporarily or
permanently, the COMALA System and/or the Designated Website or any part of it
and/or the ability to make COMALA Requests, with or without notice, at any time.

(b)
Each Obligor acknowledges and agrees that the Agent shall not be liable to any
Obligor or to any third party for any such modification, suspension or
discontinuance of the COMALA System or the Designated Website (including the
ability to make COMALA Requests).

(c)
For such time as the COMALA System is suspended or discontinued, each Obligor
shall provide all information and deliver all Utilisation Requests to the Agent
in accordance with the terms of this Agreement as if the terms set out in this
Schedule 7 did not apply.

6    Changes to COMALA User Forms
The terms of each COMALA User Form shall remain in full force and effect unless
and until the Agent receives a written notice of termination from the relevant
Obligor giving not less than seven days’ notice of termination and signed by an
officer of the relevant (as to whose identity and authority the Agent shall be
under no obligation or duty to the relevant Obligor to make any .enquiry
whatsoever) provided that such seven days’ notice period shall not commence
until the date the Agent acknowledges receipt of such written notice that such
termination will not release the relevant Obligor from any liability resulting
from the Agent relying on the COMALA User Form in respect of any act performed
by Agent in accordance with the terms of the COMALA User Form prior to the
effective date of its termination.



    154

--------------------------------------------------------------------------------




Schedule 8

Bank Product Provider Confirmation
[On letterhead of relevant Bank Product Provider)
Date:    [•1
To:    Burdale Financial Limited as Agent    5th Floor    Bow Bells
House    Bread Street    London EC4M 9BE
Attention: Portfolio Manager Oneida International Limited
Dear Sirs
1
We refer to the facility agreement dated I    I between Oneida International
Limited and others as borrowers and/or guarantors, Burdale Financial Limited as
Original Lender, Arranger, Agent and Security Trustee (the Facility Agreement).

2
Terms defined in the Facility Agreement have the same meaning when used in this
letter. This letter is a Bank Product Provider Confirmation for the purposes of
the Facility Agreement.

3
We are proposing to provide Bank Products to [name of Obligor] pursuant to the
agreements specified in the schedule to this letter (the Bank Product
Agreements).

4
We confirm that:

(a)
we appoint the Security Trustee to act on our behalf in accordance with the
terms of the Facility Agreement and any other relevant Finance Document;

(b)
we will be bound by all of the terms of Finance Documents as a Bank Product
Provider as if we had been an initial party to those Finance Documents in that
capacity;

(c)
we have reviewed the provisions of the Finance Documents and understand that and
agree that our rights and benefits under the Finance Documents consist solely of
being a beneficiary of the Security Interests granted to the Security Trustee
and the right to share in Charged Property as provided in the Finance Documents;

(d)
we will to provide to the Agent, from time to time at its request, a written
report, in form and substance satisfactory to the Agent, detailing our
reasonable determination of the credit exposure (and mark to market exposure) of
the Obligors in respect of the Bank Products provided by us pursuant to the Bank
Products Agreements;





--------------------------------------------------------------------------------




(e)
if the Agent does not receive such written report, the Agent shall be entitled
to assume that our reasonable determination of the credit exposure of the
Obligors with respect to the Bank Products provided pursuant to the Bank
Products Agreements is zero.

5
We further acknowledge and agree that

(a)
the Agent shall have the right, but shall have no obligation to establish,
maintain, relax or release any Bank Product Reserves and that if any Bank
Product Reserves are established there is no obligation on the part of the Agent
to determine or ensure whether the amount of any such Bank Product Reserves is
appropriate or not

(b)
if the Agent does choose to implement a Bank Product Reserve, we acknowledge and
agree that Agent shall be entitled to rely on the information in the reports
described above to be provided by us to establish the amount of the Bank Product
Reserves;

(c)
other Bank Products provided by other Bank Product Providers may exist at any
time; and



(d)
we shall not be entitled to receive any payment from any Obligor pursuant to any
Bank
Product Agreement following a termination event (however described) without
giving 21 days prior written notice to the Agent of:

(i)
the relevant termination event; and

(ii)
the amount of the payment then due.

6
From and after the delivery to the Agent of this Bank Product Provider
Confirmation duly executed by ourselves and the acknowledgement of this letter
agreement by the Agent and the Company, the obligations and liabilities of
Obligors to us as Bank Product Provider in respect of Bank Products evidenced by
the Bank Product Agreements shall constitute Secured Obligations and we shall
constitute a Bank Product Provider until such time as we or our Affiliate is no
longer a Lender.

7
This Bank Product Provider Confirmation and any non-contractual obligations
arising under it shall be governed by English Law.

Yours faithfully


For and on behalf of
[Bank Product Provider]

    156

--------------------------------------------------------------------------------




Accepted and agreed:
                
For and on behalf of
Oneida International Limited
as Company


                
For and on behalf of
Burdale Financial Limited
as Agent


Schedule to Bank Product Provider Confirmation
[Insert details of all Bank Product Agreements]



    157

--------------------------------------------------------------------------------




Execution Pages


The Company
ONEIDA INTERNATIONAL LIMITED
By:     Mark Scott

Address:    The Perfume Factory
Wales Farm Road
London W3 6UG

Fax No:    +44 (0)2084509985

Attention:    Mark Scott    
The Guarantors

EVERYWARE GLOBAL, INC.
By:

Address:    Everyware Global Inc
63-181 Kenwood Avenue
Oneida
New York 13421
USA

Fax No:    +1 315 361 3700

Attention:    Dave Keenan


ONEIDA U.K. LIMITED
By:    MARK SCOTT
Address:    The Perfume Factory
Wales Farm Road
London W3 6UG

Fax No:    +44 (0)2084509985





--------------------------------------------------------------------------------





Attention:    Mark Scott


The Agent, Arranger, Original Lender and the Security Trustee

BURDALE FINANCIAL LIMITED
By:                    
Address:    5th Floor
Bow Bells House
Bread Street
London EC4M 9BE

Fax No:    +44 845 641 8889

Attention:    Portfolio Manager — Oneida International Limited

    159